EXECUTION VERSION




BRIDGE CREDIT AGREEMENT
dated as of April 3, 2017

among

DESERT NEWCO, LLC,
as Holdings,

GD FINANCE CO, INC.,
as the Borrower,

The Several Lenders
from Time to Time Parties Hereto,

BARCLAYS BANK PLC,
as the Administrative Agent and a Lender,
and

BARCLAYS BANK PLC,
DEUTSCHE BANK SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.,
RBC CAPITAL MARKETS,
J.P. MORGAN CHASE BANK, N.A.,
HSBC SECURITIES (USA) INC.,
SG AMERICAS SECURITIES, LLC,
as Joint Lead Arrangers and Bookrunners





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Section 1.
Definitions
 
1.1
Defined Terms
 
1.2
Other Interpretive Provisions
 
1.3
Accounting Terms
 
1.4
Rounding
 
1.5
References to Agreements Laws, Etc.
 
1.6
Exchange Rates
 
1.7
Rates
 
1.8
Times of Day
 
1.9
Timing of Payment or Performance
 
1.10
Certifications
 
1.11
Compliance with Certain Sections
 
1.12
Pro Forma and Other Calculations
Section 2.
Amount and Terms of Credit.
 
2.1
Commitments
 
2.2
[Reserved]
 
2.3
Notice of Borrowing
 
2.4
Disbursement of Funds
 
2.5
Repayment of Loans; Evidence of Debt.
 
2.6
Continuations.
 
2.7
Pro Rata Borrowings
 
2.8
Interest.
 
2.9
Interest Periods
 
2.10
Increased Costs, Illegality, Etc
 
2.11
Compensation
 
2.12
Change of Lending Office
 
2.13
Notice of Certain Costs
 
2.14
Maturity Extensions
 
2.15
Defaulting Lenders
Section 3.
Reserved
Section 4.
Fees
 
4.1
Fees
 
4.2
Mandatory Termination of Commitments
Section 5.
Payments
 
5.1
Voluntary Prepayments
 
5.2
Mandatory Prepayments
 
5.3
Method and Place of Payment
 
5.4
Net Payments
 
5.5
Computations of Interest and Fees
 
5.6
Limit on Rate of Interest



i

--------------------------------------------------------------------------------



Section 6.
Conditions Precedent to Borrowing
 
6.1
Credit Documents
 
6.2
Acquisition
 
6.3
Legal Opinions
 
6.4
Closing Certificates
 
6.5
Authorization of Proceedings of Holdings and the Borrower; Corporate Documents
 
6.6
Fees
 
6.7
Solvency Certificate
 
6.8
Patriot Act
 
6.9
Financial Statements
 
6.10
Existing Debt at Target
 
6.11
Specified Representations
 
6.12
Company Material Adverse Effect
 
6.13
Officer’s Certificate
Section 7.
[Reserved]
Section 8.
Representations and Warranties
 
8.1
Corporate Status
 
8.2
Corporate Power and Authority
 
8.3
No Violation
 
8.4
Litigation
 
8.5
Margin Regulations
 
8.6
Governmental Approvals
 
8.7
Investment Company Act
 
8.8
True and Complete Disclosure
 
8.9
Financial Condition; Financial Statements
 
8.10
Compliance with Laws; No Default
 
8.11
Tax Matters
 
8.12
Compliance with ERISA
 
8.13
Subsidiaries
 
8.14
Intellectual Property
 
8.15
Environmental Laws
 
8.16
Properties
 
8.17
Solvency
 
8.18
Patriot Act
 
8.19
OFAC and FCPA
Section 9.
Affirmative Covenants.
 
9.1
Information Covenants
 
9.2
Books, Records, and Inspections
 
9.3
Maintenance of Insurance
 
9.4
Payment of Taxes
 
9.5
Preservation of Existence; Consolidated Corporate Franchises
 
9.6
Compliance with Statutes, Regulations, Etc.
 
9.7
ERISA



ii

--------------------------------------------------------------------------------



 
9.8
Maintenance of Properties
 
9.9
Transactions with Affiliates
 
9.10
End of Fiscal Years
 
9.11
Additional Guarantors and Grantors
 
9.12
[Reserved]
 
9.13
Use of Proceeds
 
9.14
Further Assurances
 
9.15
[Reserved]
 
9.16
Lines of Business
Section 10.
Negative Covenants
 
10.1
Limitation on Indebtedness
 
10.2
Limitation on Liens
 
10.3
Limitation on Fundamental Changes
 
10.4
Limitation on Sale of Assets
 
10.5
Limitation on Restricted Payments
 
10.6
Limitation on Subsidiary Distributions
 
10.7
[Reserved]
 
10.8
Holdings Covenant
Section 11.
Events of Default
 
11.1
Payments
 
11.2
Representations, Etc.
 
11.3
Covenants
 
11.4
Default Under Other Agreements
 
11.5
Bankruptcy, Etc.
 
11.6
ERISA
 
11.7
Guarantee
 
11.8
[Reserved]
 
11.9
[Reserved]
 
11.10
Judgments
 
11.11
Change of Control
 
11.12
Remedies Upon Event of Default
 
11.1
Application of Proceeds
Section 12.
The Agents
 
12.1
Appointment
 
12.2
Delegation of Duties
 
12.3
Exculpatory Provisions
 
12.4
Reliance by Agents
 
12.5
Notice of Default
 
12.6
Non-Reliance on Administrative Agent and Other Lenders
 
12.7
Indemnification
 
12.8
Agents in Their Individual Capacities
 
12.9
Successor Agents
 
12.10
Withholding Tax



iii

--------------------------------------------------------------------------------



 
12.11
Agents Under Guarantee
 
12.12
Right to Enforce Guarantee
 
12.13
[Reserved]    
 
12.14
The Administrative Agent May File Proofs of Claim
Section 13.
Miscellaneous
 
13.1
Amendments, Waivers, and Releases
 
13.2
Notices
 
13.3
No Waiver; Cumulative Remedies
 
13.4
Survival of Representations and Warranties
 
13.5
Payment of Expenses; Indemnification
 
13.6
Successors and Assigns; Participations and Assignments
 
13.7
Replacements of Lenders Under Certain Circumstances.
 
13.8
Adjustments; Set-off
 
13.9
Counterparts
 
13.10
Severability
 
13.11
Integration
 
13.12
GOVERNING LAW
 
13.13
Submission to Jurisdiction; Waivers    
 
13.14
Acknowledgments
 
13.15
WAIVERS OF JURY TRIAL
 
13.16
Confidentiality
 
13.17
Direct Website Communications
 
13.18
USA PATRIOT Act
 
13.19
[Reserved]
 
13.20
Payments Set Aside
 
13.21
No Fiduciary Duty
Section 14.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions







iv

--------------------------------------------------------------------------------





SCHEDULES
Schedule 2.01    Commitments
Schedule 9.14    Post-Closing Actions
Schedule 13.2    Notice Addresses
EXHIBITS
Exhibit A
Form of Guarantee

Exhibit B
Form of Credit Party Closing Certificate

Exhibit C
Form of Assignment and Acceptance

Exhibit D
Form of Promissory Note

Exhibit E-1
Form of Non-Bank Tax Certificate
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit E-2
Form of Non-Bank Tax Certificate
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit E-3
Form of Non-Bank Tax Certificate
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit E-4
Form of Non-Bank Tax Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit F
Form of Continuation





v

--------------------------------------------------------------------------------




BRIDGE CREDIT AGREEMENT
BRIDGE CREDIT AGREEMENT, dated as of April 3, 2017, among DESERT NEWCO, LLC, a
Delaware limited liability company (“Holdings”), GD FINANCE CO, INC., a Delaware
limited liability company (the “Borrower”), the lending institutions from time
to time parties hereto (each a “Lender” and, collectively, the “Lenders”),
BARCLAYS BANK PLC, as the Administrative Agent (such term and each other
capitalized term used but not defined in this preamble having the meaning
provided in Section 1).
WHEREAS, pursuant to the Sale and Purchase Agreement, dated as of December 5,
2016 (together with all exhibits, annexes, schedules and disclosure letters
thereto, collectively, as modified, amended, supplemented or waived, the
(“Acquisition Agreement”)) entered into among Holdings, the Company, the Fifth
Cinven Fund Entities and the other parties thereto, the Company intends,
directly or indirectly, to acquire (the “Acquisition”) the entire issued share
capital of Host Europe Holdings Limited and certain loan notes issued by Host
Europe Finance Co. Limited (the “Target”);
WHEREAS, in connection with the foregoing the Borrower has requested that the
Lenders extend credit in the form of unsecured asset sale bridge loans (the
“Loans”) to the Borrower on the Closing Date, in an aggregate principal amount
of €500,000,000, in order to finance all or a portion of the Refinancing (as
defined herein), the consideration for the Acquisition and transaction expenses
and for working capital purposes (collectively “Transactions”);
WHEREAS, the Lenders are willing to make available to the Borrower such Loans
upon the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
Section 1.
Definitions

1.1    Defined Terms
As used herein, the following terms shall have the meanings specified in this
Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to Holdings and
the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.
“Acquired Entity or Business” shall have the meaning provided in clause (ii) of
the definition of the term “Consolidated EBITDA.”
“Acquired Indebtedness” shall mean, with respect to any specified Person, (i)
Indebtedness of any other Person existing at the time such other Person is
merged, consolidated, or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging,
consolidating, or amalgamating with or into or becoming a Restricted Subsidiary
of such specified Person, and (ii) Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.


1

--------------------------------------------------------------------------------



“Acquisition” shall have the meaning provided in the recitals hereto.
“Acquisition Agreement” shall have the meaning provided in the recitals hereto.
“Additional Tax Distributions” shall mean, in respect of a taxable period, cash
distributions to the equityholders of Holdings in an aggregate amount such that
the IPO Entity’s pro rata share of such distributions does not exceed the excess
of (a) the sum of (i) the customary ordinary course payments payable by the IPO
Entity pursuant to any tax receivable agreements for such period and (ii) the
actual aggregate U.S. federal, state and/or local income tax liability of the
IPO Entity for such period attributable to the taxable income of the Company
(taking into account any adjustment pursuant to Section 743 of the Code or
otherwise in connection with an “up-C” structure), over (b) tax distributions
permitted by Section 10.5(b)(15)(B)(i) allocable to the IPO Entity for such
period; provided that, for the avoidance of doubt, “ordinary course payments”
pursuant to tax receivable agreements means payments other than any accelerated
lump sum amount payable by reason of any early termination of such agreement or
otherwise, to the extent such amount exceeds the amount that would have been
payable under such tax receivable agreements in the absence of such
acceleration.
“Administrative Agent” shall mean Barclays Bank PLC, as the administrative agent
for the Lenders under this Agreement and the other Credit Documents, or any
successor administrative agent pursuant to Section 12.9.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” shall have the meaning provided in Section
13.6(b)(ii)(D).
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.
“Affiliated Institutional Lender” shall mean (i) any Affiliate of the Sponsor
that is either a bona fide debt fund or such Affiliate extends credit or buys
loans in the ordinary course of business, (ii) KKR Corporate Lending LLC and KKR
Capital Markets LLC and (iii) MCS Corporate Lending LLC and MCS Capital Markets
LLC.
“Affiliated Lender” shall mean a Lender that is the Sponsor or any Affiliate
thereof (other than Holdings, the Company, any other Subsidiary of Holdings, or
any Affiliated Institutional Lender).
“Agent Parties” shall have the meaning provided in Section 13.17(b).
“Agents” shall mean the Administrative Agent and each Joint Lead Arranger and
Bookrunner.
“Agreement” shall mean this Bridge Credit Agreement.
“Applicable Margin” shall mean 2.75%, which amount shall increase to 3.50% after
the Initial Maturity Date.
“Approved Foreign Bank” shall have the meaning provided for in clause (x) of the
definition of the term “Cash Equivalents.”


2

--------------------------------------------------------------------------------



“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Asset Sale” shall mean:
(i)    the sale, conveyance, transfer, or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale Leaseback) (each, a “disposition”) of Holdings or
any Restricted Subsidiary, or
(ii)    the issuance or sale of Equity Interests of any Restricted Subsidiary
(other than preferred stock of Restricted Subsidiaries issued in compliance with
Section 10.1), whether in a single transaction or a series of related
transactions, in each case, other than:
(a)    any disposition of Cash Equivalents or Investment Grade Securities or
obsolete, worn out or surplus property or property (including leasehold property
interests) that is no longer economically practical in its business or
commercially desirable to maintain or no longer used or useful equipment in the
ordinary course of business or any disposition of inventory, immaterial assets,
or goods (or other assets) in the ordinary course of business;
(b)    the disposition of all or substantially all of the assets of Holdings,
the Borrower or the Company in a manner permitted pursuant to Section 10.3;
(c)    the incurrence of Liens that are permitted to be incurred pursuant to
Section 10.2 or the making of any Restricted Payment or Permitted Investment
(other than pursuant to clause (i) of the definition thereof) that is permitted
to be made, and is made, pursuant to Section 10.5;
(d)    any disposition of assets or issuance or sale of Equity Interests (other
than by a MHB Entity) of any Restricted Subsidiary in any transaction or series
of transactions with an aggregate Fair Market Value of less than the greater of
(a) $100 million and (b) 20% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of such disposition;
(e)    subject to the last sentence of Section 10.3, any disposition of property
or assets or issuance of securities by (1) a Restricted Subsidiary to Holdings
or (2) by Holdings or a Restricted Subsidiary to another Restricted Subsidiary;
(f)    to the extent allowable under Section 1031 of the Code, or any comparable
or successor provision, any exchange of like property (excluding any boot
thereon) for use in a Similar Business;
(g)    any issuance, sale or pledge of Equity Interests in, or Indebtedness, or
other securities of, an Unrestricted Subsidiary;
(h)    foreclosures, condemnation, casualty or any similar action on assets
(including dispositions in connection therewith);
(i)    sales of accounts receivable, or participations therein, and related
assets in connection with any Receivables Facility;


3

--------------------------------------------------------------------------------



(j)    any financing transaction with respect to property built or acquired by
Holdings or any Restricted Subsidiary after the Closing Date, including Sale
Leasebacks and asset securitizations permitted by this Agreement;
(k)    (1) any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual rights or other litigation claims, (2) the
termination or collapse of cost sharing agreements with Holdings or any
Subsidiary and the settlement of any crossing payments in connection therewith,
or (3) the settlement, discount, write off, forgiveness, or cancellation of any
Indebtedness owing by any present or former consultants, directors, officers, or
employees of Holdings (or any direct or indirect parent company of Holdings) or
any Subsidiary or any of their successors or assigns;
(l)    the disposition or discount of inventory, accounts receivable, or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;
(m)    the licensing, cross-licensing or sub-licensing of Intellectual Property
or other general intangibles (whether pursuant to franchise agreements or
otherwise) in the ordinary course of business;
(n)    the unwinding of any Hedging Obligations or obligations in respect of
Cash Management Services;
(o)    sales, transfers, and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;
(p)    the expiration, lapse or abandonment of Intellectual Property rights in
the ordinary course of business, which in the reasonable business judgment of
the Company are not material to the conduct of the business of Holdings and the
Restricted Subsidiaries taken as a whole;
(q)    the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law;
(r)    dispositions of property to the extent that (1) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (2) the proceeds of such Asset Sale are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);
(s)    leases, assignments, subleases, licenses, or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of Holdings and the Restricted Subsidiaries, taken as a whole;
(t)     dispositions of non-core assets acquired in connection with any
Permitted Acquisition or Investment permitted hereunder (including to obtain the
approval of any applicable antitrust authority); and
(u)    Restricted Payments permitted pursuant to Section 10.5.


4

--------------------------------------------------------------------------------



“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit C, or such other form as may be approved by
the Administrative Agent.
“Assignment Taxes” shall have the meaning provided in the definition of the term
“Other Taxes.”
“Assumed Tax Rate” shall have the meaning provided in Section 10.5(b)(15).
“Auction Agent” shall mean (i) the Administrative Agent or (ii) any other
financial institution or advisor employed by Holdings, the Company, or any
Subsidiary (whether or not an Affiliate of the Administrative Agent) to act as
an arranger in connection with any Dutch auction pursuant to Section 13.6(h);
provided that Holdings shall not designate the Administrative Agent as the
Auction Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that neither Holdings nor any
of its Subsidiaries may act as the Auction Agent.
“Authorized Officer” shall mean, with respect to any Person, any individual
holding the position of chairman of the board (if an officer), the Chief
Executive Officer, President, the Chief Financial Officer, the Treasurer, the
Controller, the Vice President-Finance, a Senior Vice President, a Director, a
Manager, the Secretary, the Assistant Secretary or any other senior officer or
agent with express authority to act on behalf of such Person designated as such
by the board of directors or other managing authority of such Person.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Code” shall have the meaning provided in Section 11.5.
“Benefited Lender” shall have the meaning provided in Section 13.8(a).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Borrower” shall have the meaning provided in the preamble hereto.
“Borrower Materials” shall have the meaning provided in Section 13.17(b).
“Borrowing” shall mean Loans made, converted, or continued on the same date and
as to which a single Interest Period is in effect.
“Business Day” shall mean any day excluding Saturday, Sunday, and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close; provided that, when used in connection with a
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Euro deposits in the London interbank market; provided,
further, when used in connection with any Loan, the term “Business day” shall
also exclude any day on which Trans-European Automated RealTime Gross Settlement
Express Transfer System (TARGET) (or, if such clearing system ceases to be
operative, such other clearing system (if any) determined by the Administrative
Agent to be a suitable replacement) is not open for settlement of payment in
Euros.


5

--------------------------------------------------------------------------------



“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that all leases of any Person that are or
would be characterized as operating leases in accordance with GAAP immediately
prior to December 31, 2013 (whether or not such operating leases were in effect
on such date) shall continue to be accounted for as operating leases (and not as
Capital Leases) for purposes of this Agreement regardless of any change in GAAP
following the date that would otherwise require such leases to be
recharacterized as Capital Leases.
“Capital Stock” shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights, or other equivalents (however designated) of
corporate stock, (iii) in the case of a partnership or limited liability
company, partnership or membership interests (whether general or limited), and
(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).
“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that all obligations of any Person that are or would be
characterized as operating lease obligations in accordance with GAAP immediately
prior to December 31, 2013 (whether or not such operating lease obligations were
in effect on such date) shall continue to be accounted for as operating lease
obligations (and not as Capitalized Lease Obligations) for purposes of this
Agreement regardless of any change in GAAP following the date that would
otherwise require such obligations to be recharacterized as Capitalized Lease
Obligations.
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by Holdings
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of Holdings and the Restricted Subsidiaries.
“Cash Equivalents” shall mean:
(i) Dollars,
(ii)    (a) Euro, Sterling, Yen, Swiss Francs, Canadian Dollars, or any national
currency of any Participating Member State in the European Union or (b) local
currencies held from time to time in the ordinary course of business,
(iii)    securities issued or directly and fully and unconditionally guaranteed
or insured by the United States government or any country that is a member state
of the European Union or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 24 months or less from the date of
acquisition,
(iv)    certificates of deposit, time deposits, and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year, and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $100,000,000,


6

--------------------------------------------------------------------------------



(v)    repurchase obligations for underlying securities of the types described
in clauses (iii), (iv), and (ix) entered into with any financial institution
meeting the qualifications specified in clause (iv) above,
(vi)    commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P
and in each case maturing within 24 months after the date of creation thereof,
(vii)    marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized ratings agency) and in each
case maturing within 24 months after the date of creation or acquisition
thereof,
(viii)    readily marketable direct obligations issued by any state,
commonwealth, or territory of the United States or any political subdivision or
taxing authority thereof having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of 24 months or less from
the date of acquisition,
(ix)    Indebtedness or preferred stock issued by Persons with a rating of “A”
or higher from S&P or “A2” or higher from Moody’s with maturities of 24 months
or less from the date of acquisition,
(x)    solely with respect to any Foreign Subsidiary: (a) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business provided such country
is a member of the Organization for Economic Cooperation and Development, in
each case maturing within one year after the date of investment therein, (b)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business provided such country is a member of the Organization for
Economic Cooperation and Development (any such bank being an “Approved Foreign
Bank”), and in each case with maturities of not more than 24 months from the
date of acquisition, and (c) the equivalent of demand deposit accounts which are
maintained with an Approved Foreign Bank, in each case, customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by such Foreign Subsidiary organized in such jurisdiction,
(xi)    in the case of investments by any Foreign Subsidiary or investments made
in a country outside the United States, Cash Equivalents shall also include
investments of the type and maturity described in clauses (i) through (ix) above
of foreign obligors, which investments have ratings, described in such clauses
or equivalent ratings from comparable foreign rating agencies, and
(xii)    investment funds investing 90% of their assets in securities of the
types described in clauses (i) through (ix) above.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (i) and (ii)
above; provided that such amounts are converted into any currency listed in
clauses (i) and (ii) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.


7

--------------------------------------------------------------------------------



For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes under the
Credit Documents regardless of the treatment of such items under GAAP.
“Cash Management Services” shall mean any one or more of the following types of
services or facilities: (i) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, or electronic
funds transfer services, (ii) treasury management services (including controlled
disbursement, overdraft automatic clearing house fund transfer services, return
items, and interstate depository network services), (iii) any other demand
deposit or operating account relationships or other cash management services,
and (iv) other services related, ancillary or complementary to the foregoing.
“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds or proceeds of a condemnation award in
respect of any equipment, fixed assets, or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets, or real
property.
“CFC” shall mean a Subsidiary of the Company that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.
“CFC Holding Company” shall mean a Domestic Subsidiary of the Company
substantially all of the assets of which consist of equity or debt of one or
more Foreign Subsidiaries that are CFCs.
“Change in Law” shall mean (i) the adoption of any law, treaty, order, policy,
rule, or regulation after the Closing Date, (ii) any change in any law, treaty,
order, policy, rule, or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (iii) compliance
by any Lender with any guideline, request, directive, or order issued or made
after the Closing Date by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law),
including, for avoidance of doubt any such adoption, change or compliance in
respect of (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, or directives thereunder or issued
in connection therewith and (b) all requests, rules, guidelines, requirements,
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority), or the
United States or foreign regulatory authorities pursuant to Basel III, in each
case to the extent issued or becoming effective after the Closing Date shall be
deemed to have gone into effect after the Closing Date, regardless of the date
of the enabling or underlying legislation or agreements.
“Change of Control” shall mean and be deemed to have occurred if any Person,
entity, or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Permitted Holders,
shall at any time have acquired direct or indirect beneficial ownership of a
percentage of the voting power of the outstanding Voting Stock of Holdings that
exceeds 40% thereof, unless the Permitted Holders have, at such time, the right
or the ability by voting power, contract, or otherwise to elect or designate for
election at least a majority of the board of directors (or other similar
governing body) of Holdings. For the purpose of this definition, at any time
when a majority of the outstanding Voting Stock of Holdings is directly or
indirectly owned by a Parent Entity or, if applicable, a Parent Entity acts as
the manager, managing member or general partner of Holdings, references in this
definition to “Holdings” shall be deemed to refer to the ultimate Parent Entity
that directly or indirectly owns such Voting Stock or acts as (or, if
applicable, is a Parent Entity that directly or indirectly owns a majority of
the outstanding Voting Stock of) such manager, managing member or general
partner. For purposes of this definition, (i) “beneficial ownership” shall be as
defined in Rules 13(d)-3 and 13(d)-5 under the Securities


8

--------------------------------------------------------------------------------



Exchange Act, (ii) the phrase Person or “group” is within the meaning of Section
13(d) or 14(d) of the Securities Exchange Act, but excluding any employee
benefit plan of such Person or “group” and its subsidiaries and any Person
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan, and (iii) a Person or group shall not be deemed to beneficially
own Voting Stock subject to a stock or asset purchase agreement, merger
agreement, option agreement, warrant agreement or similar agreement (or voting
or option or similar agreement related thereto) until the consummation of the
acquisition of such Voting Stock in connection with the transactions
contemplated by such agreement.
“Claims” shall have the meaning provided in the definition of the term
“Environmental Claims.”
“Closing Date” shall mean April 3, 2017.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Commitments” shall mean, with respect to each Lender, such Lender’s commitment
to make Loans under Section 2.1 in the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Commitment. The aggregate amount of Commitments of
all Lenders on the Closing Date is €500,000,000.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning provided in Section 13.17.
“Company” shall mean Go Daddy Operating Company, LLC; provided that, for the
purposes of this Agreement, the Company is authorized and directed by the
Borrower to take all such actions on behalf of the Borrower as necessary to
perform the Borrower’s duties under this Agreement and under the other Credit
Documents.
“Confidential Information” shall have the meaning provided in Section 13.16.
“Confidential Information Memorandum” shall mean the Lender’s Presentation dated
January 27, 2017.
“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees, and expenses, capitalized expenditures
(including Capitalized Software Expenditures), customer acquisition costs, the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and incentive payments, conversion costs, and
contract acquisition costs of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP.
“Consolidated EBITDA” shall mean, with respect to any Person and its Restricted
Subsidiaries for any period, the Consolidated Net Income of such Person for such
period:
(i)increased (without duplication) by:
(a)    provision for taxes based on income or profits or capital, including,
without limitation, U.S. federal, state, non-U.S., franchise, excise, value
added, and similar taxes and foreign withholding taxes of such Person paid or
accrued during such period deducted, including any


9

--------------------------------------------------------------------------------



penalties and interest related to such taxes or arising from any tax
examinations (and not added back) in computing Consolidated Net Income, plus
(b)    Fixed Charges of such Person for such period (including (1) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (2) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of “Consolidated Interest
Expense” and any non-cash interest expense, to the extent the same were deducted
(and not added back) in calculating such Consolidated Net Income, plus
(c)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted in computing Consolidated Net
Income, plus
(d)    any expenses, fees, charges, or losses (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
Restricted Payment, acquisition, disposition, recapitalization, or the
incurrence of Indebtedness permitted to be incurred by this Agreement (including
a refinancing thereof) (whether or not successful and including any such
transaction consummated prior to the Closing Date), including (1) such fees,
expenses, or charges related to the incurrence of the Loans hereunder and all
Transaction Expenses, (2) such fees, expenses, or charges related to the
offering of the Credit Documents and any other credit facilities, and (3) any
amendment or other modification of the Credit Facilities, the Loans hereunder,
or other Indebtedness, and, in each case, deducted (and not added back) in
computing Consolidated Net Income, plus
(e)    any other non-cash charges, including any write offs, write downs,
expenses, losses, any effects of adjustments resulting from the application of
purchase accounting, purchase price accounting (including any step-up in
inventory and loss of profit on the acquired inventory) or other items to the
extent the same were deducted (and not added back) in computing Consolidated Net
Income (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be deducted from Consolidated EBITDA
to such extent, and excluding amortization of a prepaid cash item that was paid
in a prior period), plus
(f)    the amount of any net income (loss) attributable to non-controlling
interests in any non-Wholly Owned Subsidiary deducted (and not added back) in
such period in calculating Consolidated Net Income, plus
(g)    the amount of management, monitoring, consulting, and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Initial Investors or any of their respective
Affiliates, plus
(h)    costs of surety bonds incurred in such period in connection with
financing activities, plus
(i)    the amount of reasonably identifiable and factually supportable
“run-rate” cost savings, operating expense reductions, and synergies that are
projected by the Company in good faith to result from actions either taken or
expected to be taken within 24 months of the determination to take such action,
net of the amount of actual benefits realized prior to or during such period
from


10

--------------------------------------------------------------------------------



such actions (which cost savings, operating expense reductions, and synergies
shall be calculated on a Pro Forma Basis as though such cost savings, operating
expense reductions, or synergies had been realized on the first day of such
period), plus
(j)    the amount of loss or discount on sale of receivables and related assets
to the Receivables Subsidiary in connection with a Receivables Facility, plus
(k)    any costs or expense incurred by Holdings or a Restricted Subsidiary
pursuant to any management equity plan or stock option or phantom equity plan or
any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of Holdings or net cash
proceeds of an issuance of Equity Interests of Holdings (other than Disqualified
Stock) solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (iii) of Section 10.5(a) and have not been
relied on for purposes of any incurrence of Indebtedness pursuant to clause
(l)(i) of Section 10.1, plus
(l)    the amount of expenses relating to payments made to option, phantom
equity or profits interest holders of any direct or indirect parent company of
Holdings or any of its direct or indirect parent companies in connection with,
or as a result of, any distribution being made to shareholders of such Person or
its direct or indirect parent companies, which payments are being made to
compensate such option, phantom equity or profits interest holders as though
they were shareholders at the time of, and entitled to share in, such
distribution, in each case to the extent permitted under this Agreement and
expenses relating to distributions made to equity holders of such Person or its
direct or indirect parent companies resulting from the application of Financial
Accounting Standards Codification Topic 718— Compensation – Stock Compensation
(formerly Financial Accounting Standards Board Statement No. 123 (Revised
2004)), plus
(m)    with respect to any joint venture that is not a Restricted Subsidiary, an
amount equal to the proportion of those items described in clauses (a) and (c)
above relating to such joint venture corresponding to Holdings’ and the
Restricted Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Restricted
Subsidiary), plus
(n)    costs associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith and Public Company Costs,
plus
(o)    the amount of any loss attributable to a new plant or facility (including
any call centers) until the date that is 24 months after the date of
commencement of construction or the date of acquisition thereof, as the case may
be; provided that (A) such losses are reasonably identifiable and factually
supportable and certified by a responsible officer of Holdings and (B) losses
attributable to such plant or facility after 24 months from the date of
commencement of construction or the date of acquisition of such plant or
facility, as the case may be, shall not be included in this clause (o), plus
(p)    to the extent not already included in the Consolidated Net Income, (1)
any expenses and charges that are reimbursed by indemnification or other similar
provisions in connection with any investment or any sale, conveyance, transfer,
or other Asset Sale of assets permitted hereunder


11

--------------------------------------------------------------------------------



and (2) to the extent covered by insurance and actually reimbursed, or, so long
as the Company has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (A) not denied by the applicable carrier in writing
within 180 days and (B) in fact reimbursed within 365 days of the date of the
determination by Company that there exists such evidence (with a deduction for
any amount so added back to the extent not so reimbursed within such 365 days),
expenses with respect to liability or casualty events or business interruption,
plus
(q)    the amount of any losses, costs or expenses related or attributable to
New Foreign Operations, plus
(r)    expenses consisting of internal software development costs that are
expensed during the period but could have been capitalized under alternative
accounting policies in accordance with GAAP, plus
(s)    business optimization expenses (including consolidation initiatives,
severance costs and other costs relating to initiatives aimed at profitability
improvement),
(ii)    decreased by (without duplication) non cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non cash
gains which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that reduced Consolidated EBITDA in any prior period
other than non cash gains relating to the application of Financial Accounting
Standards Codification Topic 840—Leases (formerly Financial Accounting Standards
Board Statement No. 13); provided that, to the extent non cash gains are
deducted pursuant to this clause (ii)(a) for any previous period and not
otherwise added back to Consolidated EBITDA, Consolidated EBITDA shall be
increased by the amount of any cash receipts (or any netting arrangements
resulting in reduced cash expenses) in respect of such non cash gains received
in subsequent periods to the extent not already included therein.
(iii)increased or decreased by (without duplication):
(a)    any net gain or loss resulting in such period from currency gains or
losses related to Indebtedness, intercompany balances, and other balance sheet
items, plus or minus, as the case may be, and
(b)    any net gain or loss resulting in such period from Hedging Obligations,
and the application of Financial Accounting Standards Codification Topic
815—Derivatives and Hedging (ASC 815) (formerly Financing Accounting Standards
Board Statement No. 133), and its related pronouncements and interpretations, or
the equivalent accounting standard under GAAP or an alternative basis of
accounting applied in lieu of GAAP.
For the avoidance of doubt:
(i)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of ASC 815 and its related pronouncements and
interpretations, or the equivalent accounting standard under GAAP or an
alternative basis of accounting applied in lieu of GAAP,


12

--------------------------------------------------------------------------------



(ii)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, (1) the Acquired EBITDA of any Person or business,
or attributable to any property or asset acquired by Holdings or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related Person
or business or any Acquired EBITDA attributable to any assets or property, in
each case to the extent not so acquired) to the extent not subsequently sold,
transferred, abandoned, or otherwise disposed by Holdings or such Restricted
Subsidiary during such period (each such Person, business, property, or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”)
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (2) an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition);
and
(iii)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business, or asset sold, transferred, abandoned, or
otherwise disposed of, closed or classified as discontinued operations by
Holdings or any Restricted Subsidiary during such period (each such Person,
property, business, or asset so sold or disposed of, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”) based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer, or
disposition or conversion); provided that for the avoidance of doubt,
notwithstanding any classification under GAAP of any Person or business in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, the Disposed EBITDA of such Person or
business shall not be excluded pursuant to this paragraph until such disposition
shall have been consummated.
“Consolidated Interest Expense” shall mean the sum of (1) cash interest expense
(including that attributable to Capitalized Lease Obligations), net of cash
interest income of such Person and its Restricted Subsidiaries with respect to
all outstanding Indebtedness of such Person and its Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements, plus (2) non cash interest expense resulting solely
from the net amortization of original issue discount and original issuance
premium from the issuance of Indebtedness of such Person and its Restricted
Subsidiaries (excluding any Indebtedness borrowed under this Agreement in
connection with the Transactions and any permitted refinancing thereof) but
excluding, for the avoidance of doubt, (a) amortization of deferred financing
costs, debt issuance costs, commissions, fees and expenses and any other amounts
of non cash interest other than referred to in clause (2) above (including as a
result of the effects of acquisition method accounting or pushdown accounting),
(b) non cash interest expense attributable to the movement of the mark to market
valuation of Indebtedness or obligations under Hedging Obligations or other
derivative instruments pursuant to FASB Accounting Standards Codification Topic
815—Derivatives and Hedging, (c) any one time cash costs associated with
breakage in respect of hedging agreements for interest rates, (d) commissions,
discounts, yield, make whole premium and other fees and charges (including any
interest expense) incurred in connection with any Receivables Facility, (e) any
“additional interest” owing pursuant to a registration rights agreement with
respect to any securities, (f) any payments with respect to make whole premiums
or other breakage costs of any Indebtedness, including, without limitation, any
Indebtedness issued in connection with the Transactions, (g) penalties and
interest relating to taxes, (h) accretion or accrual of discounted liabilities
not constituting Indebtedness, (i) interest expense attributable to a direct or
indirect parent entity resulting from push


13

--------------------------------------------------------------------------------



down accounting, (j) any expense resulting from the discounting of Indebtedness
in connection with the application of recapitalization or purchase accounting,
and (k) any interest expense attributable to the exercise of appraisal rights
and the settlement of any claims or actions (whether actual, contingent or
potential), with respect thereto and with respect to the Transactions, any
acquisition or Investment permitted hereunder, all as calculated on a
consolidated basis.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,
(i)    extraordinary, non-recurring or unusual gains or losses (less all fees
and expenses relating thereto) or expenses (including any unusual or
non-recurring operating expenses directly attributable to the implementation of
cost savings initiatives and any accruals or reserves in respect of any
extraordinary, non-recurring or unusual items), severance, relocation costs,
integration and facilities’ or bases’ opening costs and other business
optimization expenses (including related to new product introductions and other
strategic or cost savings initiatives), restructuring charges, accruals or
reserves (including restructuring and integration costs related to acquisitions
and adjustments to existing reserves), signing costs, retention or completion
bonuses, other executive recruiting and retention costs, transition costs, costs
related to closure/consolidation of facilities or bases and curtailments or
modifications to pension and post retirement employee benefit plans (including
any settlement of pension liabilities and charges resulting from changes in
estimates, valuations and judgments), shall be excluded,
(ii)    the Net Income for such period shall not include the cumulative effect
of a change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period,
(iii)    any gain (loss) (less all fees and expenses relating thereto) on asset
sales, disposals or abandonments (other than asset sales, disposals or
abandonments in the ordinary course of business) or discontinued operations (but
if such operations are classified as discontinued due to the fact that they are
subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of), shall be excluded,
(iv)    any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments other than
in the ordinary course of business, as determined in good faith by the board of
directors of Holdings, shall be excluded,
(v)    the Net Income for such period of any Person that is not a Subsidiary, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of Holdings
shall be increased by the amount of dividends or distributions or other payments
that are actually paid in cash (or to the extent converted into cash or Cash
Equivalents) to the referent Person or a Restricted Subsidiary thereof in
respect of such period,
(vi)    solely for the purpose of determining the amount available for
Restricted Payments under clause (iii)(A) of Section 10.5, the Net Income for
such period of any Restricted Subsidiary (other than any


14

--------------------------------------------------------------------------------



Guarantor) shall be excluded to the extent the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions (a) has been
legally waived, or otherwise released, (b) is imposed pursuant to this Agreement
and other Credit Documents, the Senior Secured Credit Agreement, Permitted Debt
Exchange Notes, or Permitted Other Indebtedness, or (c) arises pursuant to an
agreement or instrument if the encumbrances and restrictions contained in any
such agreement or instrument taken as a whole are not materially less favorable
to the Lenders than the encumbrances and restrictions contained in the Credit
Documents (as determined by the Company in good faith); provided that
Consolidated Net Income of the referent Person will be increased by the amount
of dividends or other distributions or other payments actually paid in cash (or
to the extent converted into cash) or Cash Equivalents to such Person or a
Restricted Subsidiary in respect of such period, to the extent not already
included therein,
(vii)    effects of adjustments (including the effects of such adjustments
pushed down to Holdings and the Restricted Subsidiaries) in any line item in
such Person’s consolidated financial statements required or permitted by
Financial Accounting Standards Codification Topic 805 – Business Combinations
and Topic 350 – Intangibles-Goodwill and Other (ASC 805 and ASC 350) (formerly
Financial Accounting Standards Board Statement Nos. 141 and 142, respectively)
resulting from the application of purchase accounting, including in relation to
the Transactions and any acquisition that is consummated after the Closing Date
or the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,
(viii)    (a) any after-tax effect of income (loss) from the early
extinguishment of Indebtedness or Hedging Obligations or other derivative
instruments (including deferred financing costs written off and premiums paid),
(b) any non-cash income (or loss) related to currency gains or losses related to
Indebtedness, intercompany balances, and other balance sheet items and to
Hedging Obligations pursuant to ASC 815 (or such successor provision), and (c)
any non-cash expense, income, or loss attributable to the movement in mark to
market valuation of foreign currencies, Indebtedness, or derivative instruments
pursuant to GAAP, shall be excluded,
(ix)    any impairment charge, asset write-off, or write-down pursuant to ASC
350 and Financial Accounting Standards Codification Topic 360 – Impairment and
Disposal of Long-Lived Assets (ASC 360) (formerly Financial Accounting Standards
Board Statement Nos. 142 and 144, respectively) and the amortization of
intangibles arising pursuant to ASC 805 shall be excluded,
(x)    (a) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, phantom equity, stock options units, restricted
stock, or other rights to officers, directors, managers, or employees and (b)
non-cash income (loss) attributable to deferred compensation plans or trusts,
shall be excluded,
(xi)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
recapitalization, Asset Sale, issuance, or repayment of Indebtedness, issuance
of Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction shall be excluded,


15

--------------------------------------------------------------------------------



(xii)    accruals and reserves (including contingent liabilities) that are
established or adjusted within twelve months after the Closing Date that are so
required to be established as a result of the Transactions in accordance with
GAAP, or changes as a result of adoption or modification of accounting policies,
shall be excluded,
(xiii)    to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as the Company has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party and only to the extent that such amount is (a) not
denied by the applicable carrier or indemnifying party in writing within 180
days and (b) in fact reimbursed within 365 days of the date of the determination
by Company that there exists such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within 365 days), losses and expenses
with respect to liability or casualty events or business interruption shall be
excluded,
(xiv)    any deferred tax expense associated with tax deductions or net
operating losses arising as a result of the Transactions, or the release of any
valuation allowance related to such items, shall be excluded,
(xv)    any costs or expenses incurred during such period relating to
environmental remediation, litigation, or other disputes in respect of events
and exposures that occurred prior to the Closing Date shall be excluded,
(xvi)    Consolidated Net Income shall be increased or decreased by the change
in Operating Working Capital for the period (it being understood for the
avoidance of doubt that Consolidated Net Income shall be increased by the change
in Operating Working Capital if the change in Operating Working Capital during
such period is negative and Consolidated Net Income shall be decreased by the
change in Operating Working Capital if the change in Operating Working Capital
during the period is positive); provided that for the purposes of this clause
(xvi), any change in Operating Working Capital shall exclude (i) any amount that
would, in conformity with GAAP, be associated with an investing activity or
financing activity within the statement of cash flows (including but not limited
to, advances or distributions from equity method investments, liabilities
associated with the acquisition or disposal of property and equipment,
distributions of capital, proceeds receivable or due on debt or Capital Lease
Obligations) and (ii) the impact of any adjusting item that is contemplated in
the definition of “Consolidated Net Income” and would be duplicative if that
adjustment would be included herein.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of Holdings and the Restricted Subsidiaries at such date.
“Consolidated Total Debt” shall mean, as at any date of determination, an amount
equal to the sum of the aggregate amount of all outstanding Indebtedness of
Holdings and the Restricted Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, Capitalized Lease Obligations and debt
obligations evidenced by promissory notes and similar instruments (and
excluding, for the avoidance of doubt, Hedging Obligations); provided that
Consolidated Total Debt shall not include letters of credit, except to the
extent of unpaid drawings thereunder; provided, further, the effects of pushdown
accounting shall be excluded.
“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (i) Consolidated Total Debt as of such date
of determination, minus cash and Cash Equivalents (in each case, free and clear
of all Liens other than Permitted Liens) of Holdings and the Restricted
Subsidiaries to (ii) Consolidated EBITDA of Holdings for the Test Period then
last ended, in each case with such pro forma adjustments


16

--------------------------------------------------------------------------------



to Consolidated Total Debt and Consolidated EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in the definition
of “Fixed Charge Coverage Ratio.”
“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends, or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (a) for the
purchase or payment of any such primary obligation or (b) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, or (iii) to purchase property,
securities, or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.
“Contractual Requirement” shall have the meaning provided in Section 8.3.
“Converted Restricted Subsidiary” shall have the meaning provided in clause (ii)
of the definition of the term “Consolidated EBITDA.”
“Converted Unrestricted Subsidiary” shall have the meaning provided in clause
(iii) of the definition of the term “Consolidated EBITDA.”
“Credit Documents” shall mean this Agreement, the Guarantees and any promissory
notes issued by the Borrower pursuant hereto.
“Credit Facility” shall mean the Commitments and extensions of credit
thereunder.
“Credit Party” shall mean Holdings, the Borrower, and the other Guarantors.
“Cure Amount” shall have the meaning provided in the Senior Secured Credit
Agreement as of the date hereof.
“Default” shall mean any event, act, or condition that with notice or lapse of
time, or both, would constitute an Event of Default.
“Default Rate” shall have the meaning provided in Section 2.8(c).
“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”
“Deferred Revenue” shall mean, at any date, the amount of cash and Cash
Equivalents received in advance of revenue recognition that would, in conformity
with GAAP, be set forth opposite the caption “deferred revenue” (or any like
caption, including current and non-current designations) on a consolidated
balance sheet at such date; provided that such balance should be determined
excluding the effects of acquisition method accounting.
“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Holdings or a Restricted Subsidiary in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer of Holdings or the Borrower,
setting forth the basis of such valuation, executed by either a senior vice
president or the principal financial officer of Holdings or the Borrower, less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of or


17

--------------------------------------------------------------------------------



collection on or other disposition of such Designated Non-Cash Consideration. A
particular item of Designated Non-Cash Consideration will no longer be
considered to be outstanding when and to the extent it has been paid, redeemed
or otherwise retired or sold or otherwise disposed of in compliance with Section
10.4.
“Designated Preferred Stock” shall mean preferred stock of Holdings or any
direct or indirect parent company of Holdings (in each case other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by Holdings
or any of its Subsidiaries) and is so designated as Designated Preferred Stock,
pursuant to an officer’s certificate executed by the principal financial officer
of Holdings or the parent company thereof, as the case may be, on the issuance
date thereof, the cash proceeds of which are excluded from the calculation set
forth in clause (iii) of Section 10.5(a).
“Disclosure Letter” shall mean the disclosure letter, dated as of the date
hereof, delivered by Borrower and Holdings to Administrative Agent for the
benefit of the Lenders.
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of “Consolidated EBITDA” were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.
“disposition” shall have the meaning assigned such term in clause (i) of the
definition of “Asset Sale.”
“Disqualified Lenders” shall mean such Persons (i) that have been specified in
writing to the Administrative Agent and the Joint Lead Arrangers prior to the
commencement of “primary syndication” as being Disqualified Lenders, (ii) who
are competitors of Holdings and its Subsidiaries that are separately identified
in writing by the Borrower to the Administrative Agent from time to time, and
(iii) in the case of each of clauses (i) and (ii), any of their Affiliates
(other than any such Affiliate that is affiliated with a financial investor in
such Person and that is not itself an operating company or otherwise an
Affiliate of an operating company so long as such Affiliate is a bona fide Fund)
that are either (a) identified in writing by the Borrower to the Administrative
Agent from time to time or (b) clearly identifiable on the basis of such
Affiliate’s name.
“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale,
condemnation event or similar event, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely for Qualified Stock), other than as a result of a change of control,
asset sale, condemnation event or similar event, in whole or in part, in each
case, prior to the date that is 91 days after the Maturity Date hereunder;
provided that if such Capital Stock is issued to any plan for the benefit of
employees of Holdings or its Subsidiaries or by any such plan to such employees,
such Capital Stock shall not constitute Disqualified Stock solely because it may
be required to be repurchased by Holdings or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death, or disability.
“Distressed Person” shall have the meaning provided in the definition of the
term “Lender-Related Distress Event.”
“Dollars” and “$” shall mean dollars in lawful currency of the United States.


18

--------------------------------------------------------------------------------



“Domestic Subsidiary” shall mean each Subsidiary of Holdings that is organized
under the laws of the United States, any state thereof, or the District of
Columbia.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, Norway and the United Kingdom.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
soil, land surface and subsurface strata and natural resources such as flora,
fauna, or wetlands.
“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demand letters, claims, notices of noncompliance or potential responsibility or
violation, or proceedings pursuant to any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial,
or other actions or damages pursuant to any Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation, or injunctive relief relating to the presence
Release or threatened Release of Hazardous Materials or arising from alleged
injury or threat of injury to health or safety (to the extent relating to human
exposure to Hazardous Materials), or the Environment.
“Environmental Law” shall mean any applicable federal, state, foreign, or local
statute, law, rule, regulation, ordinance, code, and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree, or judgment, relating to pollution or
protection of the Environment, or protection of human health or safety (to the
extent relating to human exposure to Hazardous Materials) and including those
relating to the generation, storage, treatment, transport, Release, or threat of
Release of Hazardous Materials.
“Equity Interest” shall mean Capital Stock and all warrants, options, or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.
“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of Holdings or any direct or indirect parent company of Holdings
(excluding Disqualified Stock), other than: (i) public offerings with respect to
the Borrower or any of its direct or indirect parent company’s (including
Holdings’) common stock registered on Form S-8, (ii) issuances to any Subsidiary
of Holdings and (iii) any such public or private sale that constitutes an
Excluded Contribution.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


19

--------------------------------------------------------------------------------



“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414 (b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
“ERISA Event” shall mean (i) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (ii) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (iii) any Reportable Event; (iv) the failure
of any Credit Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (v) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (vi) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (vii) the termination of, or the
appointment of a trustee to administer, any Pension Plan or the incurrence by
any Credit Party or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Pension Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Pension Plan;
(viii) the receipt by any Credit Party or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice to terminate any Pension Plan or to
appoint a trustee to administer any Pension Plan under Section 4042 of ERISA;
(ix) the failure by any Credit Party or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan; (x) the incurrence by any Credit
Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan (or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA)
or Multiemployer Plan; (xi) the receipt by any Credit Party or any of its ERISA
Affiliates of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent or
in Reorganization, in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), or terminated (within the
meaning of Section 4041A of ERISA); or (xii) the failure by any Credit Party or
any of its ERISA Affiliates to pay when due (after expiration of any applicable
grace period) any installment payment with respect to Withdrawal Liability under
Section 4201 of ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBOR Rate” shall mean:
(i)    the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate administered by the European Money Markets
Institute that appears on Reuters Page EURIBOR01 (or any successor thereto) for
deposits in Euros (for delivery on the first day of such Interest Period),
subject to a floor of 1.00%, with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (Brussels time) two Business Days
prior to the first day of such Interest Period, or, if different, the date on
which quotations would customarily be provided by leading banks in the European
interbank market for deposits of amounts in Euros for delivery on the first day
of such Interest Period; or
(ii)    if the rate referenced in the preceding clause (i) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
Banking Federation of the European Union Interest Settlement Rate (or any
successor thereto) for deposits in Euros (for delivery on the first day of such
Interest Period), subject to a floor of 1.00%, with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (Brussels time) two
Business Days prior to the first day of such Interest Period, or, if different,
the date on which quotations would customarily be


20

--------------------------------------------------------------------------------



provided by leading banks in the European interbank market for deposits of
amounts in Euros for delivery on the first day of such Interest Period; or
(iii)    if the rates referenced in the preceding clauses (i) and (ii) are
quoted but there is no such quotation for the Interest Period elected, the rate
per annum equal to the rate determined by the Administrative Agent as the rate
which results from interpolating on a linear basis between (x) the offered rate
administered by the European Money Markets Institute that appears on Reuters
Page EURIBOR01 (or any successor thereto) for deposits in Euros (for delivery on
the first day of such Interest Period) for the longest period (for which such
rate is available) which is less than such Interest Period and (y) the offered
rate administered by the European Money Markets Institute that appears on
Reuters Page EURIBOR01 (or any successor thereto) for deposits in Euros (for
delivery on the first day of such Interest Period) for the shortest period (for
which such rate is available) which exceeds such Interest Period, subject to a
floor of 1.00%, in each case determined as of approximately 11:00 a.m. (Brussels
time) two Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the Brussels interbank market for deposits of amounts in Dollars for
delivery on the first day of such Interest Period.
“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.
“Event of Default” shall have the meaning provided in the introductory paragraph
to Section 11.
“Excluded Contribution” shall mean net cash proceeds, the Fair Market Value of
marketable securities, or the Fair Market Value of Qualified Proceeds received
by Holdings from (i) contributions to its common equity capital, and (ii) the
sale (other than to a Subsidiary of Holdings or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of Holdings) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of Holdings, in each case designated as Excluded Contributions
pursuant to an officer’s certificate executed by either a senior vice president
or the principal financial officer of the Borrower on the date such capital
contributions are made or the date such Equity Interests are sold, as the case
may be, which are excluded from the calculation set forth in clause (iii) of
Section 10.5(a); provided that (i) any non-cash assets shall qualify only if
acquired by a parent of Holdings in an arm’s-length transaction within the six
months prior to such contribution and (ii) no Cure Amount shall constitute an
Excluded Contribution.
“Excluded Subsidiary” shall mean (i) each Subsidiary, in each case, for so long
as any such Subsidiary does not (on a consolidated basis with its Restricted
Subsidiaries) constitute a Material Subsidiary, (ii) each Subsidiary that is not
a Wholly-Owned Subsidiary on any date such Subsidiary would otherwise be
required to become a Guarantor pursuant to the requirements of Section 9.11 (for
so long as such Subsidiary remains a non-Wholly-Owned Restricted Subsidiary),
(iii) any CFC Holding Company, (iv) any Domestic Subsidiary that is a Subsidiary
of a Foreign Subsidiary that is a CFC, (v) any Foreign Subsidiary, (vi) each
Subsidiary that is prohibited by any applicable Contractual Requirement or
Requirement of Law from guaranteeing the Obligations at the time such Subsidiary
becomes a Restricted Subsidiary (and for so long as such restriction or any
replacement or renewal thereof is in effect), (vii) each Subsidiary with respect
to which, as reasonably determined by Holdings, the consequence of providing a
Guarantee of the Obligations would adversely affect the ability of Holdings and
its Subsidiaries to satisfy applicable Requirements of Law, (viii) any other
Subsidiary with respect to which, (a) in the reasonable judgment of the
Administrative Agent and Borrower, as agreed in writing, the cost or other
consequences of providing a Guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom or (b) providing
such a Guarantee would result in material adverse tax consequences as reasonably
determined by the Borrower in consultation with the Administrative Agent,
(ix) each Unrestricted Subsidiary, (x)


21

--------------------------------------------------------------------------------



any Receivables Subsidiary, (xi) each other Subsidiary acquired pursuant to a
Permitted Acquisition or other Investment permitted hereunder and financed with
assumed secured Indebtedness permitted hereunder, and each Restricted Subsidiary
acquired in such Permitted Acquisition or other Investment permitted hereunder
that guarantees such Indebtedness, in each case to the extent that, and for so
long as, the documentation relating to such Indebtedness to which such
Subsidiary is a party prohibits such Subsidiary from guaranteeing the
Obligations and such prohibition was not created in contemplation of such
Permitted Acquisition or other Investment permitted hereunder and (xii) each SPV
or not-for-profit Subsidiary and captive insurance company.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document, (i)
Taxes imposed on or measured by its overall net income, net profits, or branch
profits (however denominated, and including (for the avoidance of doubt) any
backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local, or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Credit
Documents or any transactions contemplated thereunder), (ii) in the case of a
Lender, any United States federal withholding Tax imposed on any payment by or
on account of any obligation of any Credit Party hereunder or under any other
Credit Document pursuant to laws in force at the time such Lender acquires an
interest in any Credit Document (or designates a new lending office), other than
in the case of a Lender that is an assignee pursuant to a request by the
Borrower under Section 13.7 (or that designates a new lending office pursuant to
a request by the Borrower), except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the designation of a new
lending office (or assignment), to receive additional amounts from the Credit
Parties with respect to such withholding Tax pursuant to Section 5.4, (iii) any
withholding Taxes attributable to a recipient’s failure to comply with Section
5.4(e), or (iv) any United States federal withholding Tax imposed under FATCA.
“Extended Maturity Date” shall mean April 3, 2019.
“Extension Election” shall have the meaning provided in Section 2.14.
“Extension Fee” shall have the meaning given in Section 4.1(b).
“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as determined in good faith by the Company.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
(or any amended or successor version described above), and any intergovernmental
agreements (or related legislation or official administrative rules or
practices) implementing the foregoing.
“FCPA” shall have the meaning provided in Section 8.19(b).


22

--------------------------------------------------------------------------------



“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided, that if
the Federal Funds Effective Rate for any day is less than zero, the Federal
Funds Effective Rate for such day will be deemed to be zero.
“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (i) Consolidated EBITDA for the Test Period then last ended to (ii) the
Fixed Charges for such Test Period. In the event that Holdings or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, retires, or extinguishes any
Indebtedness or issues or redeems Disqualified Stock or preferred stock
subsequent to the commencement of the Test Period but prior to or simultaneously
with the date of determination, then the Fixed Charge Coverage Ratio shall be
calculated giving Pro Forma Effect to such incurrence, assumption, guarantee,
redemption, retirement, or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or preferred stock (in each case, including a
pro forma application of the net proceeds therefrom), as if the same had
occurred at the beginning of the Test Period; provided, however, that Pro Forma
Effect shall not give effect to any Indebtedness incurred on the date of such
determination (except pursuant to the first paragraph of Section 10.1 and
Section 10.1(n)).
“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:
(i)Consolidated Interest Expense of such Person for such period,
(ii)    all cash dividend payments (excluding items eliminated in consolidation)
on any series of preferred stock (including any Designated Preferred Stock) or
any Refunding Capital Stock of such Person made during such period, and
(iii)    all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock made during such period.
“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Credit
Party or any of its Subsidiaries.
“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Credit Party or any of its
Subsidiaries.
“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (i) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Benefit Arrangement; (ii) the failure to register or loss of good
standing (if applicable) with applicable regulatory authorities of any such
Foreign Plan or Foreign Benefit Arrangement required to be registered; or (iii)
the failure of any Foreign Plan or Foreign Benefit Arrangement to comply with
any provisions of applicable law and regulations or with the terms of such
Foreign Plan or Foreign Benefit Arrangement.
“Foreign Subsidiary” shall mean each Subsidiary of Holdings that is not a
Domestic Subsidiary.


23

--------------------------------------------------------------------------------



“Fund” shall mean any Person (other than a natural Person) that is engaged or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding, or investing in commercial loans and similar extensions of
credit in the ordinary course.
“Funded Debt” shall mean all Indebtedness of Holdings and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of Holdings or any Restricted Subsidiary, to a date
more than one year from the date of its creation or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date (including all
amounts of such Funded Debt required to be paid or prepaid within one year from
the date of its creation), and, in the case of the Credit Parties, Indebtedness
in respect of the Loans.
“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision, regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Furthermore, at any
time after the Closing Date, Holdings may elect to apply International Financial
Reporting Standards (“IFRS”) accounting principles in lieu of GAAP and, upon any
such election, references herein to GAAP and GAAP concepts shall thereafter be
construed to refer to IFRS and corresponding IFRS concepts (except as otherwise
provided in this Agreement); provided any such election, once made, shall be
irrevocable; provided, further, that any calculation or determination in this
Agreement that requires the application of GAAP for periods that include fiscal
quarters ended prior to Holdings’ election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP. The Borrower shall
give written notice of any such election made in accordance with this definition
to the Administrative Agent. Notwithstanding any other provision contained
herein, the amount of any Indebtedness under GAAP with respect to Capitalized
Lease Obligations shall be determined in accordance with the definition of
“Capitalized Lease Obligations.”
“Governmental Authority” shall mean any nation, sovereign, or government, any
state, province, territory, or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, taxing,
regulatory, or administrative functions of or pertaining to government,
including a central bank or stock exchange (including any supranational bodies
such as the European Union or the European Central Bank).
“Granting Lender” shall have the meaning provided in Section 13.6(g).
“Guarantee” shall mean (i) the Guarantee made by Holdings and each other
Guarantor in favor of the Administrative Agent for the benefit of the Lenders,
dated as of the date hereof and (ii) any guarantee of the Obligations made by a
Restricted Subsidiary in form and substance reasonably acceptable to the
Administrative Agent.
“guarantee obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any primary
obligor in any manner, whether directly or indirectly, including any obligation
of such Person, whether or not contingent, (i) to purchase any such Indebtedness
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (a) for the purchase or payment of any such Indebtedness
or (b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities, or


24

--------------------------------------------------------------------------------



services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness, or (iv) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
guarantee obligations shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or customary and reasonable
indemnity obligations or product warranties in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any guarantee obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such guarantee obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.
“Guarantors” shall mean (i) each Subsidiary of Holdings that is party to the
Guarantee on the Closing Date, (ii) each Subsidiary of Holdings that becomes a
party to the Guarantee after the Closing Date pursuant to Section 9.11 or
otherwise, and (iii) Holdings; provided that in no event shall any Excluded
Subsidiary be required to be a Guarantor (unless such Subsidiary is no longer an
Excluded Subsidiary).
“Hazardous Materials” shall mean (i) any petroleum or petroleum products,
radioactive materials, friable asbestos, polychlorinated biphenyls, and radon
gas; (ii) any chemicals, materials, or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any Environmental Law; and (iii) any other chemical, material, or
substance, which is prohibited, limited, or regulated due to its dangerous or
deleterious properties or characteristics by, any Environmental Law.
“Hedge Agreements” shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreements.
“Historical Financial Statements” shall mean (i) the audited consolidated
balance sheets of the Company and its Subsidiaries as at December 31, 2013,
December 31, 2014 and December 31, 2015, and the related audited consolidated
statements of income and cash flow of the Company and its Subsidiaries for the
years ended December 31, 2013, December 31, 2014 and December 31, 2015 and (ii)
the unaudited interim consolidated balance sheets of the Company and its
Subsidiaries for the fiscal quarters ending March 31, 2016, June 30, 2016 and
September 30, 2016 and the related unaudited consolidated statements of income
and cash flow of the Company and its Subsidiaries for fiscal quarters ending
March 31, 2016, June 30, 2016 and September 30, 2016.


25

--------------------------------------------------------------------------------



“Holdings” shall mean (i) Holdings (as defined in the preamble to this
Agreement) or (ii) after the Closing Date any other Person or Persons (“New
Holdings”) that is a Subsidiary of (or are Subsidiaries of) Holdings or of any
Parent Entity of Holdings (or the previous New Holdings, as the case may be) but
not the Borrower (“Previous Holdings”); provided that (a) such New Holdings owns
(i) directly 100% of the Equity Interests of the Company, (ii) directly or
indirectly 100% of the Equity Interests of the Borrower and (iii) 100% of the
Equity Interests of each other direct Subsidiary of Previous Holdings which were
owned by Previous Holdings immediately prior thereto, (b) New Holdings shall
expressly assume all the obligations of Previous Holdings under this Agreement
and the other Credit Documents pursuant to a supplement hereto or thereto in
form and substance reasonably satisfactory to the Administrative Agent, (c) if
reasonably requested by the Administrative Agent, an opinion of counsel shall be
delivered by the Borrower to the Administrative Agent to the effect that,
without limitation, such substitution does not violate this Agreement or any
other Credit Document, (d) all Capital Stock of the Borrower and each other
direct Subsidiary of Previous Holdings and substantially all of the other assets
of Previous Holdings are contributed or otherwise transferred, directly or
indirectly, to such New Holdings and pledged to secure the Obligations, (e) (i)
no Event of Default has occurred and is continuing at the time of such
substitution and such substitution does not result in any Event of Default, (ii)
such substitution does not result in any material adverse tax consequences to
any Credit Party and (iii) such substitution does not result in any adverse tax
consequences to any Lender (unless reimbursed hereunder) or to the
Administrative Agent (unless reimbursed hereunder), and (f) no Change of Control
shall occur; provided, further, that if each of the foregoing is satisfied,
Previous Holdings shall be automatically released of all its obligations under
the Credit Documents and any reference to Holdings in the Credit Documents shall
be meant to refer to New Holdings.
“IFRS” shall have the meaning given such term in the definition of “GAAP.”
“Impacted Loans” shall have the meaning provided in Section 2.10(a).
“incur” and “incurrence” shall have the meanings provided in Section 10.1.
“Indebtedness” shall mean, with respect to any Person, any indebtedness
(including principal and premium) of such Person, whether or not contingent (a)
in respect of borrowed money, (b) evidenced by bonds, notes, debentures, or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof), (c) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations), or (d) representing any Hedging Obligations, if
and to the extent that any of the foregoing Indebtedness (other than letters of
credit and Hedging Obligations) would appear as a net liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided that (i) Indebtedness of any direct or indirect parent
company appearing upon the balance sheet of Holdings solely by reason of push
down accounting under GAAP shall be excluded, (ii) to the extent not otherwise
included, any obligation by such Person to be liable for, or to pay, as obligor,
guarantor or otherwise, on the obligations of the type referred to in the
preceding clause (i) of another Person (whether or not such items would appear
upon the balance sheet of such obligor or guarantor), other than by endorsement
of negotiable instruments for collection in the ordinary course of business, and
(iii) to the extent not otherwise included, the obligations of the type referred
to in the preceding clause (i) of another Person secured by a Lien on any asset
owned by such Person, whether or not such Indebtedness is assumed by such
Person; provided that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business, (2) obligations under or in respect of Receivables Facilities, (3)
prepaid or deferred revenue arising in the ordinary course of business, (4)
purchase price holdbacks arising in the ordinary course of business in respect
of a portion of the purchase price of an asset to satisfy warrants or other
unperformed obligations of the seller of such asset, (5) any balance that
constitutes a trade payable or similar obligation to a trade creditor, accrued
in the ordinary course of


26

--------------------------------------------------------------------------------



business, (6) any earn-out obligation until such obligation, within 60 days of
becoming due and payable, has not been paid and such obligation is reflected as
a liability on the balance sheet of such Person in accordance with GAAP, (7) any
obligations attributable to the exercise of appraisal rights and the settlement
of any claims or actions (whether actual, contingent or potential) with respect
thereto, (8) accrued expenses and royalties or (9) asset retirement obligations
and obligations in respect of workers’ compensation (including pensions and
retiree medical care) that are not overdue by more than 60 days. The amount of
Indebtedness of any Person for purposes of clause (iii) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (x) the aggregate unpaid amount of such Indebtedness and (y) the Fair
Market Value of the property encumbered thereby as determined by such Person in
good faith.
For all purposes hereof, the Indebtedness of Holdings, the Borrower and the
other Restricted Subsidiaries, shall exclude all intercompany Indebtedness
having a term not exceeding 365 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice.
“Indemnified Liabilities” shall have the meaning provided in Section 13.5(a).
“Indemnified Person” shall have the meaning provided in Section 13.5(a).
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document, other than Excluded Taxes or Other Taxes.
“Initial Investors” shall mean Kohlberg Kravis Roberts & Co. L.P., KKR 2006 Fund
L.P., Silver Lake, Silver Lake Partners III, L.P., TCV VII, L.P., TCV VII (A),
L.P., TCV Member Fund, L.P., Robert R. Parsons, The Go Daddy Group, Inc. and
each of their respective Affiliates but not including, however, any portfolio
companies of any of the foregoing.
“Initial Maturity Date” shall mean April 3, 2018.
“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
“Intellectual Property” shall mean U.S. and foreign intellectual property,
including all (i) (a) patents, inventions, processes, developments, technology,
and know-how; (b) copyrights and works of authorship in any media, including
graphics, advertising materials, labels, package designs, and photographs; (c)
trademarks, service marks, trade names, brand names, corporate names, domain
names, logos, trade dress, and other source indicators, and the goodwill of any
business symbolized thereby; and (d) trade secrets, confidential, proprietary,
or non-public information and (ii) all registrations, issuances, applications,
renewals, extensions, substitutions, continuations, continuations-in-part,
divisions, re-issues, re-examinations, foreign counterparts, or similar legal
protections related to the foregoing.
“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.
“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances, or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel, and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration


27

--------------------------------------------------------------------------------



of Indebtedness, Equity Interests, or other securities issued by any other
Person and investments that are required by GAAP to be classified on the balance
sheet (excluding the footnotes) of Holdings in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property; provided that Investments shall not
include, in the case of Holdings, the Borrower, and the other Restricted
Subsidiaries, intercompany loans (including guarantees), advances, or
Indebtedness either (i) having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business or
(ii) arising from cash management, tax and/or accounting operations and made in
the ordinary course of business or consistent with past practice.
For purposes of the definition of “Unrestricted Subsidiary” and Section 10.5,
(i)    Investments shall include the portion (proportionate to Holdings’ equity
interest in such Subsidiary) of the Fair Market Value of the net assets of a
Subsidiary of Holdings at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, Holdings shall be deemed to continue to have a
permanent Investment in an Unrestricted Subsidiary in an amount (if positive)
equal to (a) Holdings’ Investment in such Subsidiary at the time of such
redesignation less (b) the portion (proportionate to Holdings’ equity interest
in such Subsidiary) of the Fair Market Value of the net assets of such
Subsidiary at the time of such redesignation; and
(ii)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.
The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment, or other amount received by Holdings or a
Restricted Subsidiary in respect of such Investment (provided that, with respect
to amounts received other than in the form of Cash Equivalents, such amount
shall be equal to the Fair Market Value of such consideration).
“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency.
“Investment Grade Securities” shall mean:
(i)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents),
(ii)    debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among Holdings and its Subsidiaries,
(iii)    investments in any fund that invest at least 90% in investments of the
type described in clauses (i) and (ii) above which fund may also hold immaterial
amounts of cash pending investment or distribution, and
(iv)    corresponding instruments in countries other than the United States
customarily utilized for high-quality investments.
“IPO Entity” shall mean GoDaddy Inc.


28

--------------------------------------------------------------------------------



“Joint Lead Arrangers and Bookrunners” shall mean BARCLAYS BANK PLC, DEUTSCHE
BANK SECURITIES INC., CITIGROUP GLOBAL MARKETS INC., RBC CAPITAL MARKETS,
JPMORGAN CHASE BANK, N.A., HSBC SECURITIES (USA) INC. and SG AMERICAS
SECURITIES, LLC.
“Junior Debt” shall mean any Indebtedness in respect of Subordinated
Indebtedness.
“KKR” shall mean each of Kohlberg Kravis Roberts & Co. L.P., and KKR 2006 Fund
L.P. and KKR North America Fund XI L.P.
“LCT Election” shall have the meaning provided in Section 1.12(b).
“LCT Test Date” shall have the meaning provided in Section 1.12(b).
“Lender” shall have the meaning provided in the preamble to this Agreement.
“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans, which refusal or failure is
not cured within two business days after the date of such refusal or failure,
unless such Lender notifies the Administrative Agent in writing that such
refusal or failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in
writing) has not been satisfied, (ii) the failure of any Lender to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two business days of the date when due, unless the
subject of a good faith dispute, (iii) a Lender has notified, in writing, the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations under this Agreement or has made a public
statement to that effect with respect to its funding obligations under this
Agreement or a Lender has publicly announced that it does not intend to comply
with its funding obligations under other loan agreements, credit agreements or
similar facilities generally, (iv) a Lender has failed to confirm in a manner
reasonably satisfactory to the Administrative Agent that it will comply with its
funding obligations under this Agreement (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (iv) upon the Administrative
Agent’s receipt of such written confirmation in form and substance reasonably
satisfactory to the Administrative Agent), (v) a Distressed Person has admitted
in writing that it is insolvent or such Distressed Person becomes subject to a
Lender-Related Distress Event or (vi) a Lender has become the subject of a
Bail-In Action.
“Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person,
or any Person that directly or indirectly controls such Distressed Person or is
subject to a forced liquidation or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any governmental authority having regulatory authority over such
Distressed Person to be, insolvent or bankrupt; provided that a Lender-Related
Distress Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interests in any Lender or any Person
that directly or indirectly controls such Lender by a governmental authority or
an instrumentality thereof so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachments on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.


29

--------------------------------------------------------------------------------



“Lien” shall mean with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority, or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement, any lease in the nature thereof, any option or
other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or a license, sub-license or cross-license to Intellectual
Property be deemed to constitute a Lien.
“Limited Condition Transaction” shall mean any transaction by one or more of
Holdings, the Company and its Restricted Subsidiaries whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.
“Loans” shall have the meaning provided in the recitals hereto.
“Managed Hosting Business” shall mean the business and assets of OpenIT GMBH,
PlusServer GmbH, MCS Moorbeck Computer Systeme GmbH, PlusServer Deutshland GmbH,
WorldHostingDays GmbH, Plus Server France SARL and MCS GmbH.
“Master Agreement” shall have the meaning provided in the definition of the term
“Hedge Agreement.”
“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties, or financial condition of Holdings and
its Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (i) the ability of Holdings and the other
Credit Parties, taken as a whole, to perform their payment obligations under
this Agreement or any of the other Credit Documents or (ii) the rights and
remedies of the Administrative Agent and the Lenders under the Credit Documents.
“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary (i) whose total assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 5.0% of the Consolidated Total
Assets of Holdings and the Restricted Subsidiaries at such date or (ii) whose
revenues during such Test Period were equal to or greater than 5.0% of the
consolidated revenues of Holdings and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that if, at
any time and from time to time after the Closing Date, Restricted Subsidiaries
that are not Material Subsidiaries (other than Subsidiaries that are Excluded
Subsidiaries by virtue of any of clauses (ii) through (xii) of the definition of
“Excluded Subsidiary”) have, in the aggregate, (a) total assets at the last day
of such Test Period equal to or greater than 10% of the Consolidated Total
Assets of Holdings and the Restricted Subsidiaries at such date or (b) revenues
during such Test Period equal to or greater than 10% of the consolidated
revenues of Holdings and the Restricted Subsidiaries for such period, in each
case determined in accordance with GAAP, then Holdings shall, on the date on
which financial statements for such quarter are delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Restricted Subsidiaries as Material Subsidiaries for each fiscal period until
this proviso is no longer applicable.
“Maturity Date” shall mean Initial Maturity Date or Extended Maturity Date, as
applicable.
“MHB Entity” shall mean each entity listed in the definition of “Managed Hosting
Business” (and any permitted successor thereto).
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.


30

--------------------------------------------------------------------------------



“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which any Credit Party or ERISA Affiliate makes or is
obligated to make contributions, or during the five preceding calendar years,
has made or been obligated to make contributions.
“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (i) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable, but only as and when received and
excluding any interest payments) received by or on behalf of Holdings or any of
its Restricted Subsidiaries in respect of such Prepayment Event, less (ii) the
sum of:
(a)    the amount, if any, of all taxes (including in connection with any
repatriation of funds) paid or estimated to be payable by Holdings or any of the
Restricted Subsidiaries in connection with such Prepayment Event,
(b)    the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (a)
above) (1) associated with the assets that are the subject of such Prepayment
Event and (2) retained by Holdings or any of the Restricted Subsidiaries;
provided that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such a Prepayment Event occurring on the date of such
reduction,
(c)    the amount of any Indebtedness (other than the Loans and Permitted Other
Indebtedness) secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event,
(d)    any funded escrow established pursuant to the documents evidencing any
such sale or disposition to secure any indemnification obligations or
adjustments to the purchase price associated with any such sale or disposition;
provided that the amount of any subsequent reduction of such escrow (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such a Prepayment Event occurring on the date of such
reduction solely to the extent that Holdings and/or any of its Restricted
Subsidiaries receives cash in an amount equal to the amount of such reduction,
(e)    in the case of any Asset Sale Prepayment Event, Casualty Event, or
Permitted Sale Leaseback by a non-Wholly-Owned Restricted Subsidiary, the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (e)) attributable to minority interests and not available for
distribution to or for the account of Holdings or a Wholly-Owned Restricted
Subsidiary as a result thereof, and
(f)    all fees and out of pocket expenses paid by Holdings or a Subsidiary in
connection with any of the foregoing (for the avoidance of doubt, including
attorney’s fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses, and brokerage, consultant,
accountant, and other customary fees), in each case only to the extent not
already deducted in arriving at the amount referred to in clause (i) above.
“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.


31

--------------------------------------------------------------------------------



“New Foreign Operations” shall mean operations of the Company and its Affiliates
in foreign countries where the Company and its Affiliates do not currently have
greater than ten employees as of the Closing Date.
“Non-Bank Tax Certificate” shall have the meaning provided in Section
5.4(e)(ii)(B)(3).
“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.
“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants, and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan, in each case, entered into with Holdings or
any of the Restricted Subsidiaries, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents (and
any of their Subsidiaries to the extent they have obligations under the Credit
Documents) include the obligation (including guarantee obligations) to pay
principal, interest, charges, expenses, fees, attorney costs, indemnities, and
other amounts payable by any Credit Party under any Credit Document.
“OFAC” shall have the meaning provided in Section 8.19(c).
“Operating Working Capital” shall mean, at any date, (A) the sum of (i) Prepaid
Domain Registry Fees and (ii) the amount of assets that would, in conformity
with GAAP, be included within the consolidated balance sheet and the changes in
which, in whole or part, would be reflected in the cash provided (or used by)
operating activities within the statement of cash flows minus (B) the sum of (i)
Deferred Revenue and (ii) the amount of liabilities that would, in conformity
with GAAP, be included within the consolidated balance sheet and the changes in
which, in whole or part, would be reflected in the cash provided (or used by)
operating activities within the statement of cash flows; provided that Operating
Working Capital shall be determined excluding the effects of acquisition method
accounting; provided further that Operating Working Capital shall exclude any
amounts at such date in respect of (i) current and deferred income taxes, (ii)
Indebtedness and the interest thereon and (iii) interest income earned but not
yet received.
“Other Taxes” shall mean all present or future stamp, registration, court or
documentary Taxes or any other excise, property, intangible, mortgage recording,
filing or similar Taxes arising from any payment made hereunder or under any
other Credit Document or from the execution, delivery, performance, enforcement
or registration of, or otherwise with respect to, this Agreement or any other
Credit Document; provided that such term shall not include (i) any Taxes that
result from an assignment, grant of a participation pursuant to Section 13.6(c)
or transfer or assignment to or designation of a new lending office or other
office for receiving payments under any Credit Document (“Assignment Taxes”) to
the extent such Assignment Taxes are imposed as a result of a connection between
the assignor/participating Lender and/or the assignee/Participant and the taxing
jurisdiction (other than a connection arising solely from any Credit Documents
or any transactions contemplated thereunder), except to the


32

--------------------------------------------------------------------------------



extent that any such action described in this proviso is requested or required
by the Borrower or Holdings or (ii) Excluded Taxes.
“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
as the case may be, in accordance with banking industry rules on interbank
compensation.
“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as, among other things, a partnership),
including any managing member, of Holdings, the Company and/or the Borrower, as
applicable.
“Participant” shall have the meaning provided in Section 13.6(c)(i).
“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).
“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” shall have the meaning provided in Section 13.18.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Pension Plan” shall mean any employee pension benefit plan (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) in respect of which
any Credit Party or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4062 or Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA.
“Permitted Acquisition” shall have the meaning provided in clause (iii) of the
definition of “Permitted Investments.”
“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between Holdings or a Restricted Subsidiary and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 10.4.
“Permitted Debt Exchange Notes” shall have the meaning provided in the Senior
Secured Credit Agreement as of the date hereof.
“Permitted Holders” shall mean each of (i) the Initial Investors and their
respective Affiliates (other than any portfolio company of an Initial Investor)
and members of management of Holdings, the Company or the Borrower (or their
respective direct or indirect parent or management investment vehicle) who are
holders of Equity Interests of Holdings (or its direct or indirect parent
company or management investment vehicle) and any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that, in the case
of such group and without giving effect to the existence of such group or any
other group, such Initial Investors, their respective Affiliates (other than any
portfolio company of an Initial Investor) and members of management,
collectively, have beneficial ownership of more than


33

--------------------------------------------------------------------------------



50% of the total voting power of the Voting Stock of Holdings or any other
direct or indirect Parent Entity, (ii) any direct or indirect Parent Entity
formed not in connection with, or in contemplation of, a transaction (other than
the Transactions) that, assuming such parent was not formed, after giving effect
thereto would constitute a Change of Control and (iii) any entity (other than a
Parent Entity) through which a Parent Entity described in clause (ii) directly
or indirectly holds Equity Interests of Holdings and has no other material
operations other than those incidental thereto.
“Permitted Investments” shall mean:
(i)any Investment in Holdings or any Restricted Subsidiary;
(ii)    any Investment in cash, Cash Equivalents, or Investment Grade Securities
at the time such Investment is made;
(iii)    any Investment by Holdings or any Restricted Subsidiary in a Person
that is engaged in a Similar Business if as a result of such Investment (a
“Permitted Acquisition”), (1) such Person becomes a Restricted Subsidiary or (2)
such Person, in one transaction or a series of related transactions, is merged,
consolidated, or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, Holdings or a Restricted
Subsidiary, and, in each case, any Investment held by such Person; provided that
such Investment was not acquired by such Person in contemplation of such
acquisition, merger, consolidation, or transfer;
(iv)    any Investment in securities or other assets not constituting cash, Cash
Equivalents, or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 10.4 or any other disposition of assets not
constituting an Asset Sale;
(v)    (a) any Investment existing or contemplated on the Closing Date and, in
each case, listed on Schedule 10.5 to the Disclosure Letter and (b) Investments
consisting of any modification, replacement, renewal, reinvestment, or extension
of any such Investment; provided that the amount of any such Investment is not
increased from the amount of such Investment on the Closing Date except pursuant
to the terms of such Investment (including in respect of any unused commitment),
plus any accrued but unpaid interest (including any portion thereof which is
payable in kind in accordance with the terms of such modified, extended,
renewed, or replaced Investment) and premium payable by the terms of such
Indebtedness thereon and fees and expenses associated therewith as of the
Closing Date;
(vi)    any Investment acquired by Holdings or any Restricted Subsidiary (a) in
exchange for any other Investment or accounts receivable held by Holdings or any
such Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization, or recapitalization of Holdings of such other
Investment or accounts receivable or (b) as a result of a foreclosure by
Holdings or any Restricted Subsidiary with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;
(vii)    Hedging Obligations permitted under clause (j) of Section 10.1 and Cash
Management Services;
(viii)    any Investment in a Similar Business having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(viii) that are at that time outstanding, not to exceed the greater of (a)
$215,000,000 and (b) 40.0% of Consolidated EBITDA for the most recently ended
Test


34

--------------------------------------------------------------------------------



Period (calculated on a Pro Forma Basis) at the time of such Investment (with
the Fair Market Value of each Investment being measured at the time made and
without giving effect to subsequent changes in value); provided, however, that
if any Investment pursuant to this clause (viii) is made in any Person that is
not a Restricted Subsidiary at the date of the making of such Investment and
such Person becomes a Restricted Subsidiary after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (i) above and
shall cease to have been made pursuant to this clause (viii) for so long as such
Person continues to be a Restricted Subsidiary;
(ix)    Investments the payment for which consists of Equity Interests of
Holdings or any direct or indirect parent company of Holdings (exclusive of
Disqualified Stock); provided that such Equity Interests will not increase the
amount available for Restricted Payments under clause (iii) of Section 10.5(a);
(x) guarantees of Indebtedness permitted under Section 10.1;
(xi)    any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 9.9 (except
transactions described in clause (b) of such paragraph);
(xii)    Investments consisting of purchases and acquisitions of inventory,
supplies, material, equipment, or other similar assets in the ordinary course of
business;
(xiii)    additional Investments having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (xiii) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (a) $185,000,000 and
(b) 35.0% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (xiii) is made in any Person that is not a
Restricted Subsidiary at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (i) above and shall
cease to have been made pursuant to this clause (xiii) for so long as such
Person continues to be a Restricted Subsidiary;
(xiv)    Investments relating to any Receivables Subsidiary that, in the good
faith determination of the board of directors of Holdings, are necessary or
advisable to effect a Receivables Facility or any repurchases in connection
therewith;
(xv)    advances to, or guarantees of Indebtedness of, employees not in excess
of the greater of (a) $25,000,000 and (b) 5.0% of Consolidated EBITDA for the
most recently ended Test Period (calculated on a Pro Forma Basis) at the time of
such Investment;
(xvi)    (a) loans and advances to officers, directors, managers, and employees
for business-related travel expenses, moving expenses, and other similar
expenses, in each case incurred in the ordinary course of business or consistent
with past practices or to fund such Person’s purchase of Equity Interests of
Holdings or any direct or indirect parent company thereof, (b) promissory notes
received from stockholders of Holdings, any direct or indirect parent company of
Holdings or any Subsidiary in connection with the exercise of stock options in
respect of the Equity Interests of Holdings, any direct or indirect parent


35

--------------------------------------------------------------------------------



company of Holdings and the Subsidiaries and (c) advances of payroll payments to
employees in the ordinary course of business;
(xvii)    Investments consisting of extensions of trade credit in the ordinary
course of business;
(xviii)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
(xix)    non-cash Investments in connection with tax planning and reorganization
activities;
(xx)    Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client, franchisee and customer contracts and
loans or advances made to, and guarantees with respect to obligations of,
franchisees, distributors, suppliers, licensors and licensees in the ordinary
course of business;
(xxi)    the licensing and contribution of Intellectual Property pursuant to
joint marketing arrangements with other Persons, in the ordinary course of
business;
(xxii)    contributions to a “rabbi” trust for the benefit of employees,
directors, consultants, independent contractors or other service providers or
other grantor trust subject to claims of creditors in the case of a bankruptcy
of the Company;
(xxiii)    Investments by an Unrestricted Subsidiary entered into prior to the
day such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary
pursuant to the definition of “Unrestricted Subsidiary”; and
(xxiv)    Investments of a Subsidiary acquired after the Closing Date or of a
Person merged or consolidated with any Subsidiary in accordance with this
definition of “Permitted Investments,” Section 10.3 and/or Section 10.5 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation.
“Permitted Liens” shall mean, with respect to any Person:
(i)    pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws, or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness), or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for the payment of rent or deposits made to
secure obligations arising from contractual or warranty refunds, in each case
incurred in the ordinary course of business;
(ii)    Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s, and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 60 days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other


36

--------------------------------------------------------------------------------



proceedings for review if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;
(iii)    Liens for taxes, assessments, or other governmental charges not yet
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP or are not required to be paid pursuant to Section 8.11, or for property
taxes on property Holdings or one of its Subsidiaries has determined to abandon
if the sole recourse for such tax, assessment, charge, levy, or claim is to such
property;
(iv)    Liens in favor of issuers of performance, surety, bid, indemnity,
warranty, release, appeal, or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business;
(v)    minor survey exceptions, minor encumbrances, ground leases, easements, or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines, and other similar purposes, or zoning, building
codes, or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental, to the conduct of the business of such Person or
to the ownership of its properties which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;
(vi)    Liens securing Indebtedness permitted to be outstanding pursuant to
clause (b), (d), (l)(ii), (r), (w) or (y) of Section 10.1; provided that, (a) in
the case of clause (d) of Section 10.1, such Lien may not extend to any property
or equipment (or assets affixed or appurtenant thereto) other than the property
or equipment being financed or refinanced under such clause (d) of Section 10.1,
replacements of such property, equipment or assets, and additions and accessions
and in the case of multiple financings of equipment provided by any lender,
other equipment financed by such lender; and (b) in the case of clause (r) of
Section 10.1, such Lien may not extend to any assets other than the assets owned
by non-Credit Parties;
(vii)    subject to Section 9.14, Liens existing on the Closing Date; provided
that any Lien securing Indebtedness or other obligations in excess of (a)
$10,000,000 individually or (b) $25,000,000 in the aggregate (when taken
together with all other Liens securing obligations outstanding in reliance on
this clause (b) that are not listed on Schedule 10.2 to the Disclosure Letter)
shall only be permitted if set forth on Schedule 10.2 to the Disclosure Letter
and, in each case, any modifications, replacements, renewals, or extensions
thereof;
(viii)    Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming a
Subsidiary; provided, further, however, that such Liens may not extend to any
other property owned by Holdings or any Restricted Subsidiary (other than, with
respect to such Person, any replacements of such property or assets and
additions and accessions thereto, after-acquired property subject to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property of
such Person, and the proceeds and the products thereof and


37

--------------------------------------------------------------------------------



customary security deposits in respect thereof and in the case of multiple
financings of equipment provided by any lender, other equipment financed by such
lender, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition);
(ix)    Liens on property at the time Holdings or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into Holdings or any Restricted Subsidiary or the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition, merger, consolidation, or designation;
provided, further, however, that such Liens may not extend to any other property
owned by Holdings or any Restricted Subsidiary (other than, with respect to such
property, any replacements of such property or assets and additions and
accessions thereto, after-acquired property subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, and
the proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed by such lender, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);
(x)    Liens on property of any Restricted Subsidiary that is not a Credit Party
which Liens secure Indebtedness of such Restricted Subsidiary or another
Restricted Subsidiary that is not a Credit Party, in each case, to the extent
permitted under Section 10.1;
(xi)    Liens securing Hedging Obligations and Cash Management Services so long
as the related Indebtedness is, and is permitted hereunder to be, secured by a
Lien on the same property securing such Hedging Obligations and Cash Management
Services;
(xii)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment, or storage of such inventory or other goods;
(xiii)    leases, subleases, licenses, or sublicenses (including of Intellectual
Property) granted to others in the ordinary course of business which do not
materially interfere with the ordinary conduct of the business of Holdings or
any Restricted Subsidiary and do not secure any Indebtedness;
(xiv)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;
(xv)    Liens in favor of Holdings, the Borrower, the Company or any other
Guarantor;
(xvi)    Liens on equipment of Holdings or any Restricted Subsidiary granted in
the ordinary course of business to Holdings’ or such Restricted Subsidiary’s
client at which such equipment is located;
(xvii)    Liens on accounts receivable and related assets incurred in connection
with a Receivables Facility;


38

--------------------------------------------------------------------------------



(xviii)    Liens to secure any refinancing, refunding, extension, renewal, or
replacement (or successive refinancing, refunding, extensions, renewals, or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (vi), (vii), (viii), (ix), (x), and (xv) of this
definition of “Permitted Liens”; provided that (a) such new Lien shall be
limited to all or part of the same property that secured the original Lien (plus
improvements on such property), and (b) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (1) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (vi), (vii), (viii), (ix), (x), and (xv) at
the time the original Lien became a Permitted Lien under this Agreement, and (2)
an amount necessary to pay any fees and expenses, including premiums and accrued
and unpaid interest, related to such refinancing, refunding, extension, renewal,
or replacement;
(xix)    deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;
(xx)    other Liens securing obligations (including Capitalized Lease
Obligations) which do not exceed the greater of (a) $215,000,000 and (b) 40.0%
of Consolidated EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) at the time of the incurrence of such Lien;
(xxi)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11.5 or Section 11.10;
(xxii)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(xxiii)    Liens (a) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (b) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(c) in favor of banking or other financial institutions or other electronic
payment service providers arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking or finance industry;
(xxiv)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.1; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
(xxv)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(xxvi)    Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (b) relating to pooled deposit or sweep accounts
of Holdings or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings and the Restricted Subsidiaries, or (c) relating to purchase orders and
other agreements entered into by Holdings or any of the Restricted Subsidiaries
in the ordinary course of business;
(xxvii)    Liens (a) solely on any cash earnest money deposits made by Holdings
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this


39

--------------------------------------------------------------------------------



Agreement or (b) consisting of an agreement to dispose of any property pursuant
to a disposition permitted hereunder;
(xxviii)    rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant, or permit held by Holdings or any of the Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant, or permit, or to require annual or periodic payments as a
condition to the continuance thereof;
(xxix)    restrictive covenants affecting the use to which real property may be
put; provided that the covenants are complied with;
(xxx)    security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;
(xxxi)    zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements, and contract zoning
agreements;
(xxxii)    Liens arising out of conditional sale, title retention, consignment,
or similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;
(xxxiii)    Liens arising under the Security Documents (as defined in the Senior
Secured Credit Agreement);
(xxxiv)    Liens on goods purchased in the ordinary course of business the
purchase price of which is financed by a documentary letter of credit issued for
the account of Holdings, the Company or any of their Subsidiaries;
(xxxv)    (a) Liens on Equity Interests in joint ventures; provided that any
such Lien is in favor of a creditor of such joint venture and such creditor is
not an Affiliate of any partner to such joint venture and (b) purchase options,
call, and similar rights of, and restrictions for the benefit of, a third party
with respect to Equity Interests held by Holdings or any Restricted Subsidiary
in joint ventures;
(xxxvi)    Liens on cash and Cash Equivalents that are earmarked to be used to
satisfy or discharge Indebtedness; provided (a) such cash and/or Cash
Equivalents are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied or discharged, (b) such Liens extend solely to the account in
which such cash and/or Cash Equivalents are deposited and are solely in favor of
the Person or Persons holding the Indebtedness (or any agent or trustee for such
Person or Persons) that is to be satisfied or discharged, and (c) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder;
(xxxvii)    with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by any Requirement of Law;
(xxxviii)    any Lien granted pursuant to a security agreement between the
Company or any Restricted Subsidiary and a licensee of intellectual property to
secure the damages, if any, of such licensee resulting from the rejection of the
licensee of such licensee in a bankruptcy, reorganization or similar proceeding
with respect to the Company or such Restricted Subsidiary; provided that such
Liens, in the


40

--------------------------------------------------------------------------------



aggregate, do not encumber any assets of the Company or any Restricted
Subsidiary other than the assets securing such Liens in existence on the Closing
Date;
(xxxix)     to the extent pursuant to a Requirements of Law, Liens on cash or
Permitted Investments securing Swap Obligations in the ordinary course of
business; and
(xxxx)     Liens permitted pursuant to clause (xxxx) of the definition of
“Permitted Liens” in the Senior Secured Credit Agreement.
For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on, and fees, expenses and other obligations payable with
respect to, such Indebtedness.
“Permitted Other Indebtedness” shall have the meaning provided in the Senior
Secured Credit Agreement as of the date hereof.
“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by Holdings
or any of the Restricted Subsidiaries after the Closing Date; provided that any
such Sale Leaseback not between Holdings and a Restricted Subsidiary is
consummated for fair value as determined at the time of consummation in good
faith by (i) Holdings or such Restricted Subsidiary or (ii) in the case of any
Sale Leaseback (or series of related Sale Leasebacks) the aggregate proceeds of
which exceed $35,000,000, the board of directors (or analogous governing body)
of Holdings or such Restricted Subsidiary (which such determination may take
into account any retained interest or other Investment of Holdings or such
Restricted Subsidiary in connection with, and any other material economic terms
of, such Sale Leaseback).
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust, or other enterprise
or any Governmental Authority.
“Plan” shall mean, other than any Multiemployer Plan, any employee benefit plan
(as defined in Section 3(3) of ERISA), including any employee welfare benefit
plan (as defined in Section 3(1) of ERISA), any employee pension benefit plan
(as defined in Section 3(2) of ERISA), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Credit Party or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be reasonably
likely to be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning provided in Section 13.17(a).
“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.
“Prepaid Domain Registry Fees” shall mean, at any date, the amount of cash and
Cash Equivalents paid to registries, or amounts withdrawn from registry
deposits, for domain names registered by customers that would, in conformity
with GAAP, be set forth opposite the caption “prepaid domain name registry fees”
(or any like caption, including current and non-current designations) on a
consolidated balance sheet at such date; provided that such balance should be
determined excluding the effects of acquisition method accounting.
“Prepayment Event” shall mean any Asset Sale constituting all or a portion of
the Managed Hosting Business (including by way of a sale leaseback, and, for the
avoidance of doubt, including the equity interest of the


41

--------------------------------------------------------------------------------



legal entities comprising the Managed Hosting Business), or any Casualty Event
with respect to the Managed Hosting Business.
“Previous Holdings” shall have the meaning provided in the definition of the
term “Holdings.”
“primary obligations” shall have the meaning provided in the definition of the
term “Contingent Obligations.”
“primary obligor” shall have the meaning provided in the definition of the term
“Contingent Obligations.”
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of Holdings, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by Holdings in good faith as a result of (i)
actions taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (ii) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of Holdings and
the Restricted Subsidiaries; provided that (a) at the election of Holdings, such
Pro Forma Adjustment shall not be required to be determined for any Acquired
Entity or Business or Converted Restricted Subsidiary to the extent the
aggregate consideration paid in connection with such acquisition was less than
$10,000,000 and (b) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that the applicable amount of such cost savings will be
realizable during the entirety of such Test Period, or the applicable amount of
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided, further, that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period.
“Pro Forma Basis,” “Pro Forma Compliance,” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio, or covenant
hereunder, that (i) to the extent applicable, the Pro Forma Adjustment shall
have been made and (ii) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant: (a)
income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (1) in the case of a
sale, transfer, or other disposition of all or substantially all Capital Stock
in any Subsidiary of Holdings or any division, product line, or facility used
for operations of Holdings or any of its Subsidiaries, shall be excluded, and
(2) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction,” shall be included, (b) any retirement of
Indebtedness, and (c) any incurrence or assumption of Indebtedness by Holdings
or any of the Restricted Subsidiaries in connection therewith (it being agreed
that if such Indebtedness has a floating or formula rate, such Indebtedness
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of determination);
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to clause (a) above, the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with the definition of “Consolidated EBITDA” and give effect to
operating expense reductions that are (x)(1) directly attributable to such
transaction, (2) expected to have a continuing impact on Holdings, the Company
or any of the other Restricted


42

--------------------------------------------------------------------------------



Subsidiaries, and (3) factually supportable or (y) otherwise consistent with the
definition of “Pro Forma Adjustment.”
“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA.”
“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA and Section 4975(c) of the Code.
“Public Company Costs” shall mean costs relating to compliance with the
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, as applicable to companies with equity or debt
securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees.
“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.
“Qualified Stock” of any Person shall mean Capital Stock of such Person other
than Disqualified Stock of such Person.
“Real Estate” shall have the meaning provided in Section 9.1(f).
“Receivables Facility” shall mean any of one or more receivables financing
facilities (and any guarantee of such financing facility), as amended,
supplemented, modified, extended, renewed, restated, or refunded from time to
time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants, and indemnities made in connection with
such facilities) to Holdings and the Restricted Subsidiaries (other than a
Receivables Subsidiary) pursuant to which Holdings or any Restricted Subsidiary
sells, directly or indirectly, grants a security interest in or otherwise
transfers its accounts receivable to either (i) a Person that is not a
Restricted Subsidiary or (ii) a Receivables Subsidiary that in turn funds such
purchase by purporting to sell its accounts receivable to a Person that is not a
Restricted Subsidiary or by borrowing from such a Person or from another
Receivables Subsidiary that in turn funds itself by borrowing from such a
Person.
“Receivables Fee” shall mean distributions or payments made directly or by means
of discounts with respect to any accounts receivable or participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Receivables Facility.
“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto or
another Person formed for the purposes of engaging in a Receivables Facility in
which Holdings or any Subsidiary makes an Investment and to which Holdings or
any Subsidiary transfers accounts receivables and related assets.
“Refinance” shall have the meaning provided in Section 10.1(m).
“Refinanced Loans” shall have the meaning provided in Section 13.1.
“Refinancing” shall have the meaning provided in Section 6.10.


43

--------------------------------------------------------------------------------



“Refinancing Indebtedness” shall have the meaning provided in Section 10.1(m).
“Refinancing Permitted Other Indebtedness” shall have the meaning provided in
the Senior Secured Credit Agreement as of the date hereof.
“Refunding Capital Stock” shall have the meaning provided in Section 10.5(b)(2).
“Register” shall have the meaning provided in Section 13.6(b)(iv).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by Holdings or the Restricted Subsidiaries in exchange for assets
transferred by Holdings or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.
“Related Fund” shall mean, with respect to any Lender that is a Fund, any other
Fund that is advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of such entity that administers, advises
or manages such Lender.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
and advisors of such Person and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.
“Release” shall mean any release, spill, emission, discharge, disposal,
escaping, leaking, pumping, pouring, dumping, emptying, injection, or leaching
into the Environment.
“Removal Effective Date” shall have the meaning provided in Section 12.9(b).
“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
“Replacement Loan Commitment” shall mean the commitments of the Lenders to make
Replacement Loans.
“Replacement Loans” shall have the meaning provided in Section 13.1.
“Reportable Event” shall mean any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan (other than a Pension Plan maintained by an ERISA


44

--------------------------------------------------------------------------------



Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code), other than those events as to which notice
is waived pursuant to PGBC Reg. § 4043.
“Required Lenders” shall mean, at any date, (i) Non-Defaulting Lenders having or
holding a majority of the outstanding principal amount of the Loans (excluding
Loans held by Defaulting Lenders) at such date or (ii) if the Total Loan
Commitment has been terminated or for the purposes of acceleration pursuant to
Section 11, Non-Defaulting Lenders having or holding a majority of the
outstanding principal amount of the Loans (excluding the Loans of Defaulting
Lenders) in the aggregate at such date.
“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.
“Resignation Effective Date” shall have the meaning provided in Section 12.9(a).
“Restricted Investment” shall mean an Investment other than a Permitted
Investment.
“Restricted Payment” shall have the meaning provided in Section 10.5(a).
“Restricted Subsidiary” shall mean any Subsidiary of Holdings (including the
Company and the Borrower) other than an Unrestricted Subsidiary.
“Retired Capital Stock” shall have the meaning provided in Section 10.5(b)(2).
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Sale Leaseback” shall mean any arrangement with any Person providing for the
leasing by Holdings or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to such Person in contemplation of such
leasing.
“Sanctions” shall mean economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC) the
United Nations Security Council, the European Union or Her Majesty’s Treasury.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).
“Senior Secured Closing Date” shall mean February 17, 2017.
“Senior Secured Credit Agreement” shall mean the second amended and restated
credit agreement of the Company and the Borrower dated February 15, 2017.
“Silver Lake” shall mean Silver Lake Group, L.L.C., Silver Lake Partners and
their Affiliates.


45

--------------------------------------------------------------------------------



“Similar Business” shall mean any business conducted or proposed to be conducted
by Holdings and the Restricted Subsidiaries on the Closing Date or any business
that is similar, reasonably related, synergistic, incidental, or ancillary
thereto.
“Sold Entity or Business” shall have the meaning provided in clause (iii) of the
definition of the term “Consolidated EBITDA.”
“Solvent” shall mean, after giving effect to the consummation of the
Transactions, (i) the sum of the liabilities (including contingent liabilities)
of Holdings and its Restricted Subsidiaries, on a consolidated basis, does not
exceed the present fair saleable value of the present assets of the Company and
its Restricted Subsidiaries, on a consolidated basis; (ii) the fair value of the
property of the Company and its Restricted Subsidiaries, on a consolidated
basis, is greater than the total amount of liabilities (including contingent
liabilities) of the Company and its Restricted Subsidiaries, on a consolidated
basis; (iii) the capital of the Company and its Restricted Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
contemplated on the date hereof; and (iv) the Company and its Restricted
Subsidiaries, on a consolidated basis, have not incurred and do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debts as they become due (whether at maturity
or otherwise).
“Specified Representations” shall mean the representations and warranties of the
Company and the Borrower set forth in Sections 8.1 (with respect to the
organizational existence and good standing only of the Company and the
Borrower), Section 8.2 and Section 8.3(c).
“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Acquisition), any asset sale, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation, or other event or
action that in each case by the terms of this Agreement requires Pro Forma
Compliance with a test or covenant hereunder or requires such test or covenant
to be calculated on a Pro Forma Basis.
“Sponsor” shall mean any of KKR, Silver Lake and TCV VIII Management, L.L.C. and
their Affiliates but excluding portfolio companies of any of the foregoing.
“Sponsor Management Agreement” shall mean the management agreement between
certain of the management companies associated with the Initial Investors and
Holdings dated as of December 16, 2011.
“Spot Rate” for any currency shall mean the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if it does not have as of the date of determination a
spot buying rate for any such currency.
“SPV” shall have the meaning provided in Section 13.6(g).
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock and all warrants, options, or other rights to purchase or
subscribe for any Capital Stock, whether or not presently convertible,
exchangeable, or exercisable.


46

--------------------------------------------------------------------------------



“Subordinated Indebtedness” shall mean Indebtedness of Holdings, the Borrower,
the Company, or any other Guarantor that is by its terms subordinated in right
of payment to the obligations of Holdings, the Borrower, the Company, or such
Guarantor, as applicable, under this Agreement or the Guarantee, as applicable.
“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Capital Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, or (ii) any limited liability company,
partnership, association, joint venture, or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
Subsidiary shall mean a Subsidiary of Holdings.
“Successor Borrower” shall have the meaning provided in Section 10.3(a).
“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract, or transaction that constitutes
a “swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.
“Target” shall have the meaning provided in the recitals hereto.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding), fees, or
other similar charges imposed by any Governmental Authority and any interest,
fines, penalties, or additions to tax with respect to the foregoing.
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of Holdings then last ended and for which Section
9.1 Financials shall have been delivered (or were required to be delivered) to
the Administrative Agent (or, before the first delivery of Section 9.1
Financials, the most recent period of four fiscal quarters at the end of which
financial statements are available).
“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (i) the Total Loan Commitment at such date, and (ii) without duplication of
clause (i), the aggregate outstanding principal amount of all Loans at such
date.
“Total Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Commitment, and, if applicable, Replacement Loan Commitment.
“Transaction Expenses” shall mean any fees, costs, or expenses incurred or paid
by Holdings, the Borrower, the Company, or any of their respective Affiliates in
connection with the Transactions, this Agreement, and the other Credit
Documents, and the transactions contemplated hereby and thereby.
“Transactions” shall have the meaning provided in the recitals hereto.
“Transferee” shall have the meaning provided in Section 13.6(e).
“Unrestricted Subsidiary” shall mean (i) any Subsidiary of Holdings which at the
time of determination is an Unrestricted Subsidiary (as designated by the board
of directors of Holdings, as provided below) and (ii) any Subsidiary of an
Unrestricted Subsidiary.


47

--------------------------------------------------------------------------------



The board of directors of Holdings may designate any Subsidiary of Holdings
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary) other than the Company or a Subsidiary of Holdings that is a direct
or indirect parent of the Company to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Equity Interests or Indebtedness
of, or owns or holds any Lien on, any property of, Holdings or any Subsidiary of
Holdings (other than any Subsidiary of the Subsidiary to be so designated or an
Unrestricted Subsidiary); provided that:
(a)such designation complies with Section 10.5; and
(b)    immediately after giving effect to such designation, no Event of Default
under Section 11.1 or 11.5 shall have occurred and be continuing.
The board of directors of Holdings may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation, no Event of Default under Section 11.1 or 11.5 shall have
occurred and be continuing.
Any such designation by the board of directors of Holdings shall be notified by
Holdings to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the Board Resolution giving effect to such
designation and a certificate of an Authorized Officer of Holdings certifying
that such designation complied with the foregoing provisions.
“U.S.” and “United States” shall mean the United States of America.
“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors of such Person.
“Wholly-Owned Restricted Subsidiary” of any Person shall mean a Restricted
Subsidiary of such Person, 100% of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.
“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
“Withholding Agent” shall mean any Credit Party, the Administrative Agent and,
in the case of any U.S. federal withholding Tax, any other applicable
withholding agent.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:


48

--------------------------------------------------------------------------------



(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof,” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(c)    Section, Exhibit, and Schedule references are to the Credit Document in
which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(g)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(h)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(i)    All references to “knowledge” or “awareness” of any Credit Party or any
Restricted Subsidiary thereof means the actual knowledge of an Authorized
Officer of such Credit Party or such Restricted Subsidiary.
1.3    Accounting Terms. (a). Except as expressly provided herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a consistent
manner.
(a)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio shall be calculated with
respect to such period and such Specified Transaction on a Pro Forma Basis.
(b)    Where reference is made to “Holdings and the Restricted Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of Holdings other than Restricted Subsidiaries.
1.4    Rounding. Any financial ratios required to be maintained by Holdings
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more


49

--------------------------------------------------------------------------------



than the number of places by which such ratio is expressed herein and rounding
the result up or down to the nearest number.
1.5    References to Agreements Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents), and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment, and restatements,
extensions, supplements, modifications, replacements, refinancings, renewals, or
increases, but only to the extent that such amendments, restatements, amendment,
and restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases are permitted by any Credit Document; and
(b) references to any Requirement of Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such Requirement of Law.
1.6    Exchange Rates. Notwithstanding the foregoing, for purposes of any
determination under Section 9, Section 10 or Section 11 or any determination
under any other provision of this Agreement expressly requiring the use of a
current exchange rate, all amounts incurred, outstanding, or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the Spot Rate; provided, however, that for purposes of
determining compliance with Section 10 with respect to the amount of any
Indebtedness, Restricted Investment, Lien, Asset Sale, or Restricted Payment in
a currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness, Lien or Restricted Investment is incurred or Asset
Sale or Restricted Payment made; provided that, for the avoidance of doubt, the
foregoing provisions of this Section 1.6 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness, Lien, or
Investment may be incurred or Asset Sale or Restricted Payment made at any time
under such Sections. For purposes of any determination of Consolidated Total
Debt amounts in currencies other than Dollars shall be translated into Dollars
at the currency exchange rates used in preparing the most recently delivered
Section 9.1 Financials.
1.7    Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission, or any other matter related to the
rates in the definition of EURIBOR Rate or with respect to any comparable or
successor rate thereto.
1.8    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.9    Timing of Payment or Performance. Except as otherwise provided herein,
when the payment of any obligation or the performance of any covenant, duty, or
obligation is stated to be due or performance required on (or before) a day
which is not a Business Day, the date of such payment (other than as described
in the definition of “Interest Period”) or performance shall extend to the
immediately succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
1.10    Certifications. All certifications to be made hereunder by an officer or
representative of a Credit Party shall be made by such a Person in his or her
capacity solely as an officer or a representative of such Credit Party, on such
Credit Party’s behalf and not in such Person’s individual capacity.
1.11    Compliance with Certain Sections. In the event that any Lien,
Investment, Indebtedness (whether at the time of incurrence or upon application
of all or a portion of the proceeds thereof), disposition, Restricted Payment,
Affiliate transaction, Contractual Requirement, or prepayment of Indebtedness
meets the criteria of one or more than one of the categories of transactions
then permitted pursuant to any clause or subsection of Section 9.9 or any clause
or subsection of Sections 10.1, 10.2, 10.3, 10.4, 10.5 or 10.6 then, such
transaction (or portion


50

--------------------------------------------------------------------------------



thereof) at any time shall be allocated to one or more of such clauses or
subsections within the relevant sections as determined by the Borrower and the
Company in their sole discretion at such time.
1.12    Pro Forma and Other Calculations. (a) For purposes of calculating the
Fixed Charge Coverage Ratio, Consolidated Total Debt to Consolidated EBITDA
Ratio, Investments, acquisitions, dispositions, mergers, consolidations, and
disposed operations (as determined in accordance with GAAP) that have been made
by Holdings or any Restricted Subsidiary during the Test Period or subsequent to
such Test Period and on or prior to or simultaneously with the date of
determination shall be calculated on a Pro Forma Basis assuming that all such
Investments, acquisitions, dispositions, mergers, consolidations, and disposed
operations (and the change in any associated fixed charge obligations and the
change in Consolidated EBITDA resulting therefrom) had occurred on the first day
of the Test Period. If since the beginning of such period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into Holdings
or any Restricted Subsidiary since the beginning of such period) shall have made
any Investment, acquisition, disposition, merger, consolidation, or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio and Consolidated Total Debt to Consolidated
EBITDA Ratio shall be calculated giving Pro Forma Effect thereto for such Test
Period as if such Investment, acquisition, disposition, merger, consolidation,
or disposed operation had occurred at the beginning of the Test Period.
(b)    Whenever Pro Forma Effect is to be given to a transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Company (and may include, for the avoidance of doubt
and without duplication, cost savings, and operating expense reductions
resulting from such Investment, acquisition, merger, or consolidation which is
being given Pro Forma Effect that have been or are expected to be realized;
provided that such costs savings and operating expense reductions are made in
compliance with the definition of “Pro Forma Adjustment”). If any Indebtedness
bears a floating rate of interest and is being given Pro Forma Effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account for such entire period, any Hedging Obligation applicable
to such Indebtedness with a remaining term of 12 months or longer, and in the
case of any Hedging Obligation applicable to such Indebtedness with a remaining
term of less than 12 months, taking into account such Hedging Obligation to the
extent of its remaining term). Interest on a Capitalized Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of Holdings to be the rate of interest implicit
in such Capitalized Lease Obligation in accordance with GAAP. For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a Pro Forma Basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable period
(or, if lower, the greater of (i) maximum commitments under such revolving
credit facilities as of the date of determination and (ii) the aggregate
principal amount of loans outstanding under such a revolving credit facilities
on such date). Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.
In connection with any action being taken solely in connection with a Limited
Condition Transaction, for purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Total Debt to Consolidated EBITDA
Ratio or the Fixed Charge Coverage Ratio;
(ii)    determining the accuracy of representations and warranties in Section 8
and/or whether a Default or Event of Default shall have occurred and be
continuing under Section 11; or


51

--------------------------------------------------------------------------------



(iii)    testing availability under baskets set forth in this agreement
(including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets);
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCT
Test Date, the Borrower could have taken such action on the relevant LCT Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrower
has made an LCT Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA of the Borrower or the Person subject to such Limited
Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If the Borrower has made an LCT
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary on or following the relevant LCT Test Date and prior to the earlier
of (i) the date on which such Limited Condition Transaction is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.
(b)    Notwithstanding anything to the contrary in this Section 1.12 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, no Pro Forma Effect shall be given to
any discontinued operations (and the EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such disposition shall have been consummated.
(c)    Any determination of Consolidated Total Assets shall be made by reference
to the last day of the Test Period most recently ended on or prior to the
relevant date of determination.
Section 2.
Amount and Terms of Credit.

2.1    Commitments. Subject to and upon the terms and conditions herein set
forth, each Lender having a Commitment severally agrees to make a Loan to the
Borrower on the Closing Date. Such Loans (i) may be repaid or prepaid (without
premium or penalty) in accordance with the provisions hereof, but once repaid or
prepaid, may not be reborrowed, (ii) shall not exceed for any such Lender the
Commitment of such Lender, and (iii) shall not exceed in the aggregate the Total
Loan Commitments. On the Maturity Date, all then unpaid Loans, plus accrued and
unpaid interest on the principal amount thereof, if any, to the date of payment,
shall be repaid in full in Euros.
2.2    [Reserved].


52

--------------------------------------------------------------------------------



2.3    Notice of Borrowing. (a) The Borrower shall give the Administrative Agent
at the Administrative Agent’s Office (i) prior to 11:00 a.m. (New York City
time) at least three Business Days’ prior written notice of the Borrowing of the
Loans to be made on the Closing Date. Such notice (a “Notice of Borrowing”)
shall specify (A) the aggregate principal amount of the Loans to be made, (B)
the date of the Borrowing (which shall be the Closing Date) and (C) the Interest
Period to be initially applicable thereto. If no Interest Period with respect to
any Borrowing is specified in any such notice, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.3(a) (and the contents thereof), and of each Lender’s pro rata
share of the requested Borrowing.
(b)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it shall give hereunder by telephone (which obligation is
absolute), the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
Holdings or the Borrower.
2.4    Disbursement of Funds. (a) No later than 2:00 p.m. (New York City time)
on the Closing Date, each Lender shall make available its pro rata portion of
each Borrowing requested to be made on such date in the manner provided below;
provided that such funds may be made available at such earlier time as may be
agreed among the Lenders, Holdings, and the Administrative Agent for the purpose
of consummating the Transactions.
(b)    Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing for its applicable Commitments, and in immediately
available funds, to the Administrative Agent at the Administrative Agent’s
Office and the Administrative Agent will make available to the Borrower, by
depositing to an account designated by Holdings or the Borrower to the
Administrative Agent the aggregate of the amounts so made available in Euros.
Unless the Administrative Agent shall have been notified by any Lender prior to
the date of any such Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available such amount to the Borrower, the Administrative Agent
shall be entitled to recover such corresponding amount from such Lender. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor the Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent in Euros. The Administrative Agent shall also be entitled
to recover from such Lender or the Borrower interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if paid by such Lender, the Overnight Rate or (ii) if paid by
the Borrower, the then-applicable rate of interest or fees, calculated in
accordance with Section 2.8, for the respective Loans.
(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to, fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).


53

--------------------------------------------------------------------------------



2.5    Repayment of Loans; Evidence of Debt. (a)  The Borrower shall repay to
the Administrative Agent, for the benefit of the applicable Lenders, on the
Initial Maturity Date or the Extended Maturity Date, as applicable, the then
outstanding Loans.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
(c)    The Administrative Agent shall maintain the Register pursuant to Section
13.6(b)(iv), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Loan made hereunder,
the name of the Borrower and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder, and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
(d)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that in the event of any inconsistency between the Registrar and any such
account or subaccount, the Registrar shall govern, provided, further, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or subaccount, as applicable, or any error therein, shall not in any
manner affect the obligation of the Borrower to repay (with applicable interest)
the Loans made to the Borrower by such Lender in accordance with the terms of
this Agreement.
(e)    The Borrower hereby agrees that, upon request of any Lender at any time
and from time to time after the Borrower has made an initial borrowing
hereunder, the Borrower shall provide to such Lender, at the Borrower’s own
expense, a promissory note, substantially in the form of Exhibit D, as
applicable, evidencing the Loans, respectively, owing to such Lender.
Thereafter, unless otherwise agreed to by the applicable Lender, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 13.6) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if requested by such payee, to such payee and its registered
assigns).
2.6    Continuations. (a)  Subject to the penultimate sentence of this clause
(a), the Borrower shall have the option on any Business Day to continue the
outstanding principal amount of any EURIBOR Rate Loans as EURIBOR Rate Loans for
an additional Interest Period. Each such continuation shall be effected by the
Borrower by giving the Administrative Agent at the Administrative Agent’s Office
prior to 12:00 p.m. (New York City time) at least three Business Days prior, in
the case of a continuation of EURIBOR Rate Loans (each, a “Notice of
Continuation” substantially in the form of Exhibit F) specifying the Loans to be
so continued, the Interest Period to be initially applicable thereto. If no
Interest Period is specified in any such notice with respect to any continuation
as a EURIBOR Rate Loan, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall give
each applicable Lender notice as promptly as practicable of any such proposed
continuation affecting any of its Loans.
(b)    Except as otherwise provided herein, a EURIBOR Rate Loan may be continued
only on the last day of an Interest Period for such EURIBOR Rate Loan.
(c)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for EURIBOR Rate
Loans upon determination of such interest rate. The


54

--------------------------------------------------------------------------------



determination of the EURIBOR Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.
2.7    Pro Rata Borrowings. Each Borrowing of Loans under this Agreement shall
be made by the Lenders pro rata on the basis of their then-applicable
Commitments. It is understood that (a) no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender severally but not jointly shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder and (b) other than as expressly
provided herein with respect to a Defaulting Lender, failure by a Lender to
perform any of its obligations under any of the Credit Documents shall not
release any Person from performance of its obligation, under any Credit
Document.
2.8    Interest.
(a)    [Reserved].
(b)    The unpaid principal amount of each Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the relevant EURIBOR Rate.
(c)    If an Event of Default has occurred and is continuing under Section 11.1
or Section 11.5 hereto, if all or a portion of (i) the principal amount of any
Loan or (ii) any interest payable thereon or any other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum (the
“Default Rate”) that is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2.00% or (y) in the case of any other
overdue amount, including overdue interest, to the extent permitted by
applicable law, the rate described in Section 2.8(b) plus 2.00% from the date of
such non-payment to the date on which such amount is paid in full (after as well
as before judgment).
(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which the Loan is denominated; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day. Except as provided below, interest shall be payable (i) on the last day
of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period, and (ii) (A) on any
prepayment in respect of the Loan, (B) at maturity (whether by acceleration or
otherwise), and (C) after such maturity, on demand.
(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing shall promptly notify the Borrower and the relevant Lenders thereof.
Each such determination shall, absent clearly demonstrable error, be final and
conclusive and binding on all parties hereto.
2.9    Interest Periods. At the time the Borrower give a Notice of Borrowing or
Notice of Continuation in respect of the making of, or continuation as a
Borrowing of EURIBOR Loans in accordance with Section 2.6(a), the Borrower shall
give the Administrative Agent written notice of the Interest Period applicable
to such Borrowing, which Interest Period shall, at the option of the Borrower be
a one, two, three or six month period (or if available to all the Lenders making
such Loans as determined by such Lenders in good faith based on prevailing
market conditions, a twelve month or shorter period).


55

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained above:
(a)    the initial Interest Period for any Borrowing shall commence on the date
of such Borrowing and each Interest Period occurring thereafter in respect of
such Borrowing shall commence on the day on which the next preceding Interest
Period expires;
(b)    if any Interest Period begins on the last Business Day of a calendar
month or begins on a day for which there is no numerically corresponding day in
the calendar month at the end of such Interest Period, such Interest Period
shall end on the last Business Day of the calendar month at the end of such
Interest Period;
(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day; and
(d)    the Borrower shall not be entitled to elect any Interest Period if such
Interest Period would extend beyond the Maturity Date of such Loan.
2.10    Increased Costs, Illegality, Etc. (a)  In the event that (x) in the case
of clause (i) below, the Administrative Agent and (y) in the case of clauses
(ii) and (iii) below, the Required Lenders shall have reasonably determined
(which determination shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto):
(i)     on any date for determining the EURIBOR Rate for any Interest Period
that (x) deposits in the principal amounts and currencies of the Loans
comprising such Borrowing are not generally available in the relevant market or
(y) by reason of any changes arising on or after the Closing Date affecting the
interbank EURIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
EURIBOR Rate; or
(ii) .    at any time, that such Lenders shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Loans (including any increased costs or reductions attributable to Taxes, other
than any increase or reduction attributable to Indemnified Taxes, Excluded Taxes
or Other Taxes) because of any Change in Law; or
(iii) .    at any time, that the making or continuance of any Loan has become
unlawful by compliance by such Lenders in good faith with any law, governmental
rule, regulation, guideline or order (or would conflict with any such
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Closing
Date that materially and adversely affects the interbank EURIBOR market;
(such Loans, “Impacted Loans”), then, and in any such event, such Required
Lenders (or the Administrative Agent, in the case of clause (i) above) shall
within a reasonable time thereafter give notice (if by telephone, confirmed in
writing) to Holdings, the Borrower, and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above, the
Loans shall no longer be available until such time as the Administrative Agent
notifies Holdings, the


56

--------------------------------------------------------------------------------



Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist (which notice the Administrative Agent
agrees to give at such time when such circumstances no longer exist), and any
Notice of Borrowing given by the Borrower with respect to the Loans that have
not yet been incurred shall be deemed rescinded by the Borrower, (y) in the case
of clause (ii) above, the Borrower shall pay to such Lenders, promptly after
receipt of written demand therefor such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Required Lenders in their reasonable discretion shall determine) as
shall be required to compensate such Lenders for such actual increased costs or
reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lenders, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lenders shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto), and (z) in the case of subclause (iii) above,
the Borrower shall take one of the actions specified in the preceding subclause
(x) or (y), as applicable, of Section 2.10(b) promptly and, in any event, within
the time period required by law.
Notwithstanding the foregoing, if the Administrative Agent or Required Lenders
have made a determination described in Section 2.10(a), the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (x) of the immediately preceding paragraph, (2)
the Administrative Agent or the affected Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable lending office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
(b)    [Reserved.]
(c)    If, after the Closing Date, any Change in Law relating to capital
adequacy or liquidity of any Lender or compliance by any Lender or its parent
with any Change in Law relating to capital adequacy or liquidity occurring after
the Closing Date, has or would have the effect of reducing the actual rate of
return on such Lender’s or its parent’s or its Affiliate’s capital or assets as
a consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Affiliate could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
parent’s policies with respect to capital adequacy or liquidity), then from time
to time, promptly after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such actual additional amount or
amounts as will compensate such Lender or its parent for such actual reduction,
it being understood and agreed, however, that a Lender shall not be entitled to
such compensation as a result of such Lender’s compliance with, or pursuant to
any request or directive to comply with, any law, rule or regulation as in
effect on the Closing Date or to the extent such Lender is not imposing such
charges on, or requesting such compensation from, borrowers (similarly situated
to the Borrower hereunder) under comparable syndicated credit facilities similar
to the Credit Facility. Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) promptly following receipt of such notice.


57

--------------------------------------------------------------------------------



2.11    Compensation. If (a) any payment of principal of any Loan is made by the
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Loan as a result of a payment pursuant to Section 2.5,
2.6, 2.10, 5.1, 5.2 or 13.7, as a result of acceleration of the maturity of the
Loans pursuant to Section 11 or for any other reason, (b) any Borrowing of Loans
is not made as a result of a withdrawn Notice of Borrowing or a failure to
satisfy borrowing conditions or (c) any prepayment of principal of any Loan is
not made as a result of a withdrawn notice of prepayment pursuant to Section 5.1
or 5.2, the Borrower shall, after receipt of a written request by such Lender
(which request shall set forth in reasonable detail the basis for requesting
such amount), promptly pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Loan. For purposes of
calculating amounts payable by the Borrower to the Lenders under this Section,
each Lender shall be deemed to have funded each Loan made by it at the EURIBOR
Rate. A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender as specified in this Section 2.11 and setting forth in
reasonable detail the manner in which such amount or amounts were determined
shall be delivered to the Borrower and shall be conclusive, absent manifest
error. Without limiting the foregoing, in connection with each request for
compensation by any Lender the Borrower shall also pay such Lender with respect
to each affected Loan customary administrative fees requested by such Lender in
an amount not to exceed $250 per such Loan.
2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Sections 2.10(a)(ii), 2.10(a)(iii),
2.10(b), or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no unreimbursed cost or other material economic, legal
or regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section. Nothing in this Section
2.12 shall affect or postpone any of the obligations of the Borrower or the
right of any Lender provided in Section 2.10 or 5.4.
2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Sections 2.10, 2.11, or 5.4
is given by any Lender more than 120 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Sections 2.10, 2.11, or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 121st day prior to the giving of such notice
to the Borrower.
2.14    Maturity Extensions. The Borrower may at any time and from time to time,
upon written notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders) (an “Extension Election”) no less than 10
Business Days prior to the Initial Maturity Date, elect to extend the Maturity
Date to the Extended Maturity Date. Such Extension Election will become
effective on the Initial Maturity Date, provided that the Borrower has paid the
Extension Fee.
2.15    Defaulting Lenders Adjustments. (a)  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:


58

--------------------------------------------------------------------------------



(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 13.1.
(ii)    Defaulting Lender Waterfall.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Borrower and the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.15(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.  No Defaulting Lender shall be entitled to receive any
fee payable under Section 4 for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(b)    Defaulting Lender Cure.  If the Borrower and the Administrative Agent,
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
Section 3.
Reserved.

Section 4.
Fees.

4.1    Fees. (a)  Without duplication, the Borrower agrees to pay to the
Administrative Agent in Dollars, for its own account, administrative agent fees
as have been previously agreed in writing or as may be agreed in writing from
time to time.
(b)    On the Initial Maturity Date, the Borrower agrees to pay to the
Administrative Agent in Dollars for the account of the Lenders pro rata on the
basis of their respective Loans then outstanding, a fee in respect of all
outstanding Loans as of the Initial Maturity Date, if any, in an amount equal to
0.50% of the aggregate principal amount of such Loans then outstanding (the
“Extension Fee”).


59

--------------------------------------------------------------------------------



(c)    Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1.
4.2    Mandatory Termination of Commitments. The Commitments of each Lender
shall terminate at 5:00 p.m. (New York City time) on the Closing Date.
Section 5.
Payments.

5.1    Voluntary Prepayments. The Borrower shall have the right to prepay the
Loans, without premium or penalty, in whole or in part from time to time on the
following terms and conditions: (1) the Borrower shall give the Administrative
Agent at the Administrative Agent’s Office written notice of its intent to make
such prepayment, the amount of such prepayment and the specific Borrowing(s)
pursuant to which made, which notice shall be given by the Borrower no later
than 12:00 Noon (New York City time) three Business Days prior to; (2) each
partial prepayment of any Borrowing shall be in a minimum amount of €5,000,000
and in multiples of €1,000,000 in excess thereof, and (3) on any day other than
the last day of an Interest Period applicable thereto, the Borrower shall,
promptly after receipt of a written request by any applicable Lender (which
request shall set forth in reasonable detail the basis for requesting such
amount), pay to the Administrative Agent for the account of such Lender any
amounts required pursuant to Section 2.11. At the Borrower’s election in
connection with any prepayment pursuant to this Section 5.1, such prepayment
shall not be applied to any Loan of a Defaulting Lender.
5.2    Mandatory Prepayments (a)  On each occasion that a Prepayment Event
occurs, the Borrower shall within ten Business Days after the occurrence of such
Prepayment Event prepay, in accordance with clause (b) below, the Loans with an
equivalent principal amount equal to 100% of the Net Cash Proceeds from such
Prepayment Event.
(b)    Application to Loans. With respect to each prepayment of Loans required
by Section 5.2(a), the Borrower may, if applicable, designate the specific
Borrowing(s) to be prepaid. In the absence of a designation by the Borrower as
described in the preceding sentence, the Administrative Agent shall, subject to
the above, make such designation in its reasonable discretion with a view, but
no obligation, to minimize breakage costs owing under Section 2.11.
(c)    Notwithstanding any other provisions of this Section 5.2, (A) to the
extent that any or all of the Net Cash Proceeds of any Prepayment Event by a
Subsidiary that is not a Credit Party giving rise to a prepayment pursuant to
clause (a) above (a “Non Credit Party Prepayment Event”) are prohibited or
delayed by any Requirements of Law from being repatriated to the Credit Parties,
an amount equal to the portion of such Net Cash Proceeds so affected will not be
required to be applied to repay Loans at the times provided in clause (a) above,
but only so long, as the applicable Requirements of Law will not permit
repatriation to the Credit Parties (the Credit Parties hereby agreeing to cause
the applicable Subsidiary to promptly take all actions reasonably required by
the applicable Requirements of Law to permit repatriation), and once a
repatriation of any of such affected Net Cash Proceeds is permitted under the
applicable Requirements of Law, an amount equal to such Net Cash Proceeds will
be promptly (and in any event not later than ten Business Days after such
repatriation is permitted) applied (net of any taxes that would be payable or
reserved against if such amounts were actually repatriated whether or not they
are repatriated) to the repayment of the Loans pursuant to clauses (i) and (ii)
above, as applicable, and (B) to the extent that the Borrower has determined in
good faith that repatriation of any of or all the Net Cash Proceeds of any Non
Credit Party Prepayment Event would have a material adverse tax consequence with
respect to such Net Cash Proceeds, an amount equal to the Net Cash Proceeds so
affected may be retained by the applicable Subsidiary; provided that in the case
of this clause (B), on or before the date on which any Net Cash Proceeds from
any Non Credit Party Prepayment Event so retained would otherwise have been
required to be applied to prepayments


60

--------------------------------------------------------------------------------



pursuant to clause (a) above, (x) the Borrower shall apply an amount equal to
such Net Cash Proceeds to such prepayments as if such Net Cash Proceeds had been
received by the Credit Parties rather than such Subsidiary, less the amount of
any taxes that would have been payable or reserved against if such Net Cash
Proceeds had been repatriated (or, if less, the Net Cash Proceeds that would be
calculated if received by such Foreign Subsidiary) or (y) such Net Cash Proceeds
shall be applied to the repayment of Indebtedness of a Subsidiary that is not a
Credit Party. For the avoidance of doubt, nothing in this Agreement, including
Section 5 shall be construed to require any Subsidiary to repatriate cash.
5.3    Method and Place of Payment. (a) Except as otherwise specifically
provided herein, all payments under this Agreement shall be made by the
Borrower, without set-off, counterclaim or deduction of any kind, to the
Administrative Agent for the ratable account of the Lenders entitled thereto not
later than 2:00 p.m. (New York City time), in each case, on the date when due
and shall be made in immediately available funds at the Administrative Agent’s
Office or at such other office as the Administrative Agent shall specify for
such purpose by notice to the Borrower, it being understood that written or
facsimile notice by the Borrower to the Administrative Agent to make a payment
from the funds in the Borrower’s account at the Administrative Agent’s Office
shall constitute the making of such payment to the extent of such funds held in
such account. All repayments or prepayments of any Loans (whether of principal,
interest or otherwise) hereunder shall be made in the currency in which such
Loans are denominated and all other payments under each Credit Document shall,
unless otherwise specified in such Credit Document, be made in Euros. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) or, otherwise, on the next Business Day in the
Administrative Agent’s sole discretion) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto.
(b)  Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) may be deemed to have been made on the next succeeding Business
Day in the Administrative Agent’s sole discretion for purposes of calculating
interest thereon. Except as otherwise provided herein, whenever any payment to
be made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
5.4    Net Payments; Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
(a)    (i)  Any and all payments by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes.
(ii)    If any Credit Party, the Administrative Agent or any other applicable
Withholding Agent shall be required by applicable law to withhold or deduct any
Taxes from any payment, then (A) such Withholding Agent shall withhold or make
such deductions as are reasonably determined by such Withholding Agent to be
required by applicable law, (B) such Withholding Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or deductions have
been made (including withholding or deductions applicable to additional sums
payable under this Section 5.4) each Lender (or, in the case of a payment to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such withholding or
deductions been made.


61

--------------------------------------------------------------------------------



(b)    Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or timely
reimburse the Administrative Agent or any Lender for the payment of any Other
Taxes.
(c)    Tax Indemnifications. Without limiting the provisions of subsection (a)
or (b) above, the Company shall indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within 15 days after demand
therefor, for the full amount of Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.4) payable by the Administrative Agent or
such Lender, as the case may be, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of any such payment or liability
(along with a written statement setting forth in reasonable detail the basis and
calculation of such amounts) delivered to the Company by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. If the Company reasonably believes that any
such Indemnified Taxes or Other Taxes were not correctly or legally asserted,
the Administrative Agent and/or each affected Lender will use reasonable efforts
to cooperate with the Company in pursuing a refund of such Indemnified Taxes or
Other Taxes so long as such efforts would not, in the sole determination of the
Administrative Agent or affected Lender, result in any additional costs,
expenses or risks or be otherwise disadvantageous to it.
(d)    Evidence of Payments. After any payment of Taxes by any Credit Party or
the Administrative Agent to a Governmental Authority as provided in this Section
5.4, the Company shall deliver to the Administrative Agent or the Administrative
Agent shall deliver to the Company, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by laws to report such payment or
other evidence of such payment reasonably satisfactory to the Company or the
Administrative Agent, as the case may be.
(e)    Status of Lenders and Tax Documentation.
(i)    Each Lender shall deliver to the Borrower and to the Administrative
Agent, at such time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Company or
the Administrative Agent, as the case may be, to determine (A) whether or not
any payments made hereunder or under any other Credit Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction. Any
documentation and information required to be delivered by a Lender pursuant to
this Section 5.4(e) (including any specific documentation set forth in
subsection (ii) below) shall be delivered by such Lender (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before any date on which such documentation expires or becomes
obsolete or invalid, (iii) after the occurrence of any change in the Lender’s
circumstances requiring a change in the most recent documentation previously
delivered by it to the Company and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Company or the Administrative
Agent, and each such Lender shall promptly notify in writing the Company and the
Administrative Agent if such Lender is no longer legally eligible to provide any
documentation previously provided.
(ii)Without limiting the generality of the foregoing:


62

--------------------------------------------------------------------------------



(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Company and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Company or the Administrative Agent as will enable the Company
or the Administrative Agent, as the case may be, to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements;
(B)    each Non-U.S. Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of U.S. federal withholding tax with
respect to any payments hereunder or under any other Credit Document shall
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) whichever of the following is applicable:
(1)    executed originals of the applicable Internal Revenue Service Form W-8
(or any successor form thereto) claiming eligibility for benefits of an income
tax treaty to which the United States is a party;
(2)    executed originals of Internal Revenue Service Form W-8ECI (or any
successor form thereto);
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit E-1, E-2, E-3 or E-4, as applicable, (a
“Non-Bank Tax Certificate”), to the effect that such Non-U.S. Lender is not (A)
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and that no payments under any Credit Document are
effectively connected with such Non-U.S. Lender’s conduct of a United States
trade or business and (y) executed originals of the applicable Internal Revenue
Service Form W-8 (or any successor thereto);
(4)    where such Lender is a partnership (for U.S. federal income tax purposes)
or otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the portfolio interest
exemption, a Non-Bank Tax Certificate of such beneficial owner(s)) (provided
that, if the Non-U.S. Lender is a partnership and not a participating Lender,
the Non-Bank Tax Certificate(s) may be provided by the Non-U.S. Lender on behalf
of the direct or indirect partner(s)); or
(5)    executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;
(C)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the


63

--------------------------------------------------------------------------------



applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement; and
(D)    If the Administrative Agent is a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide the Borrower with two duly
completed original copies of Internal Revenue Service Form W-9. If the
Administrative Agent is not a “United States person” (as defined in Section
7701(a)(3) of the Code), it shall provide the applicable Form W-8 (together with
required accompanying documentation) and certify that it is a U.S. branch that
has agreed to be treated as a U.S. person for United States federal withholding
tax purposes with respect to payments to be received by it on behalf of the
Lenders. Notwithstanding anything to the contrary in this Section 5.4, no Lender
or the Administrative Agent shall be required to deliver any documentation that
it is not legally eligible to deliver.
(f)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section 5.4, the Administrative Agent
or such Lender (as applicable) shall promptly pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Credit Parties under this Section 5.4 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including any Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. In such event, the Administrative Agent or such Lender,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided that the
Administrative Agent or such Lender may delete any information therein that it
deems confidential). Notwithstanding anything to the contrary in this subsection
(f), in no event will the Administrative Agent or any Lender be required to pay
any amount to an indemnifying party pursuant to this subsection (f) the payment
of which would place the Administrative Agent or any Lender in a less favorable
net after-Tax position than the Administrative Agent or any Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Credit Party or any other
Person.


64

--------------------------------------------------------------------------------



(g)    For the avoidance of doubt, for purposes of this Section 5.4, the term
“applicable law” includes FATCA.
(h)    Each party’s obligations under this Section 5.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Credit
Documents.
5.5    Computations of Interest and Fees. (a) Except as provided in the next
succeeding sentence, interest on Loans shall be calculated on the basis of a
360-day year for the actual days elapsed.
(a)    Fees shall be calculated on the basis of a 360-day year for the actual
days elapsed.
5.6    Limit on Rate of Interest No Payment Shall Exceed Lawful Rate.
(a)  Notwithstanding any other term of this Agreement, the Borrower shall not be
obliged to pay any interest or other amounts under or in connection with this
Agreement or otherwise in respect of the Obligations in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.
(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of Section
5.6(a), the Borrower shall make such payment to the maximum extent permitted by
or consistent with applicable laws, rules, and regulations.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8; provided that to the extent lawful, the interest or other
amounts that would have been payable but were not payable as a result of the
operation of this Section shall be cumulated and the interest payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the maximum rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.
Section 6.
Conditions Precedent to Borrowing. The initial Borrowing under this Agreement is
subject to the satisfaction of the following conditions precedent, except as
otherwise agreed between Holdings and the Administrative Agent.

6.1    Credit Documents. The Administrative Agent (or its counsel) shall have
received counterparts of (i) this Agreement, duly executed and delivered by a
duly Authorized Officer of Holdings, the Borrower and Barclays Bank PLC and (ii)
the Guarantee duly executed and delivered by a duly Authorized Officer of the
Guarantors and Barclays Bank PLC.


65

--------------------------------------------------------------------------------



6.2    Acquisition. The Acquisition shall have been or, substantially
concurrently with the Borrowing of Loans shall be, consummated in all material
respects in accordance with the terms of the Acquisition Agreement, without
giving effect to any modifications, amendments or express waivers or consents
thereto that are materially adverse to the Lenders without the consent of the
Lenders (not to be unreasonably withheld or delayed) (it being understood and
agreed that any increase or reduction in the purchase price shall not be deemed
to be materially adverse to the Lenders so long as any increase in purchase
price shall not be funded with additional indebtedness).
6.3    Legal Opinions. The Administrative Agent shall have received the executed
legal opinions, in customary form, of Simpson Thacher & Bartlett LLP, special
New York counsel to the Borrower. The Borrower, the other Credit Parties and the
Administrative Agent hereby instruct such counsel to deliver such legal
opinions.
6.4    Closing Certificates. The Administrative Agent (or its counsel) shall
have received a certificate of each of Holdings, the Company and the Borrower,
dated the Closing Date, substantially in the form of Exhibit C, with appropriate
insertions, executed by any Authorized Officer (or in the case of Holdings any
Director or authorized agent of Holdings) and the Secretary or any Assistant
Secretary of Holdings, the Company or the Borrower (or in the case of Holdings
any Director or authorized agent of Holdings), as applicable, and attaching the
documents referred to in Section 6.5.
6.5    Authorization of Proceedings of Holdings and the Borrower; Corporate
Documents. The Administrative Agent shall have received (i) a copy of the
resolutions of the board of directors or other managers of Holdings, the Company
and the Borrower (or a duly authorized committee thereof) authorizing (a) the
execution, delivery, and performance of the Credit Documents (and any agreements
relating thereto) to which it is a party and (b) in the case of the Borrower,
the extensions of credit contemplated hereunder, (ii) the Certificate of
Incorporation and By-Laws, Certificate of Formation and Operating Agreement or
other comparable organizational documents, as applicable, of Holdings, the
Company and the Borrower, and (iii) signature and incumbency certificates (or
other comparable documents evidencing the same) of the Authorized Officers of
Holdings, the Company and the Borrower executing the Credit Documents to which
it is a party.
6.6    Fees. The Agents and Lenders shall have received, substantially
simultaneously with the funding of the Loans, fees in the amounts previously
agreed in writing to be received on the Closing Date and, to the extent invoiced
at least three business days prior to the Closing Date (except as otherwise
reasonably agreed by the Borrower) expenses (which amounts may, at the
Borrower’s option, be offset against the proceeds of the Loans).
6.7    Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate from the Chief Executive Officer, President, the
Chief Financial Officer, the Treasurer, the Vice President-Finance or any other
senior financial officer of Holdings, the Company or the Borrower to the effect
that after giving effect to the consummation of the Transactions, Holdings on a
consolidated basis with the Restricted Subsidiaries is Solvent.
6.8    Patriot Act. The Administrative Agent shall have received at least three
business days prior to the Closing Date, such documentation and information as
is reasonably requested in writing at least seven days prior to the Closing Date
by the Administrative Agent about the Credit Parties to the extent the
Administrative Agent and Holdings in good faith mutually agree is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.
6.9    Financial Statements. The Administrative Agent shall have received the
financial statements referenced in clauses (a) through (c) of Section 5.1.6 of
the Acquisition Agreement and, to the extent applicable, Section 5.1.7 of the
Acquisition Agreement.


66

--------------------------------------------------------------------------------



6.10    Existing Debt at Target. Substantially simultaneously with the funding
of the Loans and the consummation of Acquisition, the principal, accrued and
unpaid interest, fees, premium, if any and other amounts, other than contingent
obligations, outstanding under the Group Financing Agreements (as defined in the
Acquisition Agreement) will be repaid in full, all commitments to extend credit
thereunder will be terminated and any security interests and guarantees in
connection therewith shall be terminated and/or released and the Target and its
subsidiaries shall have no further obligations under the Group Financing
Agreements (collectively, the “Refinancing”).
6.11    Specified Representations. The Specified Representations shall be true
and correct in all material respects (or if qualified by “materiality,”
“material adverse effect” or similar language, in all respects (after giving
effect to such qualification)).
6.12    Company Material Adverse Effect. There shall not have occurred since the
Signing Date (as defined in the Acquisition Agreement) and be continuing a
Company Material Adverse Effect (as defined in the Acquisition Agreement).
6.13    Officer’s Certificate. The Administrative Agent shall have received from
the Borrower a certificate by an Authorized Officer certifying that the
conditions in Sections 6.10, 6.11 and 6.12 have been satisfied.
For purposes of determining compliance with the conditions specified in Section
6 on the Closing Date, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
Section 7.
[Reserved]

Section 8.
Representations and Warranties. In order to induce the Lenders to enter into
this Agreement, to make the Loans as provided for herein, Holdings, the Company
and the Borrower make the following representations and warranties to the
Lenders, all of which shall survive the execution and delivery of this Agreement
and the making of the Loans (it being understood that the following
representations and warranties shall be deemed made with respect to any Foreign
Subsidiary only to the extent relevant under applicable law).

8.1    Corporate Status. Each Credit Party (a) is a duly organized and validly
existing corporation, limited liability company or other entity in good standing
(if applicable) under the laws of the jurisdiction of its organization and has
the corporate, limited liability company or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (b) has duly qualified and is authorized to do business and is
in good standing (if applicable) in all jurisdictions where it is required to be
so qualified, except where the failure to be so qualified would not reasonably
be expected to result in a Material Adverse Effect.
8.2    Corporate Power and Authority. Each Credit Party has the corporate or
other organizational power and authority to execute, deliver and carry out the
terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each Credit Document to
which it is a party and each such Credit Document constitutes the legal, valid,
and binding obligation of such Credit Party enforceable in accordance with its
terms (provided that, with respect to the creation and perfection of security
interests with respect to Indebtedness, Capital Stock and Stock Equivalents of


67

--------------------------------------------------------------------------------



Foreign Subsidiaries, only to the extent enforceability of such obligation with
respect to which Capital Stock and Stock Equivalents of Foreign Subsidiaries is
governed by the Uniform Commercial Code), except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally and subject to general principles of equity.
8.3    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party nor compliance with
the terms and provisions thereof nor the other transactions contemplated hereby
or thereby will (a) contravene any applicable provision of any material law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents or
Permitted Liens) pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which such Credit Party or any of the Restricted Subsidiaries is a
party or by which it or any of its property or assets is bound (any such term,
covenant, condition or provision, a “Contractual Requirement”) other than any
such breach, default or Lien that would not reasonably be expected to result in
a Material Adverse Effect or (c) violate any provision of the certificate of
incorporation, by-laws, articles or other organizational documents of such
Credit Party or any of the Restricted Subsidiaries.
8.4    Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Holdings, the Company or the Borrower, threatened in writing
against Holdings, the Company, the Borrower or any of the Restricted
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect.
8.5    Margin Regulations. None of Holdings, Borrower, the Company or any of
their Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying margin stock, and no portion of the proceeds of any credit extension
hereunder shall be used in any manner, whether directly or indirectly, that
causes or could reasonably be expected to cause, such credit extension or the
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Board of Governors or any other regulation thereof or to violate the
Securities Exchange Act of 1934, as amended.
8.6    Governmental Approvals. The execution, delivery and performance of each
Credit Document does not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (i) such
as have been obtained or made and are in full force and effect and (ii) such
licenses, approvals, authorizations, registrations, filings or consents the
failure of which to obtain or make would not reasonably be expected to result in
a Material Adverse Effect.
8.7    Investment Company Act. None of Holdings, the Borrower, the Company or
any other Restricted Subsidiary is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
8.8    True and Complete Disclosure. (a)  None of the written factual
information and written data (taken as a whole) heretofore or contemporaneously
furnished by or on behalf of Holdings, the Borrower, the Company, any of the
other Restricted Subsidiaries or any of their respective authorized
representatives to the Administrative Agent, any Joint Lead Arranger, and/or any
Lender on or before the Closing Date (including all such written information and
data contained in (i) the Confidential Information Memorandum (as updated prior
to the Closing Date and including all information incorporated by reference
therein) and (ii) the Credit Documents) for purposes of or in connection with
this Agreement or any transaction contemplated herein contained any untrue
statement of any material fact or omitted to state any material fact necessary
to make such information and data (taken as a whole) not materially misleading
at such time in light of the circumstances under which such


68

--------------------------------------------------------------------------------



information or data was furnished (after giving effect to all supplements and
updates), it being understood and agreed that for purposes of this Section
8.8(a), such factual information and data shall not include pro forma financial
information, projections, estimates (including financial estimates, forecasts,
and other forward-looking information) or other forward looking information and
information of a general economic or general industry nature.
(b)    The projections (including financial estimates, forecasts, and other
forward-looking information) contained in the information and data referred to
in paragraph (a) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.
8.9    Financial Condition; Financial Statements. (a)  (i) The unaudited
historical consolidated financial information of the Company as set forth in the
Confidential Information Memorandum, and (ii) the Historical Financial
Statements, in each case present fairly in all material respects the combined
financial position of the Company at the respective dates of said information,
statements and results of operations for the respective periods covered thereby.
The financial statements referred to in clause (a)(ii) of this Section 8.9 have
been prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements. As of the Closing Date,
neither Holdings nor any Restricted Subsidiary has any material guarantee
obligations or contingent liabilities or unusual forward or long-term
commitments, in each case, that are not reflected in the most recent financial
statements referred to in this paragraph, except as would not reasonably be
expected to result in a Material Adverse Effect.
(b)    There has been no Material Adverse Effect since December 31, 2015.
Each Lender and the Administrative Agent hereby acknowledges and agrees that
Holdings and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default or an Event of Default under the Credit Documents.
8.10    Compliance with Laws; No Default. Each Credit Party is in compliance
with all Requirements of Law applicable to it or its property, except where the
failure to be so in compliance would not reasonably be expected to result in a
Material Adverse Effect. No Default has occurred and is continuing.
8.11    Tax Matters. Except as would not reasonably be expected to have a
Material Adverse Effect, (a) each of Holdings, the Borrower, the Company and
each of the other Restricted Subsidiaries has filed all Tax returns required to
be filed by it and has timely paid all Taxes payable by it (whether or not shown
on a Tax return and including in its capacity as withholding agent) that have
become due, other than those being contested in good faith and by proper
proceedings if it has maintained adequate reserves (in the good faith judgment
of management of Holdings, the Borrower, the Company or such Restricted
Subsidiary, as applicable) with respect thereto in accordance with GAAP and (b)
each of Holdings, the Borrower, the Company and each of the Restricted
Subsidiaries has paid, or has provided adequate reserves (in the good faith
judgment of management of Holdings, the Borrower, the Company or such Restricted
Subsidiary, as applicable) in accordance with GAAP for the payment of all Taxes
not yet due and payable. There is no current or proposed Tax assessment,
deficiency or other claim against Holdings, the Borrower, the Company or any
Restricted Subsidiary that would reasonably be expected to result in a Material
Adverse Effect.


69

--------------------------------------------------------------------------------



8.12    Compliance with ERISA. (a)  Except as would not reasonably be expected
to have a Material Adverse Effect: (i) each Credit Party and each of their
respective ERISA Affiliates is in compliance with the applicable provisions of
ERISA and the provisions of the Code relating to Pension Plans and the
regulations and the published interpretation thereunder and (ii) no ERISA Event
has occurred or is reasonably expected to occur.
(b)    Except as would not reasonably be expected to have a Material Adverse
Effect, no Foreign Plan Event has occurred or is reasonably expected to occur.
8.13    Subsidiaries. Schedule 8.13 to the Disclosure Letter lists each
Subsidiary of Holdings, the Company and the Borrower (and the direct and
indirect ownership interest of Holdings, the Company and the Borrower therein),
in each case existing on the Closing Date after giving effect to the
Transactions.
8.14    Intellectual Property. Each of Holdings, the Borrower, the Company and
the other Restricted Subsidiaries owns or has the right to use all Intellectual
Property that is used in or otherwise necessary for the operation of their
respective businesses as currently conducted, except where the failure of the
foregoing would not reasonably be expected to have a Material Adverse Effect.
The operation of their respective businesses by each of Holdings, the Borrower,
the Company and the other Restricted Subsidiaries does not infringe upon,
misappropriate, violate or otherwise conflict with the Intellectual Property of
any third party, except as would not reasonably be expected to have a Material
Adverse Effect.
8.15    Environmental Laws. (a)  Except as would not reasonably be expected to
have a Material Adverse Effect: (i) each of Holdings, the Borrower, the Company
and the other Restricted Subsidiaries and their respective operations and
properties are in compliance with all applicable Environmental Laws; (ii) none
of Holdings, the Borrower, the Company or any other Restricted Subsidiary has
received written notice of any Environmental Claim; (iii) none of Holdings, the
Borrower, the Company or any Restricted Subsidiary is conducting any
investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location; and (iv) to the knowledge of the Borrower or
the Company, no underground or above ground storage tank or related piping, or
any impoundment or other disposal area containing Hazardous Materials is located
at, on or under any Real Estate currently owned or leased by Holdings, the
Borrower, the Company or any of the Restricted Subsidiaries.
(b)    None of Holdings, the Borrower, the Company or any of the Restricted
Subsidiaries has treated, stored, transported, Released or arranged for disposal
or transport for disposal or treatment of Hazardous Materials at, on, under or
from any currently or, formerly owned or operated property nor, to the knowledge
of the Borrower or the Company, has there been any other Release of Hazardous
Materials at, on, under or from any such properties, in each case, in a manner
that would reasonably be expected to have a Material Adverse Effect.
8.16    Properties. (a)  Each of Holdings, the Borrower, the Company and the
other Restricted Subsidiaries has good and valid record title to, valid
leasehold interests in, or rights to use, all properties that are necessary for
the operation of their respective businesses as currently conducted and as
proposed to be conducted, free and clear of all Liens (other than any Liens
permitted by this Agreement) and except where the failure to have such good
title or interest would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect
(b)    Set forth on Schedule 1.1(a) to the Disclosure Letter is a list of each
real property owned by any Credit Party as of the Closing Date having a Fair
Market Value in excess of $25,000,000.


70

--------------------------------------------------------------------------------



8.17    Solvency. On the Closing Date (after giving effect to the Transactions)
immediately following the making of the Loans and after giving effect to the
application of the proceeds of such Loans, Holdings on a consolidated basis with
the Restricted Subsidiaries will be Solvent.
8.18    Patriot Act. On the Closing Date, Holdings, the Company and the Borrower
have provided to the Administrative Agent all information related to Holdings,
the Borrower, the Company and the Restricted Subsidiaries (including but not
limited to names, addresses and tax identification numbers (if applicable))
reasonably requested in writing by the Administrative Agent and mutually agreed
to be required by the Patriot Act to be obtained by the Administrative Agent or
any Lender and the use of proceeds of the Loans will not violate the Patriot Act
in any material respect.
8.19    OFAC and FCPA. (a)  Holdings, the Borrower, the Company and the
Restricted Subsidiaries will not directly or indirectly use the proceeds of the
Loans, to lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, for the purpose of funding
(i) any activities of or business with any Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions, or
(ii) any other transaction that will result in a violation by any Person
(including any Person participating in the transactions, whether as a
underwriter, advisor, investor, lender or otherwise) of Sanctions.
(b)    Holdings, the Borrower, the Company and the Restricted Subsidiaries will
not use the proceeds of the Loans directly, or, to the knowledge of Holdings,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”).
(c)    Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, to the knowledge of Holdings,
none of Holdings, the Borrower, the Company or the Restricted Subsidiaries has,
in the past three years, committed a violation of applicable regulations of the
United States Department of the Treasury’s Office of Foreign Assets Control
(“OFAC”), Title III of the Patriot Act or the FCPA.
(d)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, none of Holdings, the Borrower,
the Company, the Restricted Subsidiaries or, to the knowledge of Holdings, any
director, officer, employee or agent of any Credit Party or other Restricted
Subsidiary, in each case, is an individual or entity currently on OFAC’s list of
Specially Designated Nationals and Blocked Persons, nor is Holdings, the
Borrower, the Company or any Restricted Subsidiary located, organized or
resident in a country or territory that is the subject of Sanctions.
Section 9.
Affirmative Covenants.

Each of Holdings, the Company and the Borrower hereby covenants and agrees that
on the Closing Date and thereafter, until the Commitments have terminated in
accordance with the terms of this Agreement and the Loans, together with
interest, Fees and all other Obligations incurred hereunder (other than
contingent indemnity obligations), are paid in full:
9.1    Information Covenants The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    Annual Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any


71

--------------------------------------------------------------------------------



permitted extensions) (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 90 days after the end of each
such fiscal year), the consolidated balance sheets of Holdings and the
Restricted Subsidiaries as at the end of each fiscal year, and the related
consolidated statements of operations and cash flows for such fiscal year,
setting forth comparative consolidated and/or combined figures for the preceding
fiscal years, all in reasonable detail and prepared in accordance with GAAP,
and, in each case, certified by independent certified public accountants of
recognized national standing whose opinion shall not be qualified as to the
scope of audit or as to the status of Holdings or any of the Material
Subsidiaries (or group of Subsidiaries that together would constitute a Material
Subsidiary) as a going concern (other than any exception, explanatory paragraph
or qualification, that is expressly solely with respect to, or expressly
resulting solely from, (i) an upcoming maturity date under any Indebtedness,
(ii) any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period) or (iii) the activities, operations,
financial results, assets or liabilities of any Unrestricted Subsidiary.
(b)    Quarterly Financial Statements. As soon as available and in any event
within five days after the date on which such financial statements are required
to be filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of Holdings (or, if such financial statements are not required to be filed
with the SEC, on or before the date that is 45 days after the end of each such
quarterly accounting period), the consolidated balance sheets of Holdings and
the Restricted Subsidiaries as at the end of such quarterly period and the
related consolidated statements of operations for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
the elapsed portion of the fiscal year ended with the last day of the applicable
quarterly period, and setting forth comparative consolidated and/or combined
figures for the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of the related period in the prior
fiscal year, all of which shall be certified by an Authorized Officer of
Holdings as fairly presenting in all material respects the financial condition,
results of operations and cash flows of Holdings and its Restricted Subsidiaries
in accordance with GAAP (except as noted therein), subject to changes resulting
from normal year-end adjustments and the absence of footnotes.
(c)[Reserved].
(d)    Officer’s Certificates. Not later than five days after the delivery of
the financial statements provided for in Sections 9.1(a) and (b), a certificate
of an Authorized Officer of Holdings or the Borrower to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof, as the case may be, which
certificate shall set forth a specification of any change in the identity of the
Restricted Subsidiaries and Unrestricted Subsidiaries as at the end of such
fiscal year or period, as the case may be, from the Restricted Subsidiaries and
Unrestricted Subsidiaries, respectively, provided to the Lenders on the Closing
Date or the most recent fiscal year or period, as the case may be. At the time
of the delivery of the financial statements provided for in Section 9.1(a), a
certificate of an Authorized Officer of Holdings or the Borrower setting forth
changes to the legal name, jurisdiction of formation and type of entity, in each
case for each Credit Party or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this clause (d), as the case may be.
(e)    Notice of Default or Litigation. Promptly after an Authorized Officer of
Holdings or any of the Restricted Subsidiaries obtains knowledge thereof, notice
of (i) the occurrence of any event that constitutes


72

--------------------------------------------------------------------------------



a Default or Event of Default, which notice shall specify the nature thereof,
the period of existence thereof and what action Holdings proposes to take with
respect thereto and (ii) any litigation or governmental proceeding pending
against Holdings or any of the Subsidiaries that would reasonably be expected to
be determined adversely and, if so determined, to result in a Material Adverse
Effect.
(f)    Environmental Matters. Promptly after an Authorized Officer of Holdings
or any of the Restricted Subsidiaries obtains knowledge of any one or more of
the following environmental matters, unless such environmental matters would not
reasonably be expected to result in a Material Adverse Effect, notice of:
(i)    any pending or threatened Environmental Claim against any Credit Party or
any Real Estate; and
(ii)    the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any Real
Estate.
All such notices shall describe in reasonable detail the nature of the claim,
investigation or removal, remedial or other corrective action in response
thereto. The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party.
(g)    Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements (other than
drafts of pre-effective versions of registration statements) with, and reports
to, the SEC or any analogous Governmental Authority in any relevant jurisdiction
by Holdings or any of the Restricted Subsidiaries (other than amendments to any
registration statement (to the extent such registration statement, in the form
it becomes effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statements on Form
S-8) and copies of all financial statements, proxy statements, notices, and
reports that Holdings or any of the Restricted Subsidiaries shall send to the
holders of any publicly issued debt of Holdings and/or any of the Restricted
Subsidiaries, in their capacity as such holders, lenders or agents (in each case
to the extent not theretofore delivered to the Administrative Agent pursuant to
this Agreement) and, with reasonable promptness, such other information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender (acting through the Administrative Agent) may reasonably
request in writing from time to time; provided, that none of Holdings, the
Borrower nor any other Restricted Subsidiary will be required to disclose or
permit the inspection or discussion of, any document, information or other
matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective contractors) is
prohibited by law, or any binding agreement, (iii) that is subject to attorney
client or similar privilege or constitutes attorney work product or (iv) that is
otherwise subject to Section 13.16 or the limitations set forth in Section 9.2.
Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of the Company or any direct or indirect parent of Holdings or
(B) Holdings’ (or any direct or indirect parent thereof), as applicable, Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
each of subclauses (A) and (B) of this paragraph, to the extent such information
relates to a parent of Holdings, such information is accompanied by
consolidating or other information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to Holdings and the Restricted Subsidiaries on a
standalone basis, on the other hand.


73

--------------------------------------------------------------------------------



Documents required to be delivered pursuant to clauses (a), (b), and (g) of this
Section 9.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the earliest date on which
(i) Holdings posts such documents, or provides a link thereto on Holdings’
website on the Internet; (ii) such documents are posted on Holdings’ behalf on
IntraLinks/IntraAgency or another website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), or (iii) such financial
statements and/or other documents are posted on the SEC’s website on the
internet at www.sec.gov; provided, that, (A) the Borrower shall, at the request
of the Administrative Agent, continue to deliver copies (which delivery may be
by electronic transmission ) of such documents to the Administrative Agent and
(B) the Borrower shall notify (which notification may be by facsimile or
electronic transmission) the Administrative Agent of the posting of any such
documents on any website described in this paragraph. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.
Each Credit Party hereby acknowledges and agrees that, unless the Borrower
notifies the Administrative Agent in advance, all financial statements and
certificates furnished pursuant to Sections 9.1(a), (b) and (d) above are hereby
deemed to be suitable for distribution, and to be made available, to all Lenders
and may be treated by the Administrative Agent and the Lenders as not containing
any material nonpublic information.
9.2    Books, Records, and Inspections. Holdings will, and will cause each
Restricted Subsidiary to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets of Holdings and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of
Holdings and any such Subsidiary and discuss the affairs, finances and accounts
of Holdings and of any such Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all at such reasonable times
and intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire (and subject, in the case of any such meetings or
advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, (a) only the
Administrative Agent on behalf of the Required Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, (b) the
Administrative Agent shall not exercise such rights more than one time in any
calendar year, which such visit will be at Holdings’ expense, and (c)
notwithstanding anything to the contrary in this Section 9.2, none of Holdings
or any of the Restricted Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any agreement binding on
a third-party or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided, further, that when an Event of
Default exists, the Administrative Agent (or any of its respective
representatives or independent contractors) or any representative of the
Required Lenders may do any of the foregoing at the expense of Holdings at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Required Lenders shall give Holdings the
opportunity to participate in any discussions with Holdings’ independent public
accountants.
9.3    Maintenance of Insurance. Holdings will, and will cause each Material
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that Holdings believes
(in the good faith judgment of the management of Holdings) are financially sound
and


74

--------------------------------------------------------------------------------



responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which Holdings
believes (in the good faith judgment of management of Holdings) is reasonable
and prudent in light of the size and nature of its business and the availability
of insurance on a cost-effective basis) and against at least such risks (and
with such risk retentions) as Holdings believes (in the good faith judgment of
management of Holdings) is reasonable and prudent in light of the size and
nature of its business and the availability of insurance on a cost-effective
basis; and will furnish to the Administrative Agent, promptly following written
request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried.
9.4    Payment of Taxes. Holdings will pay and discharge, and will cause each of
the Restricted Subsidiaries to pay and discharge, all material Taxes imposed
upon it (including in its capacity as a withholding agent) or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto, and all lawful material claims in respect of
any Taxes imposed, assessed or levied that, if unpaid, would reasonably be
expected to become a material Lien upon any properties of Holdings or any of the
Restricted Subsidiaries; provided that neither Holdings nor any of the
Restricted Subsidiaries shall be required to pay any such Tax that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of management of Holdings) with respect
thereto in accordance with GAAP and the failure to pay would not reasonably be
expected to result in a Material Adverse Effect.
9.5    Preservation of Existence; Consolidated Corporate Franchises. Holdings,
the Company and the Borrower will, and will cause each Material Subsidiary to,
take all actions necessary (a) to preserve and keep in full force and effect its
existence, organizational rights and authority and (b) to maintain its rights,
privileges (including its good standing (if applicable)), permits, licenses and
franchises necessary in the normal conduct of its business, in each case, except
to the extent that the failure to do so would not reasonably be expected to have
a Material Adverse Effect; provided, however, that Holdings and its Subsidiaries
may consummate any transaction permitted under Permitted Investments and Section
10.2, 10.3, 10.4, or 10.5.
9.6    Compliance with Statutes, Regulations, Etc. Holdings will, and will cause
each Restricted Subsidiary to, (a) comply with all applicable laws, rules,
regulations, and orders applicable to it or its property, including, without
limitation, applicable laws administered by OFAC, FCPA and the Patriot Act the
rules and regulations promulgated thereunder, and all governmental approvals or
authorizations required to conduct its business, and to maintain all such
governmental approvals or authorizations in full force and effect, (b) comply
with, and use commercially reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all Environmental Laws, and obtain and
comply with and maintain, and use commercially reasonable efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
Environmental Laws, and (c) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal, and other actions required
under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders and directives which are being timely contested in good faith
by proper proceedings, except in each case of clauses (a), (b), and (c) of this
Section 9.6, where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.
9.7    ERISA. Holdings will furnish to the Administrative Agent promptly
following receipt thereof, copies of any documents described in Sections 101(k)
or 101(l) of ERISA that any Credit Party or any of its Subsidiaries may request
with respect to any Multiemployer Plan to which a Credit Party or any of its
Subsidiaries is obligated to contribute; provided that if the Credit Parties or
any of their Subsidiaries have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon


75

--------------------------------------------------------------------------------



reasonable request of the Administrative Agent, the Credit Parties shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; and further provided,
that the rights granted to the Administrative Agent in this Section shall be
exercised not more than once during a 12-month period, and (b) Holdings will
notify the Administrative Agent promptly following the occurrence of any ERISA
Event or Foreign Plan Event that, alone or together with any other ERISA Events
or Foreign Plan Events that have occurred, would reasonably be expected to
result in liability of any Credit Party that would reasonably be expected to
have a Material Adverse Effect.
9.8    Maintenance of Properties. Holdings will, and will cause each of the
Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear, casualty, and condemnation excepted, except to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
9.9    Transactions with Affiliates. Holdings will conduct, and cause each of
the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates (other than Holdings and the Restricted Subsidiaries) involving
aggregate payments or consideration in excess of $10,000,000 for any individual
transaction or series of related transactions on terms that are at least
substantially as favorable to Holdings or such Restricted Subsidiary as it would
obtain in a comparable arm’s-length transaction with a Person that is not an
Affiliate, as determined by the board of directors of Holdings or such
Restricted Subsidiary in good faith; provided that the foregoing restrictions
shall not apply to (a) the payment of fees to the Sponsor for management,
consulting, and financial services rendered to Holdings and the Restricted
Subsidiaries pursuant to the Sponsor Management Agreement and customary
investment banking fees paid to the Sponsor for services rendered to Holdings
and the Subsidiaries in connection with divestitures, acquisitions, financings
and other transactions which payments are approved by a majority of the board of
directors of Holdings in good faith, (b) transactions permitted by Section 10.5,
(c) consummation of the Transactions and the payment of the Transaction
Expenses, (d) the issuance of Capital Stock or Stock Equivalents of Holdings (or
any direct or indirect parent thereof) or any of its Subsidiaries not otherwise
prohibited by the Credit Documents, (e) loans, advances and other transactions
between or among Holdings, any Restricted Subsidiary or any joint venture
(regardless of the form of legal entity) in which Holdings or any Subsidiary has
invested (and which Subsidiary or joint venture would not be an Affiliate of
Holdings but for Holdings’ or a Subsidiary’s ownership of Capital Stock or Stock
Equivalents in such joint venture or Subsidiary) to the extent permitted under
Section 10, (f) employment and severance arrangements between Holdings and the
Restricted Subsidiaries and their respective officers, employees or consultants
(including management and employee benefit plans or agreements, stock option
plans and other compensatory arrangements) in the ordinary course of business
(including loans and advances in connection therewith), (g) payments by Holdings
(and any direct or indirect parent thereof) and the Subsidiaries pursuant to the
tax sharing agreements among Holdings (and any such parent) and the Subsidiaries
that are permitted under Section 10.5(b)(15); provided that in each case the
amount of such payments in any fiscal year does not exceed the amount that
Holdings, the Restricted Subsidiaries and the Unrestricted Subsidiaries (to the
extent of the amount received from Unrestricted Subsidiaries) would have been
required to pay in respect of such foreign, federal, state and/or local taxes
for such fiscal year had Holdings, the Restricted Subsidiaries and the
Unrestricted Subsidiaries (to the extent described above) paid such taxes
separately from any such direct or indirect parent company of Holdings, (h) the
payment of customary fees and reasonable out of pocket costs to, and indemnities
provided on behalf of, directors, managers, consultants, officers, employees of
Holdings (or any direct or indirect parent thereof) and the Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of Holdings and the Subsidiaries, (i) transactions undertaken pursuant
to membership in a purchasing consortium, (j) transactions pursuant to any
agreement or arrangement as in effect as of the Closing Date, or any amendment,
modification, supplement or replacement


76

--------------------------------------------------------------------------------



thereto (so long as any such amendment, modification, supplement or replacement
is not disadvantageous in any material respect to the Lenders when taken as a
whole as compared to the applicable agreement as in effect on the Closing Date
as determined by the Borrower in good faith), (k) customary payments by Holdings
(or any direct or indirect parent) and any Restricted Subsidiaries to the
Sponsor made for any financial advisory, consulting, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), (l) the existence
and performance of agreements and transactions with any Unrestricted Subsidiary
that were entered into prior to the designation of a Restricted Subsidiary as
such Unrestricted Subsidiary to the extent that the transaction was permitted at
the time that it was entered into with such Restricted Subsidiary and
transactions entered into by an Unrestricted Subsidiary with an Affiliate prior
to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary; provided that such transaction was not entered into in contemplation
of such designation or redesignation, as applicable, (m) Affiliate repurchases
of the Loans or Commitments to the extent permitted hereunder and the holding of
such Loans or Commitments and the payments and other transactions contemplated
herein in respect thereof and (n) any customary transactions with a Receivables
Subsidiary effected as part of a Receivables Facility.
9.10    End of Fiscal Years. Holdings will, for financial reporting purposes,
cause each of its, and each of the Restricted Subsidiaries’, fiscal years to end
on dates consistent with past practice; provided, however, that Holdings may,
upon written notice to the Administrative Agent change the financial reporting
convention specified above to (x) align the dates of such fiscal year and for
any Restricted Subsidiary whose fiscal years end on dates different from those
of Holdings or (y) any other financial reporting convention (including a change
of fiscal year) reasonably acceptable (such consent not to be unreasonably
withheld or delayed) to the Administrative Agent, in which case Holdings and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.
9.11    Additional Guarantors and Grantors. Holdings will cause each direct or
indirect Subsidiary (other than any Excluded Subsidiary) formed or otherwise
purchased or acquired after the Closing Date (including pursuant to a Permitted
Acquisition), and each other Subsidiary that ceases to constitute an Excluded
Subsidiary, within 60 days from the date of such formation, acquisition or
cessation, as applicable (or such longer period as the Administrative Agent may
agree in its reasonable discretion), and Holdings may at its option cause any
Subsidiary, to execute a supplement to the Guarantee in order to become a
Guarantor under the Guarantee.
9.12    [Reserved].
9.13    Use of Proceeds. The Borrower will use the proceeds of the Loans to
effect the Transactions.
9.14    Further Assurances. (a)Subject to the terms of Section 9.11, this
Section 9.14, Holdings will, and will cause each other Credit Party to, execute
any and all further documents, financing statements, agreements, and
instruments, and take all such further actions that may be required under any
applicable law.
(b)    Post-Closing Covenant. Holdings agrees that it will, or will cause its
relevant Subsidiaries to, complete each of the actions described on Schedule
9.14 as soon as commercially reasonable and by no later than the date set forth
in Schedule 9.14 with respect to such action or such later date as the
Administrative Agent may reasonably agree.
9.15    [Reserved].
9.16    Lines of Business. Holdings and the Restricted Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted


77

--------------------------------------------------------------------------------



by Holdings and the Subsidiaries, taken as a whole, on the Closing Date and
other business activities which are extensions thereof or otherwise incidental,
synergistic, reasonably related, or ancillary to any of the foregoing (and
non-core incidental businesses acquired in connection with any Permitted
Acquisition or permitted Investment).
Section 10.
Negative Covenants.

Each of Holdings, the Company and the Borrower hereby covenants and agrees that
on the Closing Date and thereafter, until the Loans, together with interest,
Fees, and all other Obligations incurred hereunder (other than contingent
indemnity obligations), are paid in full:
10.1    Limitation on Indebtedness. Holdings will not, and will not permit any
Restricted Subsidiary to create, incur, issue, assume, guarantee or otherwise
become liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness (including
Acquired Indebtedness) and Holdings will not issue any shares of Disqualified
Stock and will not permit any Restricted Subsidiary to issue any shares of
Disqualified Stock or, in the case of Restricted Subsidiaries that are not
Guarantors, preferred stock; provided that Holdings, the Borrower and their
Restricted Subsidiaries may incur Indebtedness (including Acquired Indebtedness)
or issue shares of Disqualified Stock, and any Restricted Subsidiary may incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock and issue shares of preferred stock, if, after giving effect thereto, the
Consolidated Total Debt to Consolidated EBITDA Ratio is equal to or less than
6.50:1.00 or the Fixed Charge Coverage Ratio of Holdings and the Restricted
Subsidiaries would be at least 2.00 to 1.00; provided further that the amount of
Indebtedness (other than Acquired Indebtedness), Disqualified Stock and
preferred stock that may be incurred pursuant to the foregoing together with any
amounts incurred under Section 10.1(n)(x) by Restricted Subsidiaries that are
not Guarantors shall not exceed the greater of (x) $160,000,000 and (y) 30.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at any one time outstanding.
The foregoing limitations will not apply to:
(a)Indebtedness arising under the Credit Documents;
(b)    (i) Indebtedness represented by the Senior Secured Credit Agreement
(including any guarantee thereof) and any guarantee thereof in an aggregate
amount not to exceed $2,697,500,000, (ii) any Incremental Loans (as defined in
the Senior Secured Credit Agreement) or commitments (including any guarantee
thereof) with respect thereto permitted under the Senior Secured Credit
Agreement as of the date hereof and (iii) any refinancing of the Indebtedness
referenced in the foregoing clauses (i) and (ii);
(c)    (i) Indebtedness (including any unused commitment) outstanding on the
Closing Date listed on Schedule 10.1 to the Disclosure Letter and (ii)
intercompany Indebtedness (including any unused commitment) outstanding on the
Closing Date listed on Schedule 10.1 to the Disclosure Letter (other than
intercompany Indebtedness owed by a Credit Party to another Credit Party);
(d)    Indebtedness (including Capitalized Lease Obligations), Disqualified
Stock and preferred stock incurred by Holdings or any Restricted Subsidiary, to
finance the purchase, lease, construction, installation, maintenance,
replacement or improvement of property (real or personal) or equipment that is
used or useful in a Similar Business, whether through the direct purchase of
assets or the Capital Stock of any Person owning such assets and Indebtedness
arising from the conversion of the obligations of Holdings or any Restricted
Subsidiary under or pursuant to any “synthetic lease” transactions to on-balance
sheet Indebtedness of Holdings or such Restricted Subsidiary, in an aggregate
principal amount which, when


78

--------------------------------------------------------------------------------



aggregated with the principal amount of all other Indebtedness, Disqualified
Stock and preferred stock then outstanding and incurred pursuant to this clause
(d) and all Refinancing Indebtedness incurred to refinance any other
Indebtedness, Disqualified Stock and preferred stock incurred pursuant to this
clause (d), does not exceed the greater of (x) $185,000,000 and (y) 35.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of incurrence; provided that Capitalized Lease
Obligations incurred by Holdings or any Restricted Subsidiary pursuant to this
clause (d) in connection with a Permitted Sale Leaseback shall not be subject to
the foregoing limitation so long as the proceeds of such Permitted Sale
Leaseback are used by Holdings or such Restricted Subsidiary in accordance with
Section 5.2(a);
(e)    Indebtedness incurred by Holdings or any Restricted Subsidiary (including
letter of credit obligations consistent with past practice constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business), in respect of workers’ compensation claims,
deferred compensation, performance or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement or indemnification type
obligations regarding workers’ compensation claims, deferred compensation,
performance or surety bonds, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance;
(f)    Indebtedness arising from agreements of Holdings or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earnout
or similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary or other
Person, other than guarantees of Indebtedness incurred by any Person acquiring
all or any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition;
(g)    Indebtedness of Holdings to a Restricted Subsidiary; provided that any
such Indebtedness owing to a Restricted Subsidiary that is not the Borrower or a
Guarantor is subordinated in right of payment to Holdings’ Guarantee; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to another Borrower or another Restricted Subsidiary) shall be deemed,
in each case to be an incurrence of such Indebtedness not permitted by this
clause;
(h)    Indebtedness of a Restricted Subsidiary owing to Holdings or another
Restricted Subsidiary; provided that if the Borrower or a Guarantor incurs such
Indebtedness owing to a Restricted Subsidiary that is not the Borrower or a
Guarantor, such Indebtedness is subordinated in right of payment to the
Guarantee of such Guarantor as the case may be; provided, further, that any
subsequent transfer of any such Indebtedness (except to Holdings or another
Restricted Subsidiary) shall be deemed, in each case to be an incurrence of such
Indebtedness not permitted by this clause;
(i)    shares of preferred stock of a Restricted Subsidiary issued to Holdings
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of preferred stock (except to Holdings or
another Restricted Subsidiary) shall be deemed in each case to be an issuance of
such shares of preferred stock not permitted by this clause;
(j)    Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);


79

--------------------------------------------------------------------------------



(k)    obligations in respect of self-insurance, performance, bid, appeal, and
surety bonds and completion guarantees and similar obligations provided by
Holdings or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business or consistent with past practice;
(l)    (i) Indebtedness, Disqualified Stock and preferred stock of Holdings or
any Restricted Subsidiary in an aggregate principal amount or liquidation
preference up to 100% of the net cash proceeds received by Holdings since
immediately after the Closing Date from the issue or sale of Equity Interests of
Holdings or cash contributed to the capital of Holdings (in each case, other
than Excluded Contributions, any Cure Amount or proceeds of Disqualified Stock
or sales of Equity Interests to Holdings or any of its Subsidiaries) as
determined in accordance with Sections 10.5(a)(iii)(B) and 10.5(a)(iii)(C) to
the extent such net cash proceeds or cash have not been applied pursuant to such
clauses to make Restricted Payments or to make other Investments, payments or
exchanges pursuant to Section 10.5(b) or to make Permitted Investments (other
than Permitted Investments specified in clauses (a) and (c) of the definition
thereof) and (ii) Indebtedness, Disqualified Stock or preferred stock of
Holdings or any Restricted Subsidiary not otherwise permitted hereunder in an
aggregate principal amount or liquidation preference, which when aggregated with
the principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this clause (l)(ii), does not at any one time outstanding exceed the greater of
(x) $215,000,000 and (y) 40.0% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of incurrence
(it being understood that any Indebtedness, Disqualified Stock or preferred
stock incurred pursuant to this clause (l)(ii) shall cease to be deemed incurred
or outstanding for purposes of this clause (l)(ii) but shall be deemed incurred
for the purposes of the first paragraph of this Section 10.1 from and after the
first date on which Holdings or such Restricted Subsidiary could have incurred
such Indebtedness, Disqualified Stock or preferred stock under the first
paragraph of this Section 10.1 without reliance on this clause (l)(ii));
(m)    the incurrence or issuance by Holdings or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or preferred stock which serves to refinance
any Indebtedness, Disqualified Stock or preferred stock incurred as permitted
under the first paragraph of this Section 10.1 and clauses (b) and (c) above,
clause (l)(i) and, this clause (m) and clause (n) below or any Indebtedness,
Disqualified Stock or preferred stock issued to so refinance, replace, refund,
extend, renew, defease, restructure, amend, restate or otherwise modify
(collectively, “refinance”) such Indebtedness, Disqualified Stock or preferred
stock (the “Refinancing Indebtedness”) prior to its respective maturity;
provided, that such Refinancing Indebtedness (1) has a weighted average life to
maturity at the time such Refinancing Indebtedness is incurred which is not less
than the remaining weighted average life to maturity of the Indebtedness,
Disqualified Stock or preferred stock being refinanced; (2) to the extent such
Refinancing Indebtedness refinances (i) Indebtedness that is unsecured, such
Refinancing Indebtedness is unsecured, (ii) Disqualified Stock or preferred
stock, such Refinancing Indebtedness must be Disqualified Stock or preferred
stock, respectively, and (iii) Indebtedness subordinated to the Obligations,
such Refinancing Indebtedness is subordinated to the Obligations at least to the
same extent as the Indebtedness being refinanced and (3) shall not include
Indebtedness, Disqualified Stock or preferred stock of a Subsidiary of Holdings
that is not the Borrower or a Guarantor that refinances Indebtedness,
Disqualified Stock or preferred stock of the Borrower or a Guarantor;
(n)    Indebtedness, Disqualified Stock or preferred stock of (x) Holdings or a
Restricted Subsidiary incurred or issued to finance an acquisition, merger, or
consolidation; provided that the amount of Indebtedness (other than Acquired
Indebtedness), Disqualified Stock and preferred stock that may be


80

--------------------------------------------------------------------------------



incurred pursuant to the foregoing, together with any amounts incurred under the
first paragraph of this Section 10.1 by Restricted Subsidiaries that are not
Guarantors shall not exceed the greater of (i) $185,000,000 and (ii) 35.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at any one time outstanding, or (y) Persons that are acquired by
Holdings or any Restricted Subsidiary or merged into or consolidated with
Holdings or a Restricted Subsidiary in accordance with the terms hereof
(including designating an Unrestricted Subsidiary a Restricted Subsidiary);
provided that after giving effect to any such acquisition, merger, consolidation
or designation described in this clause (n), either: (i)(A) Holdings would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in the first paragraph of this
Section 10.1 or (B) the Fixed Charge Coverage Ratio of Holdings and the
Restricted Subsidiaries is equal to or greater than that immediately prior to
such acquisition, merger, consolidation or designation or (ii) either the
Consolidated Total Debt to Consolidated EBITDA Ratio (calculated on a Pro Forma
Basis) shall be either (A) less than or equal to the Consolidated Total Debt to
Consolidated EBITDA Ratio immediately prior to such acquisition, merger,
consolidation or designation or (B) less than or equal to 6.50:1.00;
(o)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;
(p)    (i) Indebtedness of Holdings or any Restricted Subsidiary supported by a
letter of credit, in a principal amount not in excess of the stated amount of
such letter of credit so long as such letter of credit is otherwise permitted to
be incurred pursuant to this Section 10.1 or (ii) obligations in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of any Subsidiary of Holdings to the extent required by law or
in connection with any statutory filing or the delivery of audit opinions
performed in jurisdictions other than within the United States;
(q)    (1) any guarantee by Holdings or a Restricted Subsidiary of Indebtedness
or other obligations of any Restricted Subsidiary so long as in the case of a
guarantee of Indebtedness by a Restricted Subsidiary that is not a Guarantor,
such Indebtedness could have been incurred directly by the Restricted Subsidiary
providing such guarantee or (2) any guarantee by a Restricted Subsidiary of
Indebtedness of Holdings;
(r)    Indebtedness of Restricted Subsidiaries that are not Guarantors in an
amount not to exceed, in the aggregate at any one time outstanding, the greater
of (x) $120,000,000 and (y) 22.5% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) (it being understood that
any Indebtedness incurred pursuant to this clause (r) shall cease to be deemed
incurred or outstanding for purposes of this clause (r) but shall be deemed
incurred for the purposes of the first paragraph of this covenant from and after
the first date on which such Restricted Subsidiary could have incurred such
Indebtedness under the first paragraph of this covenant without reliance on this
clause (r));
(s)    Indebtedness of Holdings or any of the Restricted Subsidiaries consisting
of (i) the financing of insurance premiums or (ii) take or pay obligations
contained in supply arrangements in each case, incurred in the ordinary course
of business or consistent with past practice;
(t)    (i) Indebtedness of Holdings or any of the Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business,
including with respect to financial accommodations of the type described in the
definition of “Cash Management Services” and (ii) Indebtedness owed on a short
term basis of no longer than 30 days to banks and other financial institutions
incurred in the ordinary course of business of the


81

--------------------------------------------------------------------------------



Company and its Restricted Subsidiaries with such banks or financial
institutions that arises in connection with ordinary banking arrangements to
manage cash balances of the Company and its Restricted Subsidiaries;
(u)    Indebtedness consisting of Indebtedness issued by Holdings or any of the
Restricted Subsidiaries to future, current or former officers, directors,
managers and employees thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of Holdings or any direct or indirect parent company of Holdings to the extent
described in clause (4) of Section 10.5(b);
(v)    guarantees furnished by the Company or any of its Restricted Subsidiaries
in the ordinary course of business of Indebtedness of another Person in an
aggregate amount not to exceed $25,000,000 at any time outstanding;
(w)    Indebtedness in respect of Permitted Other Indebtedness to the extent
permitted to be incurred under clause (w) or (x) of Section 10.1 of the Senior
Secured Credit Agreement as in effect on the date hereof and any refinancings
thereof;
(x)[reserved]; and
(y)    (i) Indebtedness in respect of Permitted Debt Exchange Notes to the
extent permitted to be incurred under clause (y) of the Senior Credit Agreement
as in effect on the date hereof and any refinancings thereof.
For purposes of determining compliance with this Section 10.1: (i) in the event
that an item of Indebtedness, Disqualified Stock or preferred stock (or any
portion thereof) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or preferred stock described in
clauses (a) through (y) above or is entitled to be incurred pursuant to the
first paragraph of this Section 10.1, Holdings, in its sole discretion, will
classify and may reclassify such item of Indebtedness, Disqualified Stock or
preferred stock (or any portion thereof) and will only be required to include
the amount and type of such Indebtedness, Disqualified Stock or preferred stock
in one of the above clauses or paragraphs; and (ii) at the time of incurrence,
Holdings will be entitled to divide and classify an item of Indebtedness in more
than one of the types of Indebtedness described in this Section 10.1.
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
preferred stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or preferred stock for purposes of this covenant. Any
Refinancing Indebtedness and any Indebtedness incurred to refinance Indebtedness
incurred pursuant to clauses (a) and (l)(i) above shall be deemed to include
additional Indebtedness, Disqualified Stock or preferred stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs, fees, and
expenses in connection with such refinancing.
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the principal amount of Indebtedness
denominated in another currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in another currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such


82

--------------------------------------------------------------------------------



refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the principal amount of such Indebtedness being refinanced
plus (ii) the aggregate amount of fees, underwriting discounts, premiums, and
other costs and expenses and accrued and unpaid interest incurred in connection
with such refinancing.
The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.
10.2    Limitation on Liens. Holdings will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of Holdings or any Restricted Subsidiary, whether now owned or
hereafter acquired (each, a “Subject Lien”) that secures obligations under any
Indebtedness on any asset or property of Holdings or any Restricted Subsidiary,
except (i) if such Subject Lien is a Permitted Lien, (ii) any other Subject Lien
if the obligations secured by such Subject Lien are junior to the Obligations
(as defined in the Senior Secured Credit Agreement) or (iii) in the case of any
other asset or property, any Subject Lien if (x) the Obligations are equally and
ratably secured with the obligations secured by such Subject Lien or (y) such
Subject Lien is a Permitted Lien.
10.3    Limitation on Fundamental Changes. Holdings will not, and will not
permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:
(a)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of Holdings or any other Person may be merged,
amalgamated or consolidated with or into Holdings, the Company or the Borrower;
provided that (A) Holdings, the Company or the Borrower shall be the continuing
or surviving corporation or (B) if the Person formed by or surviving any such
merger, amalgamation or consolidation is not Holdings, the Company or the
Borrower (such other Person, the “Successor Borrower” or “Successor Company”, as
applicable), (1) the Successor Borrower or Successor Company, as applicable,
shall be an entity organized or existing under the laws of the United States,
any state thereof, the District of Columbia or any territory thereof, (2) the
Successor Borrower or Successor Company, as applicable shall expressly assume
all the obligations of Holdings, the Company or the Borrower, as applicable,
under this Agreement and the other Credit Documents pursuant to a supplement
hereto or thereto or in a form otherwise reasonably satisfactory to the
Administrative Agent, (3) each Guarantor, unless it is the other party to such
merger, amalgamation or consolidation, shall have by a supplement to the
Guarantee confirmed that its guarantee thereunder shall apply to any Successor
Borrower’s obligations under this Agreement, (4) each Subsidiary grantor and
each Subsidiary pledgor, unless it is the other party to such merger,
amalgamation or consolidation, shall have by a supplement affirmed that its
obligations thereunder shall apply to its Guarantee as reaffirmed pursuant to
clause (3) above, and (5) the Successor Borrower or Successor Company, as
applicable, shall have delivered to the Administrative Agent (x) an officer’s
certificate stating that such merger, amalgamation, or consolidation and such
supplements preserve the enforceability of the Guarantee and (y) if requested by
the Administrative Agent, an opinion of counsel to the effect that such merger,
amalgamation, or consolidation


83

--------------------------------------------------------------------------------



does not violate this Agreement or any other Credit Document and that the
provisions set forth in the preceding clauses (3) through (5) preserve the
enforceability of the Guarantee (it being understood that if the foregoing are
satisfied, the Successor Borrower or Successor Company, as applicable, will
succeed to, and be substituted for, the Borrower or Company, as applicable,
under this Agreement); provided, further, that each of the Company and the
Borrower agrees to provide any documentation and other information about the
Successor Borrower or Successor Company, as applicable, as shall have been
reasonably requested in writing by any Lender through the Administrative Agent
that such Lender shall have reasonably determined is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act;
(b)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of Holdings or any other Person (in each case,
other than the Borrower and the Company) may be merged, amalgamated or
consolidated with or into any one or more Subsidiaries of Holdings; provided
that (i) in the case of any merger, amalgamation or consolidation involving one
or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the
continuing or surviving Person or (B) Holdings shall cause the Person formed by
or surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors, a
Guarantor shall be the continuing or surviving Person or the Person formed by or
surviving any such merger, amalgamation or consolidation and if the surviving
Person is not already a Guarantor, such Person shall execute a supplement to the
Guarantee in form and substance reasonably satisfactory to the Administrative
Agent in order to become a Guarantor and pledgor, mortgagor and grantor, as
applicable, thereunder for the benefit of the Lenders, and (iii) Holdings shall
have delivered to the Administrative Agent an officer’s certificate stating that
such merger, amalgamation or consolidation and any such supplements to any
documents to preserve the enforceability of the Guarantees;
(c)the Transactions may be consummated;
(d)    (i) any Restricted Subsidiary that is not a Credit Party may convey,
sell, lease, assign, transfer or otherwise dispose of any or all of its assets
(upon voluntary liquidation or dissolution or otherwise) to Holdings or any
other Restricted Subsidiary or (ii) any Credit Party (other than the Borrower
and the Company) may convey, sell, lease, assign, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or dissolution or
otherwise) to any other Credit Party;
(e)    any Subsidiary may convey, sell, lease, assign, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or dissolution
or otherwise) to a Credit Party; provided that the consideration for any such
disposition by any Person other than a Guarantor shall not exceed the fair value
of such assets;
(f)    any Restricted Subsidiary (in each case, other than the Borrower and the
Company) may liquidate or dissolve if (i) Holdings determines in good faith that
such liquidation or dissolution is in the best interests of Holdings and is not
materially disadvantageous to the Lenders and (ii) to the extent such Restricted
Subsidiary is a Credit Party, any assets or business of such Restricted
Subsidiary not otherwise disposed of or transferred in accordance with Section
10.4 or 10.5 or, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, a Credit Party after giving
effect to such liquidation or dissolution;


84

--------------------------------------------------------------------------------



(g)    Holdings and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation, investment or conveyance, sale, lease,
assignment or disposition, the purpose of which is to effect an Asset Sale
(which for purposes of this Section 10.3(g), will include any disposition below
the dollar threshold set forth in clause (d) of the definition of “Asset Sale”)
permitted by Section 10.4 or an investment permitted pursuant to Section 10.5 or
an investment that constitutes a Permitted Investment; and
(h)    so long as no Event of Default has occurred and is continuing or would
result therefrom, Holdings or any Restricted Subsidiary may change its legal
form.
Notwithstanding anything to the contrary in this Section 10.3, (x) no MHB Entity
shall be permitted to merge or consolidate with any entity other than another
MHB Entity unless the survivor of such merger or consolidation is a MHB Entity,
(y) no Subsidiary owning any Equity Interests of a MHB Entity may convey, sell,
lease, transfer, assign or otherwise dispose of such Equity Interests except in
accordance with Section 10.4 or to another MHB Entity and (z) no MHB Entity
shall be permitted to convey, sell, lease, transfer, assign or otherwise dispose
of any or all of its assets except in accordance with Section 10.4 or to another
MHB Entity.
10.4    Limitation on Sale of Assets. Holdings will not, and will not permit any
Restricted Subsidiary to, consummate an Asset Sale, unless:
(a)    Holdings or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined at the time of contractually agreeing to such Asset Sale)
of the assets sold or otherwise disposed of;
(b)    except in the case of a Permitted Asset Swap or an Asset Sale described
in Section 10.4(c), if the property or assets sold or otherwise disposed of have
a Fair Market Value in excess of $25,000,000, at least 75% in the aggregate
since the Senior Secured Closing Date of the consideration therefor received by
Holdings or such Restricted Subsidiary, as the case may be, is in the form of
cash or Cash Equivalents; provided that the amount of:
(i)    any liabilities (as reflected on Holdings’ most recent consolidated
balance sheet or in the footnotes thereto, or if incurred or accrued subsequent
to the date of such balance sheet, such liabilities that would have been
reflected on Holdings’ consolidated balance sheet or in the footnotes thereto if
such incurrence or accrual had taken place on or prior to the date of such
balance sheet, as determined in good faith by Holdings) of Holdings, other than
liabilities that are by their terms subordinated to the Loans, that are assumed
by the transferee of any such assets (or are otherwise extinguished in
connection with the transactions relating to such Asset Sale) and for which
Holdings and all such Restricted Subsidiaries have been validly released by all
applicable creditors in writing;
(ii)    any securities, notes or other obligations or assets received by
Holdings or such Restricted Subsidiary from such transferee that are converted
by Holdings or such Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the closing of such Asset Sale;
(iii)    Indebtedness, other than liabilities that are by their terms
subordinated to the Loans, that are of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such


85

--------------------------------------------------------------------------------



Asset Sale, to the extent that Holdings and all Restricted Subsidiaries have
been validly released from any Guarantee of payment of such Indebtedness in
connection with such Asset Sale; and
(iv)    any Designated Non-Cash Consideration received by Holdings or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iv) that is at that time outstanding, not to exceed the
greater of $195,000,000 or 6.0% of Consolidated Total Assets at the time of the
receipt of such Designated Non-Cash Consideration, with the Fair Market Value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value,
shall be deemed to be cash for purposes of this clause (b) of this provision and
for no other purpose, and Holdings or such Restricted Subsidiary shall apply the
Net Cash Proceeds from such Asset Sale in the manner and within the time period
prescribed in the Senior Secured Credit Agreement.
(c)    in the case of any sale or disposition of property or assets comprising
all or any portion of the Managed Hosting Business, (x) 100% of the
consideration therefor is received in the form of cash or Cash Equivalents;
provided that the amount of:
(1)    any liabilities (as reflected on Holdings’ most recent consolidated
balance sheet or in the footnotes thereto, or if incurred or accrued subsequent
to the date of such balance sheet, such liabilities that would have been
reflected on Holdings’ consolidated balance sheet or in the footnotes thereto if
such incurrence or accrual had taken place on or prior to the date of such
balance sheet, as determined in good faith by Holdings) of Holdings, other than
liabilities that are by their terms subordinated to the Loans, that are assumed
by the transferee of any such assets (or are otherwise extinguished in
connection with the transactions relating to such Asset Sale) and for which
Holdings and all such Restricted Subsidiaries have been validly released by all
applicable creditors in writing;
(2)    any securities, notes or other obligations or assets received by Holdings
or such Restricted Subsidiary from such transferee that are converted by
Holdings or such Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the closing of such Asset Sale; and
(3)    Indebtedness, other than liabilities that are by their terms subordinated
to the Loans, that are of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Asset Sale, to the extent that
Holdings and all Restricted Subsidiaries have been validly released from any
Guarantee of payment of such Indebtedness in connection with such Asset Sale,
shall be deemed to be cash for purposes of this clause (c) of this provision and
for no other purpose; and (y) within the time period set forth therein, the Net
Cash Proceeds of such Asset Sale shall have been applied to prepay Loans
hereunder pursuant to Section 5.2(a).
10.5    Limitation on Restricted Payments. (a)  Holdings will not, and will not
permit any Restricted Subsidiary to, directly or indirectly:


86

--------------------------------------------------------------------------------



(1)    declare or pay any dividend or make any payment or distribution on
account of Holdings’ or any Restricted Subsidiary’s Equity Interests, including
any dividend or distribution payable in connection with any merger or
consolidation, other than:
(A)    dividends or distributions by Holdings payable in Equity Interests (other
than Disqualified Stock) of Holdings or in options, warrants or other rights to
purchase such Equity Interests, or
(B)    dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Subsidiary other than a Wholly-Owned
Subsidiary, Holdings or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of securities;
(2)    purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of Holdings or any direct or indirect parent company of
Holdings, including in connection with any merger or consolidation;
(3)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Junior Debt of Holdings or any
Restricted Subsidiary, other than (A) Indebtedness permitted under clauses (g)
and (h) of Section 10.1 or (B) the purchase, repurchase or other acquisition of
Junior Debt purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition; or
(4)make any Restricted Investment;
(all such payments and other actions set forth in clauses (1) through (4) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:
(i)    no Event of Default shall have occurred and be continuing or would occur
as a consequence thereof (or in the case of a Restricted Investment, no Event of
Default under Section 11.1 or 11.5 shall have occurred and be continuing or
would occur as a consequence thereof);
(ii)[reserved]; and
(iii)    such Restricted Payment, together with the aggregate amount of (x) all
other Restricted Payments made by Holdings and the Restricted Subsidiaries after
the Closing Date (including Restricted Payments permitted by clauses (1), (2)
(with respect to the payment of dividends on Refunding Capital Stock pursuant to
clause (b) thereof only), and (6)(C) of Section 10.5(b) below, but excluding all
other Restricted Payments permitted by Section 10.5(b)), and (y) such Restricted
Payments made prior to the Closing Date, but following the Senior Secured
Closing Date, in reliance on the analogous provisions in the Senior Secured
Credit Agreement, is less than the sum of (without duplication):
(A)    50% of the Consolidated EBITDA for the period (taken as one accounting
period) from the period April 1, 2014 to the end of Holdings’ most recently
ended fiscal quarter for which internal financial statements are available at
the time of such Restricted Payment less the product of 1.5 times Holdings’
Fixed Charges for such period, plus


87

--------------------------------------------------------------------------------



(B)    100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property received by Holdings since immediately
after the Senior Secured Closing Date (other than the net cash proceeds from
Cure Amounts or to the extent such net cash proceeds have been used to incur
Indebtedness, Disqualified Stock or preferred stock pursuant to clause (l)(i) of
Section 10.1) from the issue or sale of (x) Equity Interests of Holdings,
including Retired Capital Stock, but excluding cash proceeds and the Fair Market
Value of marketable securities or other property received from the sale of (A)
Equity Interests to any employee, director, manager or consultant of Holdings,
any direct or indirect parent company of Holdings and Holdings’ Subsidiaries
after the Senior Secured Closing Date to the extent such amounts have been
applied to Restricted Payments made in accordance with clause (4) of Section
10.5(b) below, and (B) Designated Preferred Stock, and, to the extent such net
cash proceeds are actually contributed to Holdings, Equity Interests of any
direct or indirect parent company of Holdings (excluding contributions of the
proceeds from the sale of Designated Preferred Stock of such companies or
contributions to the extent such amounts have been applied to Restricted
Payments made in accordance with clause (4) of Section 10.5(b) below) or
(y) Indebtedness of Holdings or a Restricted Subsidiary that has been converted
into or exchanged for such Equity Interests of Holdings or any direct or
indirect parent company of Holdings; provided that this clause (B) shall not
include the proceeds from (a) Refunding Capital Stock, (b) Equity Interests or
Indebtedness that has been converted or exchanged for Equity Interests of
Holdings sold to a Restricted Subsidiary or Holdings, as the case may be,
(c) Disqualified Stock or Indebtedness that has been converted or exchanged into
Disqualified Stock or (d) Excluded Contributions, plus
(C)    100% of the aggregate amount of cash and the Fair Market Value of
marketable securities or other property contributed to the capital of Holdings
following the Senior Secured Closing Date (other than the net cash proceeds from
Cure Amounts or to the extent such net cash proceeds (i) have been used to incur
Indebtedness, Disqualified Stock or preferred stock pursuant to clause (l)(i) of
Section 10.1 (or, prior to the Closing Date, Section 10.1(l)(i) of the Senior
Secured Credit Agreement), (ii) are contributed by a Restricted Subsidiary or
(iii) constitute Excluded Contributions), plus
(D)    100% of the aggregate amount received in cash and the Fair Market Value
of marketable securities or other property received by means of (A) the sale or
other disposition (other than to Holdings or a Restricted Subsidiary) of
Restricted Investments made by Holdings and the Restricted Subsidiaries and
repurchases and redemptions of such Restricted Investments from Holdings and the
Restricted Subsidiaries and repayments of loans or advances, and releases of
guarantees, which constitute Restricted Investments made by Holdings or the
Restricted Subsidiaries, in each case, after the Senior Secured Closing Date; or
(B) the sale (other than to Holdings or a Restricted Subsidiary) of the stock of
an Unrestricted Subsidiary (other than in each case to the extent the Investment
in such Unrestricted Subsidiary was made by Holdings or a Restricted Subsidiary
pursuant to clause (7) of Section 10.5(b) below or to the extent such Investment
constituted a Permitted Investment) or a dividend from an Unrestricted
Subsidiary after the Senior Secured Closing Date, plus
(E)    in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the Fair Market Value of the
Investment in such Unrestricted Subsidiary at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary, other than to the
extent the Investment in such Unrestricted Subsidiary was made by


88

--------------------------------------------------------------------------------



Holdings or a Restricted Subsidiary pursuant to clause (7) of Section 10.5(b)
below or to the extent such Investment constituted a Permitted Investment, plus
(F)    the aggregate amount of any Retained Declined Proceeds and Retained Asset
Sale Proceeds (each as defined in the Senior Secured Credit Agreement) since the
Senior Secured Closing Date, plus
(G)    the greater of (i) $180 million and (ii) 35% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis).
(b)    The foregoing provisions of Section 10.5(a) will not prohibit:
(1).    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Agreement;
(2).    (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Junior Debt of Holdings or any
Restricted Subsidiary, or any Equity Interests of any direct or indirect parent
company of Holdings, in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of Holdings or any direct or indirect Parent Entity or management
investment vehicle to the extent contributed to Holdings (in each case, other
than any Disqualified Stock) (“Refunding Capital Stock”) and (b) if immediately
prior to the retirement of Retired Capital Stock, the declaration and payment of
dividends thereon was permitted under clause (6) of this Section 10.5(b), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent company of Holdings) in an aggregate amount per year no greater than the
aggregate amount of dividends per annum that was declarable and payable on such
Retired Capital Stock immediately prior to such retirement;
(3).    the prepayment, redemption, defeasance, repurchase or other acquisition
or retirement for value of Junior Debt of Holdings or a Restricted Subsidiary
made by exchange for, or out of the proceeds of the substantially concurrent
sale of, new Indebtedness of Holdings, or a Restricted Subsidiary, as the case
may be, which is incurred in compliance with Section 10.1 so long as: (A) the
principal amount (or accreted value, if applicable) of such new Indebtedness
does not exceed the principal amount of (or accreted value, if applicable), plus
any accrued and unpaid interest on the Junior Debt being so redeemed, defeased,
repurchased, exchanged, acquired or retired for value, plus the amount of any
premium (including reasonable tender premiums), defeasance costs and any
reasonable fees and expenses incurred in connection with the issuance of such
new Indebtedness, (B) if such Junior Debt is subordinated to the Obligations,
such new Indebtedness is subordinated to the Obligations or the applicable
Guarantee at least to the same extent as such Junior Debt so purchased,
exchanged, redeemed, defeased, repurchased, acquired or retired for value, (C)
such new Indebtedness has a final scheduled maturity date equal to or later than
the final scheduled maturity date of the Junior Debt being so redeemed,
defeased, repurchased, exchanged, acquired or retired, (D) if such Junior Debt
so purchased, exchanged, redeemed, repurchased, acquired or retired for value is
(i) unsecured then such new Indebtedness shall be unsecured or (ii) Permitted
Other Indebtedness incurred pursuant to Section 10.1(w) and is secured by a Lien
ranking junior to the Liens securing the Obligations then such new Indebtedness
shall be unsecured or secured by a Lien ranking junior to the Liens securing the
Obligations, and (E) such new Indebtedness has a weighted average


89

--------------------------------------------------------------------------------



life to maturity equal to or greater than the remaining weighted average life to
maturity of the Junior Debt being so redeemed, defeased, repurchased, exchanged,
acquired or retired;
(4).    a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of Holdings or any direct or indirect parent company of Holdings or
management investment vehicle held by any future, present or former employee,
director, manager or consultant of Holdings, any of its Subsidiaries or any
direct or indirect Parent Entity or management investment vehicle, or their
estates, descendants, family, spouse or former spouse pursuant to any management
equity plan or stock option or phantom equity plan or any other management or
employee benefit plan or agreement, or any stock subscription or shareholder
agreement (including, for the avoidance of doubt, any principal and interest
payable on any notes issued by Holdings or any direct or indirect Parent Entity
or management investment vehicle in connection with such repurchase, retirement
or other acquisition), including any Equity Interests rolled over by management
of Holdings or any direct or Parent Entity or management investment vehicle in
connection with the Transactions; provided that, except with respect to
non-discretionary purchases, the aggregate Restricted Payments made under this
clause (4) subsequent to the Closing Date do not exceed in any calendar year
$50,000,000 (with unused amounts in any calendar year being carried over to
succeeding calendar years); provided, further, that such amount in any calendar
year may be increased by an amount not to exceed: (A) the cash proceeds from the
sale of Equity Interests (other than Disqualified Stock) of Holdings and, to the
extent contributed to Holdings, the cash proceeds from the sale of Equity
Interests of any direct or indirect Parent Entity or management investment
vehicle, in each case to any future, present or former employees, directors,
managers or consultants of Holdings, any of its Subsidiaries or any direct or
indirect Parent Entity or management investment vehicle that occurs after the
Closing Date, to the extent the cash proceeds from the sale of such Equity
Interests have not otherwise been applied to the payment of Restricted Payments
by virtue of clause (iii) of Section 10.5(a), plus (B) the cash proceeds of key
man life insurance policies received by Holdings and the Restricted Subsidiaries
after the Closing Date, less (C) the amount of any Restricted Payments
previously made pursuant to clauses (A) and (B) of this clause (4); and
provided, further, that cancellation of Indebtedness owing to Holdings or any
Restricted Subsidiary from any future, present or former employees, directors,
managers or consultants of Holdings, any direct or indirect Parent Entity or
management investment vehicle or any Restricted Subsidiary, or their estates,
descendants, family, spouse or former spouse pursuant in connection with a
repurchase of Equity Interests of Holdings or any direct or indirect Parent
Entity or management investment vehicle will not be deemed to constitute a
Restricted Payment for purposes of this Section 10.5 or any other provision of
this Agreement;
(5).    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of Holdings or any Restricted Subsidiary or any
class or series of preferred stock of any Restricted Subsidiary, in each case,
issued in accordance with Section 10.1 to the extent such dividends are included
in the definition of “Fixed Charges”;
(6).    (A) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
Holdings after the Closing Date; (B) the declaration and payment of dividends to
any direct or indirect parent company of Holdings, the proceeds of which will be
used to fund the payment of dividends to holders of any class or series of
Designated Preferred Stock (other than Disqualified Stock) of such parent
company issued after the Closing Date; provided that the amount of dividends
paid pursuant to this clause (B) shall not exceed the aggregate amount of cash
actually contributed to Holdings from the sale of such Designated Preferred
Stock; or (C) the declaration and payment of dividends on Refunding Capital
Stock in excess of the dividends declarable


90

--------------------------------------------------------------------------------



and payable thereon pursuant to clause (2) of this Section 10.5(b); provided
that, in the case of each of (A), (B), and (C) of this clause (6), for the most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date of issuance of such Designated
Preferred Stock or the declaration of such dividends on Refunding Capital Stock,
after giving effect to such issuance or declaration on a pro forma basis,
Holdings and the Restricted Subsidiaries on a consolidated basis would have had
a Fixed Charge Coverage Ratio of at least 2.00 to 1.00;
(7).    Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(7) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash, Cash Equivalents or marketable securities, not to exceed the greater of
(x) $110,000,000 and (y) 20.0% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);
(8).    (i) payments made or expected to be made by Holdings or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, manager,
or consultant and repurchases of Equity Interests deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants and (ii) payments or other
adjustments to outstanding Equity Interests in accordance with any management
equity plan, stock option plan or any other similar employee benefit plan,
agreement or arrangement in connection with any Restricted Payment;
(9).    the declaration and payment of dividends on Holdings’ common stock (or
the payment of dividends to any direct or indirect parent company of Holdings to
fund a payment of dividends on such company’s common stock), following
consummation of the first public offering of Holdings’ common stock or the
common stock of any direct or indirect parent company of Holdings after the
Closing Date, of up to 6.00% per annum of the net cash proceeds received by or
contributed to Holdings in or from any such public offering, other than public
offerings with respect to Holdings’ common stock registered on Form S-8 and
other than any public sale constituting an Excluded Contribution;
(10).    Restricted Payments in an amount that does not exceed the amount of
Excluded Contributions made since the Closing Date;
(11).    other Restricted Payments in an aggregate amount taken together with
all other Restricted Payments made pursuant to this clause not to exceed the
greater of (x) $160,000,000 and (y) 30.0% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time made;
(12) distributions or payments of Receivables Fees;
(13) [reserved];
(14)     other Restricted Payments; provided that after giving Pro Forma Effect
to such Restricted Payments the Consolidated Total Debt to Consolidated EBITDA
Ratio is equal to or less than 4.00:1.00;
(15).    the declaration and payment of dividends by Holdings to, or the making
of loans to, any direct or indirect parent company of Holdings in amounts
required for any direct or indirect parent


91

--------------------------------------------------------------------------------



company to pay (or in the case of clauses (B) and (C) by Holdings to its
equityholders): (A) franchise and excise taxes, and other fees and expenses,
required to maintain its organizational existence, (B) distributions equal to
the aggregate amount required to be distributed by Holdings to Holdings
equityholders on a pro rata basis (notwithstanding the differing actual Tax
liabilities of Holdings equityholders) such that each holder receives a minimum
amount for each quarter equal to (i) the cumulative taxable income of the holder
for the taxable period through the end of such quarter with respect to its
equity interests in Holdings (taking into account prior losses, if any,
allocated to such equityholder in respect of its equity interests in Holdings to
the extent such loss (x) is of a character that would permit such loss to be
deducted against the income of such taxable period and (y) has not previously
been taken into account for purposes of determining Tax distributions to such
equityholder and calculated without taking into account any adjustments pursuant
to Section 743 of the Code or any basis adjustments arising from the acquisition
of equity interests in Holdings pursuant to the Unit Purchase Agreement, dated
as of July 1, 2011 among The Go Daddy Group, Inc., Gorilla Acquisition LLC and
Holdings), multiplied by the maximum rate applicable to an individual or
corporation resident in New York City or San Francisco (whichever is higher)
(the “Assumed Tax Rate”) less (ii) distributions previously made with respect to
such period pursuant to the foregoing clause. In addition to such quarterly Tax
distributions, there shall be permitted (C) an annual Tax distribution to be
distributed to Holdings equityholders on a pro rata basis (notwithstanding the
differing actual Tax liabilities of Holdings equityholders) such that each
holder receives a minimum amount for each taxable year equal to (a) the
cumulative taxable net income for the taxable year of the holder with respect to
its equity interests in Holdings (taking into account prior losses, if any,
allocated to a such equityholder in respect of its equity interests in Holdings
to the extent such loss (x) is of a character that would permit such loss to be
deducted against the income of such taxable period and (y) has not previously
been taken into account for purposes of determining any Tax distributions to
such equityholder and calculated without taking into account any adjustments
pursuant to Section 743 of the Code or any basis adjustments arising from the
acquisition of equity interests in Holdings pursuant to the Unit Purchase
Agreement, dated as of July 1, 2011 among The Go Daddy Group, Inc., Gorilla
Acquisition LLC and Holdings) multiplied by the Assumed Tax Rate, less (b) the
sum of the minimum quarterly Tax distributions previously made with respect to
such taxable year pursuant to the preceding sentence, (D) Additional Tax
Distributions, (E) customary salary, bonus, and other benefits payable to
officers, employees, directors, and managers of any direct or indirect parent
company of Holdings to the extent such salaries, bonuses, and other benefits are
attributable to the ownership or operation of Holdings and the Restricted
Subsidiaries, including Holdings’ proportionate share of such amount relating to
such parent company being a public company, (F) general corporate or other
operating (including, without limitation, expenses related to auditing or other
accounting matters) and overhead costs and expenses of any direct or indirect
parent company of Holdings to the extent such costs and expenses are
attributable to the ownership or operation of Holdings and the Restricted
Subsidiaries, including Holdings’ proportionate share of such amount relating to
such parent company being a public company, (G) amounts required for any direct
or indirect parent company of Holdings to pay fees and expenses incurred by any
direct or indirect parent company of Holdings related to (i) the maintenance by
such parent entity of its corporate or other entity existence and (ii)
transactions of such parent company of Holdings of the type described in clause
(xi) of the definition of “Consolidated Net Income,” (H) cash payments in lieu
of issuing fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Equity
Interests of Holdings or any such direct or indirect parent company of Holdings,
and (I) repurchases deemed to occur upon the cashless exercise of stock options;
(16).    the repurchase, redemption or other acquisition for value of Equity
Interests of Holdings deemed to occur in connection with paying cash in lieu of
fractional shares of such Equity Interests in


92

--------------------------------------------------------------------------------



connection with a share dividend, distribution, share split, reverse share
split, merger, consolidation, amalgamation or other business combination of
Holdings, in each case, permitted under this Agreement;
(17)    the distribution, by dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Holdings or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents);
(18)     the prepayment, redemption, defeasance, repurchase or other acquisition
or retirement for value of Junior Debt in an aggregate amount pursuant to this
clause (18) not to exceed the greater of (x) $135,000,000 and (y) 25.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis); and
(19).    payments or distributions to satisfy dissenters’ rights, pursuant to or
in connection with a consolidation, amalgamation, merger or transfer of assets
that complies with Section 10.3;
provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (10) (but only if the Excluded Contribution was made
more than six months prior to such time), (11) and (14) above, no Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof (or in the case of a Restricted Investment, no Event of Default under
Section 11.1 or 11.5 shall have occurred and be continuing or would occur as a
consequence thereof).
Holdings will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the last sentence of the definition of
“Unrestricted Subsidiary.” For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by Holdings and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investment.” Such
designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time, whether pursuant to Section 10.5(a) or under clauses
(7), (10), or (11) of Section 10.5(b), or pursuant to the definition of
“Permitted Investments,” and if such Subsidiary otherwise meets the definition
of an “Unrestricted Subsidiary.” Unrestricted Subsidiaries will not be subject
to any of the restrictive covenants set forth in this Agreement.
For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment or Investment (or a portion thereof) meets the
criteria of clauses (1) through (18) above or is entitled to be made pursuant to
Section 10.5(a) and/or one or more of the exceptions contained in the definition
of “Permitted Investments,” Holdings will be entitled to classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such Restricted Payment (or portion thereof) among such
clauses (1) through (18), Section 10.5(a) and/or one or more of the exceptions
contained in the definition of “Permitted Investments”, in a manner that
otherwise complies with this covenant.
10.6    Limitation on Subsidiary Distributions. Holdings will not permit any of
the Restricted Subsidiaries that are not Guarantors to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:
(a)     (i) pay dividends or make any other distributions to Holdings or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits or (ii) pay any Indebtedness
owed to Holdings or any Restricted Subsidiary;
(b)    make loans or advances to Holdings or any Restricted Subsidiary; or


93

--------------------------------------------------------------------------------



(c)    sell, lease or transfer any of its properties or assets to Holdings or
any Restricted Subsidiary;
except (in each case) for such encumbrances or restrictions (x) which the
Borrower has reasonably determined in good faith will not materially impair the
Borrower’s ability to make payments under this Agreement when due or (y)
existing under or by reason of:
(i)    contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to this Agreement and the related documentation and related
Hedging Obligations;
(ii)the Senior Secured Credit Agreement;
(iii)    purchase money obligations for property acquired in the ordinary course
of business or consistent with past practice and Capitalized Lease Obligations
that impose restrictions of the nature discussed in clause (c) above on the
property so acquired;
(iv)Requirement of Law or any applicable rule, regulation or order;
(v)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into Holdings or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;
(vi)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of Holdings pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary and restrictions on transfer of
assets subject to Permitted Liens;
(vii)    (x) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness and (y) restrictions on transfers of assets
subject to Permitted Liens (but, with respect to any such Permitted Lien, only
to the extent that such transfer restrictions apply solely to the assets that
are the subject of such Permitted Lien);
(viii)    restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
(ix)    other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
the provisions of Section 10.1;
(x)    customary provisions in joint venture agreements or arrangements and
other similar agreements or arrangements relating solely to such joint venture
and the Equity Interests issued thereby;
(xi)    customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;


94

--------------------------------------------------------------------------------



(xii)    restrictions created in connection with any Receivables Facility that,
in the good faith determination of the board of directors of Holdings, are
necessary or advisable to effect such Receivables Facility; and
(xiii)    any encumbrances or restrictions of the type referred to in clauses
(a), (b), and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(xii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements, or refinancings (x)
are, in the good faith judgment of Holdings’ board of directors, no more
restrictive in any material respect with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing or (y) do not materially impair the Borrower’s ability to pay their
respective obligations under the Credit Documents as and when due (as determined
in good faith by the Borrower).
10.7    [Reserved].
10.8    Holdings Covenant. Holdings shall not conduct, transact or otherwise
engage in any business or operations other than (i) the ownership and/or
acquisition of the Stock of the Company and the Borrower, (ii) the maintenance
of its legal existence, including the ability to incur fees, costs and expenses
relating to such maintenance, (iii) participating in tax, accounting and other
administrative matters as owner the Company and the Borrower and reporting
related to such matters, (iv) the performance of its obligations under and in
connection with the Credit Documents, any documentation governing Permitted
Other Indebtedness or Refinancing Permitted Other Indebtedness, and the other
agreements contemplated hereby and thereby, (v) any public offering of its
common stock or any other issuance or registration of its Stock for sale or
resale not prohibited by Section 10, including the costs, fees and expenses
related thereto, (vi) the making of any dividend or the holding of any cash
received in connection with dividends made by the Company and the Borrower in
accordance with Section 10.5 pending application thereof, (vii) incurring fees,
costs and expenses relating to overhead and general operating including
professional fees for legal, tax and accounting issues and paying taxes,
(viii) providing indemnification to officers and directors and as otherwise
permitted hereunder, (ix) activities incidental to the consummation of the
Transactions, (x) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
its Subsidiaries and guaranteeing the obligations of its Subsidiaries, (xi) any
other transaction permitted pursuant to Section 10 and (xii) activities
incidental to the businesses or activities described in clauses (i) to (xi) of
this Section 10.8.
Section 11.
Events of Default. Upon the occurrence of any of the following specified events
(each an “Event of Default”):

11.1    Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more Business Days, in the payment when due of any interest on the Loans or
any Fees or of any other amounts owing hereunder or under any other Credit
Document; or
11.2    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made, and, to the extent capable of being cured (except those in the
Credit Documents made or deemed made on the Closing Date), such incorrect
representation or warranty shall remain incorrect for a period of 30 days after
written notice thereof from the Administrative Agent to the Borrower; or


95

--------------------------------------------------------------------------------



11.3    Covenants. Any Credit Party shall:
(a)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 9.1(e)(i), Section 9.5 (solely with respect to
Holdings or the Borrower), Section 9.14(b) or Section 10; or
(b)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1 or 11.2 or clause (a)
of this Section 11.3) contained in this Agreement and such default shall
continue unremedied for a period of at least 30 days after receipt of written
notice by Holdings from the Administrative Agent or the Required Lenders; or
11.4    Default Under Other Agreements. Holdings or any of the Restricted
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) in excess of $50,000,000 in the aggregate, for
Holdings and such Restricted Subsidiaries, beyond the period of grace and
following all required notices, if any, provided in the instrument or agreement
under which such Indebtedness was created or (ii) default in the observance or
performance of any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist (after giving effect
to all applicable grace period and delivery of all required notices) (other
than, with respect to Indebtedness consisting of any Hedge Agreements,
termination events or equivalent events pursuant to the terms of such Hedge
Agreements (it being understood that clause (i) above shall apply to any failure
to make any payment in excess of $50,000,000 that is required as a result of any
such termination or similar event and that is not otherwise being contested in
good faith)), the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, any such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(a) shall not apply to secured Indebtedness that becomes due as a result of the
sale, transfer or other disposition (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement), or (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements (it being understood that clause (a)(i)
above shall apply to any failure to make any payment in excess of $50,000,000
that is required as a result of any such termination or equivalent event and
that is not otherwise being contested in good faith)), prior to the stated
maturity thereof; provided that this clause (b) shall not apply to (x) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness, (y)
Indebtedness which is convertible into Qualified Stock and converts to Qualified
Stock in accordance with its terms and such conversion is not prohibited
hereunder, or (z) any breach or default that is (I) remedied by Holdings or the
applicable Restricted Subsidiary or (II) waived (including in the form of
amendment) by the required holders of the applicable item of Indebtedness, in
either case, prior to the acceleration of Loans pursuant to this Section 11; or
11.5    Bankruptcy, Etc. Except as otherwise permitted by Section 10.3,
Holdings, the Company, the Borrower or any Material Subsidiary shall commence a
voluntary case, proceeding or action concerning itself under (a) Title 11 of the
United States Code entitled “Bankruptcy” or (b) in the case of any Foreign
Subsidiary that is a Material Subsidiary, any domestic or foreign law relating
to bankruptcy, judicial management, insolvency, reorganization, administration
or relief of debtors in effect in its jurisdiction of incorporation, in each
case as now


96

--------------------------------------------------------------------------------



or hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); or an involuntary case, proceeding or action is commenced against
Holdings, the Company, the Borrower or any Material Subsidiary and the petition
is not controverted within 30 days after commencement of the case, proceeding or
action; or an involuntary case, proceeding or action is commenced against
Holdings, the Company, the Borrower or any Material Subsidiary and the petition
is not dismissed within 60 days after commencement of the case, proceeding or
action; or a custodian (as defined in the Bankruptcy Code), judicial manager,
compulsory manager, receiver, receiver manager, trustee, liquidator,
administrator, administrative receiver or similar Person is appointed for, or
takes charge of, all or substantially all of the property of Holdings, the
Company, the Borrower or any Material Subsidiary; or Holdings, the Company, the
Borrower or any Material Subsidiary commences any other voluntary proceeding or
action under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency, winding-up, administration or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
Holdings, the Company, the Borrower or any Material Subsidiary; or there is
commenced against Holdings, the Company, the Borrower or any Material Subsidiary
any such proceeding or action that remains undismissed for a period of 60 days;
or Holdings, the Company, the Borrower or any Material Subsidiary is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding or action is entered; or Holdings, the Company, the Borrower
or any Material Subsidiary suffers any appointment of any custodian receiver,
receiver manager, trustee, administrator or the like for it or any substantial
part of its property to continue undischarged or unstayed for a period of 60
days; or Holdings, the Company, the Borrower or any Material Subsidiary makes a
general assignment for the benefit of creditors; or any corporate action is
taken by Holdings, the Company, the Borrower or any Material Subsidiary for the
purpose of effecting any of the foregoing; or
11.6    ERISA. (a) An ERISA Event or a Foreign Plan Event shall have occurred,
(b) a trustee shall be appointed by a United States district court to administer
any Pension Plan(s), (c) the PBGC shall institute proceedings to terminate any
Pension Plan(s), or (d) any Credit Party or any of their respective ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; and in each case in clauses (a) through (d) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to result in a Material Adverse Effect; or
11.7    Guarantee. Any Guarantee provided by any Credit Party or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof and thereof) or any such Guarantor thereunder or any other
Credit Party shall deny or disaffirm in writing any such Guarantor’s obligations
under the Guarantee; or
11.8    [Reserved].
11.9    [Reserved].
11.10    Judgments. One or more judgments or decrees shall be entered against
Holdings or any of the Restricted Subsidiaries involving a liability in excess
of $50,000,000 in the aggregate for all such judgments and decrees for Holdings
and the Restricted Subsidiaries (to the extent not covered by insurance or
indemnities as to which the applicable insurance company or third party has not
denied coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged or stayed or bonded pending appeal within 60 days
after the entry thereof; or
11.11    Change of Control. A Change of Control shall occur.


97

--------------------------------------------------------------------------------



11.12    Remedies Upon Event of Default. If an Event of Default occurs and is
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to Holdings, without prejudice to the rights
of the Administrative Agent or any Lender to enforce its claims against Holdings
and the Borrower, except as otherwise specifically provided for in this
Agreement (provided that, if an Event of Default specified in Section 11.5 shall
occur with respect to the Borrower or Holdings, the result that would occur upon
the giving of written notice by the Administrative Agent as specified below
shall occur automatically without the giving of any such notice) declare the
principal of and any accrued interest and fees in respect of all Loans and all
Obligations to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower to the extent permitted by applicable law.
11.13    Application of Proceeds. Following any acceleration of the Obligations
under this Agreement or any Event of Default with respect to the Borrower under
Section 11.4 shall be applied:
(i)    first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent in connection with any Credit Document,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Credit Document on behalf of any Credit Party and
any other reasonable and documented costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Credit
Document to the extent reimbursable hereunder or thereunder;
(ii)    second, to the Lenders, an amount equal to all Obligations owing to them
on the date of any distribution; and
(iii)    third, any surplus then remaining shall be paid to the applicable
Credit Parties or their successors or assigns or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
Section 12.
The Agents.

12.1    Appointment. (a) Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Credit Documents and irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The provisions of this Section 12
(other than Section 12.1(b) with respect to the Joint Lead Arrangers and
Bookrunners and Sections 12.1, 12.9, 12.11 and 12.12 with respect to Holdings)
are solely for the benefit of the Agents and the Lenders, none of Holdings, the
Borrower or any other Credit Party shall have rights as third party beneficiary
of any such provision. Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Holdings, the Borrower, the Company or any of their respective
Subsidiaries.


98

--------------------------------------------------------------------------------



(b)    Each of the Joint Lead Arrangers and Bookrunners each in its capacity as
such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 12.
12.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Credit Documents by or through agents,
sub-agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
subagents or attorneys-in-fact selected by it in the absence of its gross
negligence or willful misconduct (as determined in the final non-appealable
judgment of a court of competent jurisdiction).
12.3    Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct, as determined in the
final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any Credit Party or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Credit
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Credit Document, or the creation,
perfection or priority of any Lien, or for any failure of any Credit Party to
perform its obligations hereunder or thereunder. No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.
12.4    Reliance by Agents. The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or instruction believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
Holdings, the Company and the Borrower), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent shall not be required to take any action that, in its opinion or in the
opinion of its counsel, may expose it to liability or that is contrary to any
Credit Document or applicable law.
12.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or Holdings or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” In the event that the Administrative Agent receives such a notice, it
shall give notice thereof to the Lenders. The Administrative Agent shall take
such action with


99

--------------------------------------------------------------------------------



respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders except to the extent that this Agreement requires
that such action be taken only with the approval of the Required Lenders or each
of the Lenders, as applicable.
12.6    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of any Credit Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and each other Credit Party and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of any
of the Credit Parties. Except for notices, reports, and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
assets, operations, properties, financial condition, prospects or
creditworthiness of any Credit Party that may come into the possession of the
Administrative Agent or any of its respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.
12.7    Indemnification. The Lenders agree to severally indemnify each Agent in
its capacity as such (to the extent not reimbursed by the Credit Parties and
without limiting the obligation of the Credit Parties to do so), ratably
according to their respective portions of the Total Credit Exposure in effect on
the date on which indemnification is sought (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with their respective
portions of the Total Credit Exposure in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against an Agent in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable to an Agent for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction; provided,
further, that no action taken by the Administrative Agent in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
12.7. In the case of any investigation, litigation or proceeding giving rise to
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time occur (including at any time following the payment of the Loans), this
Section 12.7 applies


100

--------------------------------------------------------------------------------



whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse each Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorneys’ fees) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of Holdings or the Borrower;
provided that such reimbursement by the Lenders shall not affect Holdings’ or
the Borrower’s continuing reimbursement obligations with respect thereto. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s pro rata portion thereof; and provided,
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement resulting from such Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. The agreements in this Section
12.7 shall survive the payment of the Loans and all other amounts payable
hereunder. The indemnity provided to each Agent under this Section 12.7 shall
also apply to such Agent’s respective Affiliates, directors, officers, members,
controlling persons, employees, trustees, investment advisors and agents and
successors.
12.8    Agents in Their Individual Capacities. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
Each Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Credit Party as though such
Agent were not an Agent hereunder and under the other Credit Documents. With
respect to the Loans made by it, each Agent shall have the same rights and
powers under this Agreement and the other Credit Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms Lender and
Lenders shall include each Agent in its individual capacity.
12.9    Successor Agents. (a) The Administrative Agent may at any time give
notice of its resignation to the Lenders and Holdings. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
consent of the Borrower (not to be unreasonably withheld or delayed) so long as
no Event of Default under Section 11.1 or 11.5 is continuing, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above (including
receipt of the Borrower’s consent) (the “Resignation Effective Date”).
(b)    If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (v) of the definition of “Lender Default,” the Required
Lenders may to the extent permitted by applicable law, subject to the consent of
the Borrower (not to be unreasonably withheld or delayed), by notice in writing
to the Borrower and such Person remove such Person as the Administrative Agent
and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


101

--------------------------------------------------------------------------------



(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the retiring or removed Administrative Agent shall instead be made by
or to each Lender directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph. Upon the acceptance of
a successor’s appointment as the Administrative Agent, as the case may be,
hereunder, and upon the execution and filing of such instruments or notices, as
may be necessary or desirable, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) or removed Agent, and the retiring or removed Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this Section
12.9). The fees payable by Holdings or the Borrower (following the effectiveness
of such appointment) to such Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Holdings or Borrower and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Section
12 (including Section 12.7) and Section 13.5 shall continue in effect for the
benefit of such retiring or removed Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Agent was acting as an Agent.
12.10    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender under any
Credit Document an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective) or if the Administrative Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding Tax from such payment,
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Credit
Party and without limiting the obligation of any applicable Credit Party to do
so) fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including penalties, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due to the Administrative Agent under this Section 12.10. The agreements
in this Section 12.10 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.
12.11    Agents Under Guarantee. Each Lender hereby further authorizes the
Administrative Agent on behalf of and for the benefit of each Lender, to be the
agent for and representative of the Lender with respect to the Guarantee.
Subject to Section 13.1, without further written consent or authorization from
any Lender, the Administrative Agent may execute any documents or instruments
necessary to (a) release any Lien on any property granted to or held by the
Administrative Agent (or any sub-agent thereof) under any Credit Document (i)
upon the Maturity Date, as applicable, and the payment in full of all
Obligations, (ii) that is sold or to be sold or transferred as part of or in
connection with any sale or other transfer permitted hereunder or under any
other Credit Document to a Person that is not a Credit Party or in connection
with the designation of any Restricted Subsidiary as an Unrestricted Subsidiary,
(iii) if the property subject to such Lien is owned by a Credit Party, upon the
release of such Credit Party from its Guarantee otherwise in accordance with the
Credit Documents or (iv) if approved,


102

--------------------------------------------------------------------------------



authorized or ratified in writing in accordance with Section 13.1; (b) release
any Guarantor from its obligations under the Guarantee if such Person ceases to
be a Restricted Subsidiary (or becomes an Excluded Subsidiary) as a result of a
transaction or designation permitted hereunder; (c) subordinate any Lien on any
property granted to or held by the Administrative Agent under any Credit
Document to the holder of any Lien permitted under clause (vi) (solely with
respect to Section 10.1(d)), and (ix) of the definition of “Permitted Liens”; or
(d) enter into subordination or intercreditor agreements with respect to
Indebtedness to the extent the Administrative Agent is otherwise contemplated
herein as being a party to such intercreditor or subordination agreement.
12.12    Right to Enforce Guarantee. Anything contained in any of the Credit
Documents to the contrary notwithstanding, Holdings, the Agents, and each Lender
hereby agree that no Lender shall have any right individually to enforce the
Guarantee, it being understood and agreed that all powers, rights, and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
Lenders in accordance with the terms hereof.
12.13    [Reserved].
12.14    The Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 4 and Section 12.4) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its Agents and
counsel, and any other amounts due the Administrative Agent under Section 4 and
Section 12.4.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
Section 13.
Miscellaneous.

13.1    Amendments, Waivers, and Releases. Except as otherwise expressly set
forth in the Credit Documents, neither this Agreement nor any other Credit
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1. Except
as


103

--------------------------------------------------------------------------------



provided to the contrary under Section 2.14 or the fourth and fifth paragraphs
hereof in respect of Replacement Loans, and other than with respect to any
amendment, modification or waiver contemplated in the proviso to clause (i)
below, which shall only require the consent of the Lenders expressly set forth
therein and not the Required Lenders, the Required Lenders may, or, with the
written consent of the Required Lenders and the Administrative Agent may, from
time to time, (a) enter into with the relevant Credit Party or Credit Parties
written amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Required Lenders or the Administrative Agent may
specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that each such waiver and each such amendment, supplement or
modification shall be effective only in the specific instance and for the
specific purpose for which given; and provided, further, that no such waiver and
no such amendment, supplement or modification shall (x) (i) forgive or reduce
any portion of any Loan or extend the final scheduled maturity date of any Loan
(except with respect to the Extended Maturity Date) or reduce the stated rate
(it being understood that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the Default
Rate or amend Section 2.8(c)), or forgive any portion thereof, or extend the
date for the payment, of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates), or amend or modify any provisions of Sections 5.3(a) (with respect to
the ratable allocation of any payments only) 13.8(a) or 13.20, or make any Loan,
interest, Fee or other amount payable in any currency other than expressly
provided herein, in each case without the written consent of each Lender
directly and adversely affected thereby; provided that a waiver of any condition
precedent in Section 6 or 7 of this Agreement, the waiver of any Default, Event
of Default, default interest, mandatory prepayment or reductions, any
modification, waiver or amendment to the financial covenant definitions or
financial ratios or any component thereof or the waiver of any other covenant
shall not constitute an increase of any Commitment of a Lender, a reduction or
forgiveness in the interest rates or the fees or premiums or a postponement of
any date scheduled for the payment of principal, premium or interest or an
extension of the final maturity of any Loan or the scheduled termination date of
any Commitment, in each case for purposes of this clause (i), or (ii) consent to
the assignment or transfer by the Borrower of its rights and obligations under
any Credit Document to which it is a party (except as permitted pursuant to
Section 10.3), in each case without the written consent of each Lender directly
and adversely affected thereby, or (iii) amend, modify or waive any provision of
Section 12 without the written consent of the then-current Administrative Agent
in a manner that directly and adversely affects such Person, or (iv) release all
or substantially all of the Guarantors under the Guarantees (except as expressly
permitted by the Guarantees or this Agreement) without the prior written consent
of each Lender, or (v) reduce the percentages specified in the definitions of
the terms Required Lenders or amend, modify or waive any provision of this
Section 13.1 that has the effect of decreasing the number of Lenders that must
approve any amendment, modification or waiver, without the written consent of
each Lender, (y) notwithstanding anything to the contrary in clause (x), (i)
extend the final expiration date of any Lender’s Commitment or (ii) increase the
aggregate amount of the Commitments of any Lender, in each case, without the
written consent of such Lender, or (z) in connection with an amendment that
addresses solely a repricing transaction in which the Loans are refinanced with
replacement Loans bearing (or is modified in such a manner such that the
resulting Loans bear) a lower effective yield, only the consent of the Lenders
holding Loans subject to such permitted repricing transaction that will continue
as a Lender in respect of the repriced tranche of Loans or modified Loans.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (y) for any such amendment, waiver or
consent


104

--------------------------------------------------------------------------------



that treats such Defaulting Lender disproportionately from any other Lender
(other than because of its status as a Defaulting Lender).
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Holdings, the
Borrower, such Lenders, the Administrative Agent and all future holders of the
affected Loans. In the case of any waiver, Holdings, the Borrower, the Lenders
and the Administrative Agent shall be restored to their former positions and
rights hereunder and under the other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and other definitions related to such
new Loans.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the relevant Replacement Loans to permit the refinancing of
all outstanding Loans (“Refinanced Loans”) with a replacement loan tranche
(“Replacement Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Loans shall not exceed the aggregate principal amount
of such Refinanced Loans (plus an amount equal to all accrued but unpaid
interest, fees, premiums, and expenses incurred in connection therewith), (b)
the Applicable Margin for such Replacement Loans shall not be higher than the
Applicable Margin for such Refinanced Loans, unless any such Applicable Margin
applies after the Maturity Date, (c) the weighted average life to maturity of
such Replacement Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Loans at the time of such refinancing, and (d) the
covenants, events of default and guarantees shall be not materially more
restrictive (taken as a whole) (as determined in good faith by the Borrower) to
the Lenders providing such Replacement Loans than the covenants, events of
default and guarantees applicable to such Refinanced Loans, except to the extent
necessary to provide for covenants, events of default and guarantees applicable
to any period after the maturity date in respect of the Refinanced Loans in
effect immediately prior to such refinancing.
The Lenders hereby irrevocably agree that any Restricted Subsidiary that is a
Guarantor shall be released from the Guarantees upon consummation of any
transaction not prohibited hereunder resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary. The Lenders hereby authorize the
Administrative Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor pursuant to the foregoing provisions of this paragraph,
all without the further consent or joinder of any Lender.
Notwithstanding anything herein to the contrary, the Credit Documents may be
amended to add syndication or documentation agents and make customary changes
and references related thereto with the consent of only the Borrower and the
Administrative Agent.


105

--------------------------------------------------------------------------------



Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect the extension
contemplated by Section 2.14 or the foregoing provisions of this Section 13.1
(and the Administrative Agent and the Borrower may effect such amendments to
this Agreement and the other Credit Documents without the consent of any other
party as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the terms of any such
extension); (ii) any provision of this Agreement or any other Credit Document
may be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to (x) cure any ambiguity, omission, mistake, defect or
inconsistency (as reasonably determined by the Administrative Agent and the
Borrower) and (y) effect administrative changes of a technical or immaterial
nature and such amendment shall be deemed approved by the Lenders if the Lenders
shall have received at least five Business Days’ prior written notice of such
change and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment;
and (iii) guarantees and related documents executed by Credit Parties in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with any other Credit Document,
entered into, amended, supplemented or waived, without the consent of any other
Person, by the applicable Credit Party or Credit Parties and the Administrative
Agent in its or their respective sole discretion, to cure ambiguities,
omissions, mistakes or defects (as reasonably determined by the Administrative
Agent and the Borrower) or to cause such guarantee or other document to be
consistent with this Agreement and the other Credit Documents.
Notwithstanding anything in this Agreement to the contrary, the Administrative
Agent may, in its sole discretion, grant extensions of time for the satisfaction
of any of the requirements under Sections 9.13 and 9.14 in respect of any
particular Subsidiary if it determines that the satisfaction thereof with
respect to such Subsidiary cannot be accomplished without undue expense or
unreasonable effort or due to factors beyond the control of Holdings and the
Restricted Subsidiaries by the time or times at which it would otherwise be
required to be satisfied under this Agreement.
13.2    Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(a)    if to Holdings, the Company, the Borrower and the Administrative Agent,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 13.2 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and
(b)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings and the
Borrower and the Administrative Agent.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered


106

--------------------------------------------------------------------------------



by electronic mail, when delivered; provided that notices and other
communications to the Administrative Agent or the Lenders pursuant to Sections
2.3, 2.6, 2.9 and 5.1 shall not be effective until received.
13.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers, and privileges provided by law.
13.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
13.5    Payment of Expenses; Indemnification. (a)  Each of Holdings and the
Borrower, jointly and severally, agree (i) to pay or reimburse each of the
Agents for all their reasonable and documented out-of-pocket costs and expenses
(without duplication) incurred in connection with the development, preparation,
execution and delivery of, and any amendment, supplement, modification to,
waiver and/or enforcement this Agreement and the other Credit Documents and any
other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees, disbursements and other charges of
Cahill Gordon & Reindel LLP (or such other counsel as may be agreed by the
Administrative Agent and the Borrower), one counsel in each relevant local
jurisdiction with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), (ii) to pay or reimburse each Agent for all
their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of one firm or counsel to
the Administrative Agent, and, to the extent required, one firm or local counsel
in each relevant local jurisdiction with the Borrower’s consent (such consent
not to be unreasonably withheld or delayed (which may include a single special
counsel acting in multiple jurisdictions)), and (iii) to pay, indemnify and hold
harmless each Lender, each Agent and their respective Related Parties (without
duplication) (the “Indemnified Persons”) from and against any and all losses,
claims, damages, liabilities, obligations, demands, actions, judgments, suits,
costs, expenses, disbursements or penalties of any kind or nature whatsoever
(and the reasonable and documented out-of-pocket fees, expenses, disbursements
and other charges of one firm of counsel for all Indemnified Persons, taken as a
whole (and, in the case of an actual or perceived conflict of interest where the
Indemnified Person affected by such conflict notifies the Borrower of any
existence of such conflict and in connection with the investigating or defending
any of the foregoing (including the reasonable fees) has retained its own
counsel, of another firm of counsel for such affected Indemnified Person), and
to the extent required, one firm or local counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions))
of any such Indemnified Person arising out of or relating to any action, claim,
litigation, investigation or other proceeding (regardless of whether such
Indemnified Person is a party thereto), arising out of, or with respect to the
Transactions or to the execution, delivery, performance and administration of
this Agreement, the other Credit Documents and any such other documents,
including any of the foregoing relating to the violation of, noncompliance with
or liability under, any Environmental Law or any actual or alleged presence,
Release or threatened Release of Hazardous Materials attributable to Holdings or
any of its Subsidiaries (all the foregoing in this clause (iii), regardless of
whether brought by Holdings, any of its subsidiaries or any other Person
collectively, the “Indemnified Liabilities”); provided that Holdings and the
Borrower shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities to the extent arising


107

--------------------------------------------------------------------------------



from (i) the gross negligence, bad faith or willful misconduct of such
Indemnified Person or any of its Related Parties as determined in a final and
non-appealable judgment of a court of competent jurisdiction, (ii) a material
breach of the obligations of such Indemnified Person or any of its Related
Parties under the terms of this Agreement by such Indemnified Person or any of
its Related Parties as determined in a final and non-appealable judgment of a
court of competent jurisdiction, or (iii) any proceeding between and among
Indemnified Persons that does not involve an act or omission by Holdings, the
Borrower, the Company or its Restricted Subsidiaries; provided the Agents, to
the extent acting in their capacity as such, shall remain indemnified in respect
of such proceeding, to the extent that neither of the exceptions set forth in
clause (i) or (ii) of the immediately preceding proviso applies to such person
at such time. The agreements in this Section 13.5 shall survive repayment of the
Loans and all other amounts payable hereunder. This Section 13.5 shall not apply
with respect to Taxes, other than any Taxes that represent losses, claims,
damages, liabilities, obligations, penalties, actions, judgments, suits, costs,
expenses or disbursements arising from any non-Tax claim.
(b)    No Credit Party nor any Indemnified Person shall have any liability for
any special, punitive, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date);
provided that the foregoing shall not limit Holdings’ and the Borrower’s
indemnification obligations to the Indemnified Persons pursuant to Section
13.5(a) in respect of damages incurred or paid by an Indemnified Person to a
third party. No Indemnified Person shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of any Indemnified Person or any of its Related Parties as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.
13.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) except as expressly permitted by Section 10.3, the Borrower may
not assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 13.6.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in clause (c) of
this Section 13.6) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i)  Subject to the conditions set forth in clause (b)(ii) below and
Section 13.7, any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed; it
being understood that, without limitation, the Borrower shall have the right to
withhold its consent to any assignment if, in order for such assignment to
comply with applicable law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
for (1) an assignment of Loans to (X) a Lender, (Y) an Affiliate of a Lender, or
(Z) an Approved Fund or (2) an assignment of


108

--------------------------------------------------------------------------------



Loans or Commitments to any assignee if an Event of Default under Section 11.1
or Section 11.5 (with respect to Holdings or the Borrower) has occurred and is
continuing; and
(B)    the Administrative Agent (not to be unreasonably withheld or delayed);
provided that no consent of the Administrative Agent shall be required for an
assignment of any Loan to a Lender, an Affiliate of a Lender or an Approved
Fund.
Notwithstanding the foregoing, no such assignment shall be made to a natural
Person, Disqualified Lender or Defaulting Lender. For the avoidance of doubt,
the Administrative Agent shall bear no responsibility or liability for
monitoring and enforcing the list of Persons who are Disqualified Lenders at any
time.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than €1,000,000, unless each of the
Borrower and the Administrative Agent otherwise consents (which consents shall
not be unreasonably withheld or delayed); provided that no such consent of the
Borrower shall be required if an Event of Default under Section 11.1 or Section
11.5 has occurred and is continuing; provided, further, that contemporaneous
assignments by a Lender and its Affiliates or Approved Funds shall be aggregated
for purposes of meeting the minimum assignment amount requirements stated above
(and simultaneous assignments to or by two or more Related Funds shall be
treated as one assignment), if any;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system or other method reasonably acceptable to the Administrative Agent,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided, further,
that such recordation fee shall not be payable in the case of assignments by any
Affiliate of the Joint Bookrunners;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms (as required under Section 5.4(e)); and
(E)    any assignment to Holdings, the Borrower, any Subsidiary or an Affiliated
Lender (other than an Affiliated Institutional Lender) shall also be subject to
the requirements of Section 13.6(h).
For the avoidance of doubt, the Administrative Agent bears no responsibility for
tracking or monitoring assignments to or participations by any Affiliated
Lender.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(v)
of this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations


109

--------------------------------------------------------------------------------



of a Lender under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.10, 2.11, 5.4
and 13.5). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 13.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (c) of this Section 13.6. For
the avoidance of doubt, in case of an assignment to a new Lender pursuant to
this Section 13.6, the Administrative Agent, the new Lender and other Lenders
shall acquire the same rights and assume the same obligations between themselves
as they would have acquired and assumed had the new Lender been an original
Lender signatory to this Agreement with the rights and/or obligations acquired
or assumed by it as a result of the assignment and to the extent of the
assignment the assigning Lender shall each be released from further obligations
under the Credit Documents.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans (and stated interest amounts) owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Administrative Agent and its Affiliates and, with respect to itself, any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and applicable tax forms (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in this clause
(b) and any written consent to such assignment required by clause (b) of this
Section 13.6, the Administrative Agent shall promptly accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment, whether or not evidenced by a promissory note, shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this clause (b)(v).
(c)    (i)    Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than (x) a natural person, (y) Holdings and its Subsidiaries and (z) any
Disqualified Lender provided, however, that, notwithstanding clause (y) hereof,
participations may be sold to Disqualified Lenders unless a list of Disqualified
Lenders has been made available to all Lenders) (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, the Administrative
Agent shall bear no responsibility or liability for monitoring and enforcing the
list of Disqualified Lenders or the sales of participations thereto at any time.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) and (iv) of the second proviso to Section 13.1 that
affects such


110

--------------------------------------------------------------------------------



Participant. Subject to clause (c)(ii) of this Section 13.6, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.10, 2.11,
and 5.4 to the same extent as if it were a Lender (subject to the limitations
and requirements of those Sections as though it were a Lender and had acquired
its interest by assignment pursuant to clause (b) of this Section 13.6,
including the requirements of clause (e) of Section 5.4) (it being agreed that
any documentation required under Section 5.4(e) shall be provided to the
participating Lender). To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 13.8(b) as though it were a Lender;
provided such Participant shall be subject to Section 13.8(a) as though it were
a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Sections 2.10, 2.11, or 5.4 than the applicable Lender would have been entitled
to receive absent the sale of such the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld). Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest amounts) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.
(d)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, or
other central bank having jurisdiction over such Lender and this Section 13.6
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(e)    Subject to Section 13.16, the Borrower authorizes each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and their Affiliates that
has been delivered to such Lender by or on behalf of the Borrower and their
Affiliates pursuant to this Agreement or that has been delivered to such Lender
by or on behalf of the Borrower and their Affiliates in connection with such
Lender’s credit evaluation of the Borrower and their Affiliates prior to
becoming a party to this Agreement.
(f)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
(g)    SPV Lender. Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an “SPV”), identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide to
the Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make the Borrower pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPV to make any
Loan and (ii) if


111

--------------------------------------------------------------------------------



an SPV elects not to exercise such option or otherwise fails to provide all or
any part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and the
Administrative Agent) other than a Disqualified Lender providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) subject to Section 13.16, disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section 13.6(g) may not be
amended without the written consent of the SPV. Notwithstanding anything to the
contrary in this Agreement but subject to the following sentence, each SPV shall
be entitled to the benefits of Sections 2.10, 2.11 and 5.4 to the same extent as
if it were a Lender (subject to the limitations and requirements of those
Sections as though it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 13.6, including the requirements of
clause (e) of Section 5.4 (it being agreed that any documentation required under
Section 5.4(e) shall be provided to the Granting Lender)). Notwithstanding the
prior sentence, an SPV shall not be entitled to receive any greater payment
under Sections 2.10, 2.11 or 5.4 than its Granting Lender would have been
entitled to receive absent the grant to such SPV, unless such grant to such SPV
is made with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld).
(h)    Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Loans to Holdings, the Borrower, any Subsidiary
or an Affiliated Lender and (y) Holdings, the Borrower and any Subsidiary may,
from time to time, purchase or prepay Loans, in each case, on a non-pro rata
basis through (x) Dutch auction procedures open to all applicable Lenders on a
pro rata basis in accordance with customary procedures to be agreed between
Holdings or the Borrower and the Auction Agent or (y) open market purchases;
provided that:
(i)    any Loans or Commitments acquired by Holdings, the Borrower, or any other
Subsidiary shall be retired and cancelled promptly upon the acquisition thereof;
(ii)    by its acquisition of Loans or Commitments, an Affiliated Lender shall
be deemed to have acknowledged and agreed that:
(A)    it shall not have any right to (i) attend or participate in (including,
in each case, by telephone) any meeting (including “Lender only” meetings) or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Borrower are not then present, (ii) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among the Administrative Agent and one or more Lenders
or any other material which is “Lender only,” except to the extent such
information or materials have been made available to the Borrower or its
representatives (and in any case, other than the right to


112

--------------------------------------------------------------------------------



receive notices of prepayments and other administrative notices in respect of
its Loans required to be delivered to Lenders pursuant to Section 2) or receive
any advice of counsel to the Administrative Agent or (iii) make any challenge to
the Administrative Agent’s or any other Lender’s attorney-client privilege on
the basis of its status as a Lender; and
(B)    except with respect to any amendment, modification, waiver, consent or
other action (I) in Section 13.1 requiring the consent of all Lenders, all
Lenders directly and adversely affected or specifically such Lender, (II) that
alters an Affiliated Lender’s pro rata share of any payments given to all
Lenders, or (III) affects the Affiliated Lender (in its capacity as a Lender) in
a manner that is disproportionate to the effect on any Lender, the Loans held by
an Affiliated Lender shall be disregarded in both the numerator and denominator
in the calculation of any Lender vote (and, in the case of a plan of
reorganization that does not affect the Affiliated Lender in a manner that is
materially adverse to such Affiliated Lender relative to other Lenders, shall be
deemed to have voted its interest in the Loans in the same proportion as the
other Lenders) (and shall be deemed to have been voted in the same percentage as
all other applicable Lenders voted if necessary to give legal effect to this
paragraph); and
(iii)    the aggregate principal amount of Loans held at any one time by
Affiliated Lenders may not exceed 30% of the aggregate principal amount of all
Loans outstanding at the time of such purchase; and
(iv)    any such Loans acquired by an Affiliated Lender may, with the consent of
the Borrower, be contributed to the Borrower and exchanged for debt or equity
securities that are otherwise permitted to be issued at such time (and such
Loans or Commitments shall be retired and cancelled promptly).
For avoidance of doubt, the foregoing limitations shall not be applicable to
Affiliated Institutional Lenders. None of the Borrower, Holdings, any Subsidiary
of Holdings or any Affiliated Lender shall be required to make any
representation that it is not in possession of information which is not publicly
available and/or material with respect to Holdings, the Borrower and their
respective Subsidiaries or their respective securities for purposes of U.S.
federal and state securities laws.
13.7    Replacements of Lenders Under Certain Circumstances. (a) The Borrower
shall be permitted (x) to replace any Lender or (y) terminate the Commitment of
such Lender, and repay all Obligations of the Borrower due and owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default under Section 11.1 or 11.5 shall
have occurred and be continuing at the time of such replacement, (iii) the
Borrower shall repay (or the replacement bank or institution shall purchase, at
par) all Loans and other amounts pursuant to Section 2.10, 2.11, or 5.4, as the
case may be, owing to such replaced Lender prior to the date of replacement,
(iv) the replacement bank or institution, if not already a Lender, an Affiliate
of the Lender, an Affiliated Lender or Approved Fund, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replacement bank or institution, if not already a
Lender shall be subject to the provisions of Section 13.6(b), (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 13.6 (provided that unless otherwise agreed the Borrower
shall be obligated to pay the registration and processing fee referred to
therein), and (vii) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.
(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 13.1 requires the consent of either


113

--------------------------------------------------------------------------------



(i) all of the Lenders directly and adversely affected or (ii) all of the
Lenders, and, in each case, with respect to which the Required Lenders (or at
least 50.1% of the directly and adversely affected Lenders) shall have granted
their consent, then, the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by requiring such Non-Consenting Lender to assign its Loans, and its Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent (to the extent such consent would be required under Section 13.6) or to
terminate the Commitment of such Lender, and repay all Obligations of the
Borrower due and owing to such Lender relating to the Loans and participations
held by such Lender as of such termination date; provided that (a) all
Obligations hereunder of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment including any amounts that such Lender may be owed pursuant to
Section 2.11, and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. In connection with any such
assignment, the Borrower, the Administrative Agent, such Non-Consenting Lender
and the replacement Lender shall otherwise comply with Section 13.6.
13.8    Adjustments; Set-off. (a)  Except as contemplated in Section 13.6 or
elsewhere herein, if any Lender (a “Benefited Lender”) shall at any time receive
any payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 11.5, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.
(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Credit Parties but with
the prior consent of the Administrative Agent, any such notice being expressly
waived by the Credit Parties to the extent permitted by applicable law, upon any
amount becoming due and payable by the Credit Parties hereunder (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final) (other than payroll, trust, tax, fiduciary, and
petty cash accounts), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the Credit
Parties. Each Lender agrees promptly to notify the Credit Parties and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.
13.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.
13.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without


114

--------------------------------------------------------------------------------



invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
13.11    Integration. This Agreement and the other Credit Documents represent
the agreement of Holdings, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by Holdings, the Borrower, the
Administrative Agent, nor any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.
13.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
13.13    Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York or
the courts of the United States for the Southern District of New York, in each
case sitting in New York City in the Borough of Manhattan, and appellate courts
from any thereof;
(b)    consents that any such action or proceeding shall be brought in such
courts and waives (to the extent permitted by applicable law) any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same or to commence or support any
such action or proceeding in any other courts;
(c)    agrees that service of process in any such action or proceeding shall be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;
(d)    agrees that nothing herein shall affect the right of the Administrative
Agent or any Lender to effect service of process in any other manner permitted
by law or to commence legal proceedings or otherwise proceed against Holdings or
the Borrower or any other Credit Party in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages;
provided that nothing in this clause (e) shall limit the Credit Parties’
indemnification obligations set forth in Section 13.5.
13.14    Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:
(a)    it has been advised by counsel in the negotiation, execution, and
delivery of this Agreement and the other Credit Documents;
(b)(i)the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower and the


115

--------------------------------------------------------------------------------



other Credit Parties, on the one hand, and the Administrative Agent, the Lenders
and the other Agents on the other hand, and the Borrower and the other Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof);
(ii)    in connection with the process leading to such transaction, each of the
Administrative Agent and the other Agents, is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for the Borrower,
any other Credit Parties or any of their respective Affiliates, stockholders,
creditors or employees, or any other Person;
(iii)    neither the Administrative Agent nor any other Agent has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower or any other Credit Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether the Administrative Agent or other Agent has
advised or is currently advising the Borrower, the other Credit Parties or their
respective Affiliates on other matters) and neither the Administrative Agent or
other Agent has any obligation to the Borrower, the other Credit Parties or
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents;
(iv)    the Administrative Agent, each other Agent and each Affiliate of the
foregoing may be engaged in a broad range of transactions that involve interests
that differ from those of the Borrower and their Affiliates, and neither the
Administrative Agent nor any other Agent has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v)    neither the Administrative Agent nor any other Agent has provided and
none will provide any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby (including any amendment, waiver
or other modification hereof or of any other Credit Document) and the Borrower
have consulted their own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of Holdings and the Borrower hereby
agrees that it will not claim that any Agent owes a fiduciary or similar duty to
the Credit Parties in connection with the Transactions contemplated hereby and
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent or any other Agent with respect to any
breach or alleged breach of agency or fiduciary duty; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.
13.15    WAIVERS OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
13.16    Confidentiality. The Administrative Agent, each other Agent and each
Lender (collectively, the “Restricted Persons” and, each a “Restricted Person”)
shall treat confidentially all non-public information provided to any Restricted
Person by or on behalf of any Credit Party hereunder in connection with such
Restricted


116

--------------------------------------------------------------------------------



Person’s evaluation of whether to become a Lender hereunder or obtained by such
Restricted Person pursuant to the requirements of this Agreement (“Confidential
Information”) and shall not publish, disclose or otherwise divulge such
Confidential Information; provided that nothing herein shall prevent any
Restricted Person from disclosing any such Confidential Information (a) pursuant
to the order of any court or administrative agency or in any pending legal,
judicial or administrative proceeding, or otherwise as required by applicable
law, rule or regulation or compulsory legal process (in which case such
Restricted Person agrees (except with respect to any routine or ordinary course
audit or examination conducted by bank accountants or any governmental or bank
regulatory authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable law, rule or regulation, to
inform the Borrower promptly thereof prior to disclosure), (b) upon the request
or demand of any regulatory authority having jurisdiction over such Restricted
Person or any of its Affiliates (in which case such Restricted Person agrees
(except with respect to any routine or ordinary course audit or examination
conducted by bank accountants or any governmental or bank regulatory authority
exercising examination or regulatory authority) to the extent practicable and
not prohibited by applicable law, rule or regulation, to inform the Borrower
promptly thereof prior to disclosure), (c) to the extent that such Confidential
Information becomes publicly available other than by reason of improper
disclosure by such Restricted Person or any of its affiliates or any related
parties thereto in violation of any confidentiality obligations owing under this
Section 13.16, (d) to the extent that such Confidential Information is received
by such Restricted Person from a third party that is not, to such Restricted
Person’s knowledge, subject to confidentiality obligations owing to any Credit
Party or any of their respective subsidiaries or affiliates, (e) to the extent
that such Confidential Information was already in the possession of the
Restricted Persons prior to any duty or other undertaking of confidentiality or
is independently developed by the Restricted Persons without the use of such
Confidential Information, (f) to such Restricted Person’s affiliates and to its
and their respective officers, directors, partners, employees, legal counsel,
independent auditors, and other experts or agents who need to know such
Confidential Information in connection with providing the Loans or action as an
Agent hereunder and who are informed of the confidential nature of such
Confidential Information and who are subject to customary confidentiality
obligations of professional practice or who agree to be bound by the terms of
this Section 13.16 (or confidentiality provisions at least as restrictive as
those set forth in this Section 13.16) (with each such Restricted Person, to the
extent within its control, responsible for such person’s compliance with this
paragraph), (g) to potential or prospective Lenders, hedge providers,
participants or assignees, in each case who agree (pursuant to customary
syndication practice) to be bound by the terms of this Section 13.16 (or
confidentiality provisions at least as restrictive as those set forth in this
Section 13.16); provided that (i) the disclosure of any such Confidential
Information to any Lenders, hedge providers or prospective Lenders, hedge
providers or participants or prospective participants referred to above shall be
made subject to the acknowledgment and acceptance by such Lender, hedge provider
or prospective Lender or participant or prospective participant that such
Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this Section 13.16 or confidentiality
provisions at least as restrictive as those set forth in this Section 13.16) in
accordance with the standard syndication processes of such Restricted Person or
customary market standards for dissemination of such type of information, which
shall in any event require “click through” or other affirmative actions on the
part of recipient to access such Confidential Information and (ii) no such
disclosure shall be made by such Restricted Person to any person that is at such
time a Disqualified Lender, (h) for purposes of establishing a “due diligence”
defense, or (i) to rating agencies in connection with obtaining ratings for the
Borrower and the Credit Facility to the extent such rating agencies are subject
to customary confidentiality obligations of professional practice or agree to be
bound by the terms of this Section 13.16 (or confidentiality provisions at least
as restrictive as those set forth in this Section 13.16). Notwithstanding the
foregoing, (i) Confidential Information shall not include, with respect to any
Person, information available to it or its Affiliates on a non-confidential
basis from a source other than Holdings, its Subsidiaries or their respective
Affiliates, (ii) the Administrative Agent shall not be responsible for
compliance with this Section 13.16 by any other Restricted Person (other than
its officers, directors or employees), (iii) in no event shall any Lender, the


117

--------------------------------------------------------------------------------



Administrative Agent or any other Agent be obligated or required to return any
materials furnished by Holdings or any of its Subsidiaries, and (iv) each Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration, settlement and management of this Agreement
and the other Credit Documents.
13.17    Direct Website Communications. Each of Holdings and the Borrower may,
at its option, provide to the Administrative Agent any information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Credit Documents, including, without limitation, all notices,
requests, financial statements, financial, and other reports, certificates, and
other information materials, but excluding any such communication that (A)
relates to a request for a new, or a conversion of an existing, borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto), (B) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(C) provides notice of any default or event of default under this Agreement or
(D) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit thereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent to the Administrative Agent at an email address provided by the
Administrative Agent from time to time; provided that (i) upon written request
by the Administrative Agent, Holdings or the Borrower shall deliver paper copies
of such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) Holdings or the Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Nothing in this Section 13.17 shall prejudice the
right of Holdings, the Borrower, the Administrative Agent, any other Agent or
any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.
(a)    Each of Holdings and the Borrower further agrees that any Agent may make
the Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform (i) is limited to the
Agents, the Lenders and Transferees or prospective Transferees and (ii) remains
subject to the confidentiality requirements set forth in Section 13.16.
(b)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR INFORMATION
PROVIDED BY THE CREDIT PARTIES (THE “BORROWER MATERIALS”) OR


118

--------------------------------------------------------------------------------



THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties” and each an
“Agent Party”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities, or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the internet,
except to the extent the liability of any Agent Party resulted from such Agent
Party’s (or any of its Related Parties’ (other than any trustee or advisor))
gross negligence, bad faith or willful misconduct or material breach of the
Credit Documents as determined in the final non-appealable judgment of a court
of competent jurisdiction.
(c)    Each of Holdings and the Borrower and each Lender acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Holdings, the Borrower,
the Subsidiaries or their securities) and, if documents or notices required to
be delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that Holdings or the Borrower has
indicated contains only publicly available information with respect to Holdings
or the Borrower may be posted on that portion of the Platform designated for
such public-side Lenders. If Holdings or the Borrower has not indicated whether
a document or notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to Holdings, the Borrower, the Subsidiaries and their
securities. Notwithstanding the foregoing, each of Holdings and the Borrower
shall use commercially reasonable efforts to indicate whether any document or
notice contains only publicly available information; provided however that, the
following documents shall be deemed to be marked “PUBLIC,” unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material nonpublic information: (1) the Credit Documents, (2) any notification
of changes in the terms of the Credit Facility and (3) all financial statements
and certificates delivered pursuant to Sections 9.1(a), (b) and (d).
13.18    USA PATRIOT Act. Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.
13.19    [Reserved]
13.20    Payments Set Aside. To the extent that any payment by or on behalf of
Holdings or the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver, or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable


119

--------------------------------------------------------------------------------



share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.
13.21    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders or creditors. Each
Credit Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party, in connection
with such transaction or the process leading thereto.
Section 14.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any parties to any Credit
Document, each party hereto acknowledges that any liability of any Lender that
is an EEA Financial Institution arising under any Credit Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable;
(c)a reduction in full or in part or cancellation of any such liability;
(d)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(e)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


120

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
DESERT NEWCO, LLC
 
 
as Holdings,
 
 
 
 
By:
/s/ Ray Winborne
 
 
Name: Ray Winborne
 
 
Title: Chief Financial Officer

 
GD FINANCE CO, INC.
 
 
as the Borrower,
 
 
 
 
By:
/s/ Ray Winborne
 
 
Name: Ray Winborne
 
 
Title: President and Chief Financial Officer









[Bridge Credit Agreement)

--------------------------------------------------------------------------------





 
BARCLAYS BANK PLC,
 
 
as Administrative Agent and Lender,
 
 
 
 
By:
/s/ Ritam Bhalla
 
 
Name: Ritam Bhalla
 
 
Title: Director





[Bridge Credit Agreement)

--------------------------------------------------------------------------------



 
SOCIÉTÉ GÉNÉRALE,
 
 
as Lender,
 
 
 
 
By:
/s/ Richard O. Knowlton
 
 
Name: Richard O. Knowlton
 
 
Title: Managing Director





[Bridge Credit Agreement)

--------------------------------------------------------------------------------




Schedule 2.01
Commitments
Lender
Commitment
Barclays Bank PLC
€485,000,000
Société Générale
€15,000,000
Total
€500,000,000







--------------------------------------------------------------------------------



Schedule 9.14
Post-Closing Actions
On or prior to the date that is fourteen (14) days after the Closing Date (or
such later date as the Administrative Agent may agree in its sole discretion),
the Administrative Agent shall have received the financial statements referenced
in clause (d) of Section 5.1.6 of the Acquisition Agreement.






--------------------------------------------------------------------------------



Schedule 13.2
Notice Addresses
If to Holdings:
Address:
14455 N. Hayden Road, Suite 219
 
 
Scottsdale, AZ 85260
 
Email:
rwinborne@godaddy.com
 
Telephone Number:
(480) 505-8800
 

If to Borrower or Company:
Address:
14455 N. Hayden Road, Suite 219
 
 
Scottsdale, AZ 85260
 
Email:
rwinborne@godaddy.com
 
Telephone Number:
(480) 505-8800
 

If to Administrative Agent:


Notices (other than Requests for Extensions of Credit):
Address:
Barclays Bank PLC
 
 
Bank Debt Management Group
 
 
745 Seventh Avenue
 
 
New York, NY 10019
 
 
Attn: Go Daddy - Portfolio Manager: Jake Lam
 
Email:
jake.lam@barclays.com
 
Telephone Number:
(212) 526-2874
 
Facsimile:
(212)-526-5115
 



For Payments and Requests for Extensions of Credit:
Address:
Barclays Bank PLC
 
 
Loan Operations
 
 
700 Prides Crossing
 
 
Newark, Delaware
 
 
19713, USA
 
 
Attn: Agency Services - Go Daddy
 
Email:
xrausloanops5@barclayscapital.com
 
Telephone Number:
(302)-286- 2351
 
Facsimile:
(917)-522-0569    
 









--------------------------------------------------------------------------------






EXHIBIT A
FORM OF GUARANTEE
THIS GUARANTEE dated as of [__], 2017, by each of the signatories listed on the
signature pages hereto and each of the other entities that becomes a party
hereto pursuant to Section 19 (the “Guarantors” and individually, a
“Guarantor”), in favor of the Administrative Agent (as defined in the Bridge
Credit Agreement) for the benefit of the Lenders.
W I T N E S S E T H:
WHEREAS, reference is made to that certain Bridge Credit Agreement, dated as of
the date hereof (as the same may be amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, the “Bridge Credit
Agreement”), among DESERT NEWCO, LLC (“Holdings”), GD FINANCE CO, INC., a
Delaware corporation (the “Borrower”), the lending institutions from time to
time parties thereto (each a “Lender” and, collectively, the “Lenders”), and
BARCLAYS BANK PLC, as Administrative Agent and a Lender and the other parties
party thereto, pursuant to which, among other things, the Lenders have severally
agreed to make Loans to the Borrower upon the terms and subject to the
conditions set forth therein;
WHEREAS, the Borrower is a direct wholly-owned Subsidiary of Holdings and each
Guarantor (other than Holdings) is a direct or indirect wholly-owned Subsidiary
of Go Daddy Operating Company, LLC;
WHEREAS, the Loans will be used in part to enable valuable transfers to the
Guarantors in connection with the operation of their respective businesses;
WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the Loans;
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Borrower under the Bridge Credit Agreement that
the Guarantors shall have executed and delivered this Guarantee to the
Administrative Agent for the benefit of the Lenders; and
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Bridge Credit Agreement
and to induce the Lenders to make their respective Loans to the Borrower under
the Bridge Credit Agreement, the Guarantors hereby agree with the Administrative
Agent, for the ratable benefit of the Lenders, as follows:
1.Defined Terms.
(a)Unless otherwise defined herein, terms defined in the Bridge Credit Agreement
and used herein shall have the meanings given to them in the Bridge Credit
Agreement.
(b)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Guarantee shall refer to this Guarantee as a whole and not to any
particular provision of this Guarantee, and Section references are to Sections
of this Guarantee unless otherwise specified. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.
(c)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
2.Guarantee.
(a)Subject to the provisions of Section 2(b) and Section 3, each of the
Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantees, as primary obligor and not merely as surety, to the





--------------------------------------------------------------------------------





Administrative Agent, for the benefit of the Lenders, the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of anyone other than such
Guarantor (including amounts that would become due for operation of the
automatic stay under 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)).
(b)Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under the Bankruptcy Code or any applicable laws
relating to fraudulent conveyances, fraudulent transfers or the insolvency of
debtors.
(c)Each Guarantor further agrees to pay any and all expenses (including all
reasonable fees and disbursements of counsel) that may be paid or incurred by
the Administrative Agent or any other Lender in enforcing, or obtaining advice
of counsel in respect of, any rights with respect to, or collecting, any or all
of the Obligations and/or enforcing any rights with respect to, or collecting
against, the Guarantors under this Guarantee.
(d)Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any other Lenders hereunder.
(e)No payment or payments made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder, which
shall, notwithstanding any such payment or payments, other than payments made by
such Guarantor in respect of the Obligations or payments received or collected
from such Guarantor in respect of the Obligations, remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations under the Credit Documents are paid in full and the Commitments are
terminated.
(f)Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any other Lender on
account of its liability hereunder, it will notify the Administrative Agent in
writing that such payment is made under this Guarantee for such purpose.
3.Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder (including by way of set-off rights being exercised against it), such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder who has not paid its proportionate share of such
payment. Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 5 hereof. The provisions of this Section 3 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the other Lenders, and each Guarantor shall remain
liable to the Administrative Agent and the other Lenders up to the maximum
liability of such Guarantor hereunder.
4.Right of Set-off. In addition to any rights and remedies of the Lenders
provided by law, each Guarantor hereby irrevocably authorizes each Lender at any
time and from time to time following the occurrence and during the continuance
of an Event of Default, without notice to such Guarantor or any other Guarantor,
any such notice being expressly waived by each Guarantor, upon any amount
becoming due and payable by such Guarantor hereunder (whether at stated
maturity, by acceleration or otherwise), to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender to or
for the credit or the account of such Guarantor. Each Lender shall notify such
Guarantor promptly of any such set-off and the appropriation and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.





--------------------------------------------------------------------------------





5.No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation and application of funds of
any of the Guarantors by the Administrative Agent or any other Lender, no
Guarantor shall be entitled to be subrogated to any of the rights (or if
subrogated by operation of law, such Guarantor hereby waives such rights to the
extent permitted by applicable law) of the Administrative Agent or any other
Lender against the Borrower or any Guarantor or any guarantee or right of offset
held by the Administrative Agent or any other Lender for the payment of any of
the Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any Guarantor or other
guarantor in respect of payments made by such Guarantor hereunder, in each case,
until all amounts owing to the Administrative Agent and the other Lenders on
account of the Obligations under the Credit Documents are paid in full and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the other Lenders, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Obligations, whether due or to become due,
in such order as the Administrative Agent may determine.
6.Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations
made by the Administrative Agent or any other Lender may be rescinded by such
party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
other Lender, (c) the Bridge Credit Agreement, the other Credit Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders, as the case may be) may deem
advisable from time to time and (d) any guarantee or right of offset at any time
held by the Administrative Agent or any other Lender for the payment of any of
the Obligations may be sold, exchanged, waived, surrendered or released. When
making any demand hereunder against any Guarantor, the Administrative Agent or
any other Lender may, but shall be under no obligation to, make a similar demand
on the Borrower or any Guarantor or any other person, and any failure by the
Administrative Agent or any other Lender to make any such demand or to collect
any payments from the Borrower or any Guarantor or any other person or any
release of the Borrower or any Guarantor or any other person shall not relieve
any Guarantor in respect of which a demand or collection is not made or any
Guarantor not so released of its several obligations or liabilities hereunder,
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of the Administrative Agent or any other Lender against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
7.Guarantee Absolute and Unconditional.
(a)Each Guarantor waives any and all notice of the creation, contraction,
incurrence, renewal, extension, amendment, waiver or accrual of any of the
Obligations, and notice of or proof of reliance by the Administrative Agent or
any other Lender upon this Guarantee or acceptance of this Guarantee. All
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended, waived or accrued, in reliance upon
this Guarantee, and all dealings between the Borrower and any of the Guarantors,
on the one hand, and the Administrative Agent and the other Lenders, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. To the fullest extent permitted by
applicable law, each Guarantor waives diligence, promptness, presentment,
protest and notice of protest, demand for payment or performance, notice of
default or nonpayment, notice of acceptance and any other notice in respect of
the Obligations or any part of them, and any defense arising by reason of any
disability or other defense of the Borrower or any of the Guarantors with
respect to the Obligations. Each Guarantor understands and agrees that this
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity, regularity or
enforceability of the Bridge Credit Agreement, any other Credit Document, any of
the Obligations or any guarantee or right of offset with respect thereto at any
time or from time to time held by the





--------------------------------------------------------------------------------





Administrative Agent or any other Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by the Borrower against the Administrative
Agent or any other Lender or (c)  any other circumstance whatsoever (with or
without notice to or knowledge of the Borrower or such Guarantor) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of such Guarantor under this
Guarantee, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent and any other
Lender may, but shall be under no obligation to, pursue such rights and remedies
as it may have against the Borrower or any other Person or against any guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Administrative Agent or any other Lender to pursue such other rights or
remedies or to collect any payments from a Borrower or any such other Person or
to realize upon any such guarantee or to exercise any such right of offset, or
any release of the Borrower or any such other Person or any such guarantee or
right of offset, shall not relieve such Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent and the other
Lenders against such Guarantor.
(b)This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the
Administrative Agent and the other Lenders and their respective successors,
indorsees, transferees and assigns until all Obligations under the Credit
Documents (other than any contingent indemnity obligations not then due) shall
have been satisfied by payment in full and the Commitments thereunder shall be
terminated, notwithstanding that from time to time during the term of the Bridge
Credit Agreement the Credit Parties may be free from any Obligations.
(c)A Guarantor shall automatically be released from its obligations hereunder
and the Guarantee of such Guarantor shall be automatically released under the
circumstances described in Section 13.1 of the Bridge Credit Agreement.
(d)The Guarantors jointly and severally agree that, as between the Guarantors
and the Lenders, the Obligations under the Bridge Credit Documents may be
declared to be forthwith due and payable as provided in Section 11 of the Bridge
Credit Agreement (and shall be deemed to have become automatically due and
payable in the circumstances provided in such Section) for purposes of
Section 2, notwithstanding any stay, injunction or other prohibition preventing
such declaration (or such obligations from becoming automatically due and
payable) as against the Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Borrower) shall
forthwith become due and payable by the Guarantors for purposes of Section 2.
8.Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
9.Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Administrative Agent’s office. Each Guarantor agrees that the provisions of
Sections 5.4 of the Bridge Credit Agreement shall apply to such Guarantor’s
obligations under this Guarantee.
10.Representations and Warranties; Covenants.
(a)Each Guarantor hereby represents and warrants that the representations and
warranties set forth in Section 8 of the Bridge Credit Agreement as they relate
to such Guarantor and in the other Credit Documents to which such Guarantor is a
party, each of which is hereby incorporated herein by reference, are true and
correct in all material respects as of the Closing Date (except where such
representations and warranties





--------------------------------------------------------------------------------





expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date), and the Administrative Agent and each other Lender shall be entitled to
rely on each of them as if they were fully set forth herein.
(b)Each Guarantor hereby covenants and agrees with the Administrative Agent and
each other Lender that, from and after the date of this Guarantee until the
Obligations are paid in full and the Commitments are terminated, such Guarantor
shall take, or shall refrain from taking, as the case may be, all actions that
are necessary to be taken or not taken so that no violation of any provision,
covenant or agreement contained in Section 9 or Section 10 of the Bridge Credit
Agreement and so that no Default or Event of Default, is caused by any act or
failure to act of such Guarantor or any of its Subsidiaries.
11.Authority of the Administrative Agent.
(a)The Administrative Agent enters into this Guarantee in its capacity as agent
for the Lenders from time to time. The rights and obligations of the
Administrative Agent under this Guarantee at any time are the rights and
obligations of the Lenders at that time. Each of the Lenders has (subject to the
terms of the Credit Documents) a several entitlement to each such right, and a
several liability in respect of each such obligation, in the proportions
described in the Credit Documents. The rights, remedies and discretions of the
Lenders, or any of them, under this Guarantee may be exercised by the
Administrative Agent. No party to this Guarantee is obliged to inquire whether
an exercise by the Administrative Agent of any such right, remedy or discretion
is within the Administrative Agent’s authority as agent for the Lenders.
(b)Each party to this Guarantee acknowledges and agrees that any changes (in
accordance with the provisions of the Credit Documents) in the identity of the
persons from time to time comprising the Lenders gives rise to an equivalent
change in the Lenders, without any further act. Upon such an occurrence, the
persons then comprising the Lenders are vested with the rights, remedies and
discretions and assume the obligations of the Lenders under this Guarantee. Each
party to this Guarantee irrevocably authorizes the Administrative Agent to give
effect to the change in Lenders contemplated in this Section 11(b) by
countersigning an Assignment and Acceptance.
(c)Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be liable to any party
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any Credit Document (except for its or such
Person’s own gross negligence or willful misconduct, as determined in the final
non-appealable judgment of a court of competent jurisdiction).
12.Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Bridge Credit Agreement. All communications
and notices hereunder to any Guarantor shall be given to it in care of Holdings
at the Holdings’ address set forth in Section 13.2 of the Bridge Credit
Agreement.
13.Counterparts. This Guarantee may be executed by one or more of the parties to
this Guarantee on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Guarantee signed by all the parties shall be lodged with the
Administrative Agent and Holdings.
14.Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
15.Integration. This Guarantee, together with the other Credit Documents,
represents the agreement of each Guarantor and the Administrative Agent with
respect to the subject matter hereof, and there are





--------------------------------------------------------------------------------





no promises, undertakings, representations or warranties by the Administrative
Agent or any other Lender relative to the subject matter hereof not expressly
set forth or referred to herein or in the other Credit Documents.
16.Amendments in Writing; No Waiver; Cumulative Remedies.
(a)None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except in accordance with Section 13.1 of the
Bridge Credit Agreement.
(b)Neither the Administrative Agent nor any other Lender shall by any act
(except by a written instrument pursuant to Section 16(a)), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any other Lender, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any other Lender of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Administrative Agent or any Lender would otherwise
have on any future occasion.
(c)The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.
17.Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
18.Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the other Lenders and their respective successors and
assigns except that no Guarantor may assign, transfer or delegate any of its
rights or obligations under this Guarantee without the prior written consent of
the Administrative Agent.
19.Additional Guarantors. Each Subsidiary of Holdings that is required to become
a party to this Guarantee pursuant to Section 9.11 of the Bridge Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee, upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of Annex A hereto. The execution and delivery of any instrument
adding an additional Guarantor as a party to this Guarantee shall not require
the consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guarantee.
20.WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
21.Submission to Jurisdiction; Waivers; Service of Process. Each Guarantor
hereby irrevocably and unconditionally:
(a)submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State and County of New
York, the courts of the United States of America for the Southern District of
New York and appellate courts from any thereof;
(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such





--------------------------------------------------------------------------------





court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same or to commence or support any such action
or proceeding in any other jurisdiction;
(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor in care
of the Borrower at the Borrower’s address set forth in the Bridge Credit
Agreement, and such Person hereby irrevocably authorizes and directs the
Borrower to accept such service on its behalf;
(d)agrees that nothing herein shall affect the right of the Administrative Agent
or any other Lender to effect service of process in any other manner permitted
by law or shall limit the right of the Administrative Agent or any other Lender
to sue in any other jurisdiction; and
(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section 21 any special, exemplary, punitive or consequential damages.
22.GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature pages follow]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.
 
DESERT NEWCO, LLC,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Scott W. Wagner
 
 
Title:Chief Operating Officer and Chief Financial Officer

 
GODADDY.COM, LLC
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Ray Winborne
 
 
Title:Chief Financial Officer

 
WILD WEST DOMAINS, LLC
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Corporate Secretary, Executive Vice President and General Counsel

 
SPECIAL DOMAIN SERVICES, LLC
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Corporate Secretary, Executive Vice President and General Counsel

 
DOMAINS BY PROXY, LLC,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Corporate Secretary, Executive Vice President and General Counsel






--------------------------------------------------------------------------------





 
BLUE RAZOR DOMAINS, LLC,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Corporate Secretary, Executive Vice President and General Counsel

 
STARFIELD TECHNOLOGIES, LLC,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Corporate Secretary, Executive Vice President and General Counsel

 
GO AUSTRALIA DOMAINS, LLC,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Corporate Secretary, Executive Vice President and General Counsel

 
GO CANADA DOMAINS, LLC,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Corporate Secretary, Executive Vice President and General Counsel

 
GO FRANCE DOMAINS, LLC,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Corporate Secretary, Executive Vice President and General Counsel






--------------------------------------------------------------------------------





 
GO MONTENEGRO DOMAINS, LLC,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Corporate Secretary, Executive Vice President and General Counsel

 
GO CHINA DOMAINS, LLC,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Corporate Secretary, Executive Vice President and General Counsel

 
GO DADDY EAST, LLC,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Corporate Secretary, Executive Vice President and General Counsel

 
AFTERNIC SERVICES, LLC,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Executive Vice President

 
NAMEFIND LLC,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Corporate Secretary, Executive Vice President and General Counsel






--------------------------------------------------------------------------------





 
CALLCATCHERS, INC.,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Secretary, Director

 
STANDARD TACTICS L.L.C.,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Nima Jacobs Kelly
 
 
Title: Corporate Secretary, Executive Vice President and General Counsel

 
MEDIA TEMPLE, INC.,
 
as Guarantor
 
 
 
 
 
 
 
By:
 
 
 
Name: Michael Holt
 
 
Title: Chief Financial Officer and Secretary

 
BARCLAYS BANK PLC
 
as Administrative Agent
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:










--------------------------------------------------------------------------------





ANNEX A TO
THE GUARANTEE
SUPPLEMENT NO. [ ] dated as of [                    ] to the GUARANTEE dated as
of April 3, 2017, among each of the Guarantors listed on the signature pages
thereto (each such subsidiary individually, a “Guarantor ” and, collectively,
the “Guarantors”), and BARCLAYS BANK PLC, as Administrative Agent for the
Lenders from time to time parties to the Bridge Credit Agreement referred to
below (the “Guarantee”).
A.    Reference is made to that certain Bridge Credit Agreement, dated as of the
date of the Guarantee (as the same may be amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Bridge Credit
Agreement”), among DESERT NEWCO, LLC (“Holdings”), GD FINANCE CO, INC., a
Delaware corporation (the “Borrower”), the lending institutions from time to
time parties thereto (each a “Lender” and, collectively, the “Lenders”), and
BARCLAYS BANK PLC, as Administrative Agent and the other parties party thereto.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee.
C.    The Guarantors have entered into the Guarantee in order to induce the
Administrative Agent to enter into the Bridge Credit Agreement and to induce the
Lenders to make their respective Loans to the Borrower under the Bridge Credit
Agreement.
D.     Section 9.11 of the Bridge Credit Agreement and Section 19 of the
Guarantee provide that additional Subsidiaries may become Guarantors under the
Guarantee by execution and delivery of an instrument in the form of this
Supplement. Each undersigned Subsidiary (each a “New Guarantor”) is executing
this Supplement in accordance with the requirements of the Bridge Credit
Agreement to become a Guarantor under the Guarantee in order to induce the
Lenders to make additional Loans and as consideration for Loans previously made.
Accordingly, the Administrative Agent and each New Guarantor agrees as follows:
SECTION 1.    In accordance with Section 19 of the Guarantee, each New Guarantor
by its signature below becomes a Guarantor under the Guarantee with the same
force and effect as if originally named therein as a Guarantor, and each New
Guarantor hereby (a) agrees to all the terms and provisions of the Guarantee
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date). Each reference to a Guarantor in the Guarantee shall be
deemed to include each New Guarantor. The Guarantee is hereby incorporated
herein by reference.
SECTION 2.    Each New Guarantor represents and warrants to the Administrative
Agent and the other Lenders that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity.
SECTION 3.    This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with Holdings and
the Administrative Agent. This Supplement shall become effective as to each New
Guarantor when the Administrative Agent shall have received





--------------------------------------------------------------------------------





counterparts of this Supplement that, when taken together, bear the signatures
of such New Guarantor and the Administrative Agent.
SECTION 4.    Except as expressly supplemented hereby, the Guarantee shall
remain in full force and effect.
SECTION 5.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 6.    Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 7.    All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Bridge Credit Agreement. All communications
and notices hereunder to each New Guarantor shall be given to it in care of
Holdings at Holdings’ address set forth in Section 13.2 of the Bridge Credit
Agreement.
[Signature pages follow]















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.
 
[NAME OF NEW GUARANTOR],
as Guarantor
 
 
 
By:
 
 
 
 
 
Name:
 
 
Title:

 
BARCLAYS BANK PLC
as Administrative Agent
 
 
 
By:
 
 
 
 
 
Name:
 
 
Title:
















--------------------------------------------------------------------------------






EXHIBIT B
FORM OF
CLOSING CERTIFICATE
OF [CREDIT PARTY].
[___], 2017
Reference is made to the Bridge Credit Agreement, dated as of [___], 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Bridge Credit Agreement”), among Desert Newco, LLC (“Holdings ”), GD Finance
Co, Inc. (the “Company”), the lenders or other financial institutions or
entities from time to time party thereto and Barclays Bank PLC, as
Administrative Agent, (the “Agent”). Terms used but not defined herein shall
have the meanings given to such terms in the Bridge Credit Agreement.
1.    The undersigned [___], [Authorized Officer] of the [Credit Party], solely
in [his][her] capacity as [Authorized Officer] of the [Credit Party] and not
individually, hereby certifies as follows:
(a)    attached hereto as Exhibit A is a complete and correct copy of the
resolutions duly adopted by the [board of directors of the][sole member of the]
[Credit Party] on [___], 2017 authorizing (i) the execution, delivery and
performance of the Bridge Credit Agreement and each of the Credit Documents (and
any agreements relating thereto) to which it is a party and (ii) the extensions
of credit contemplated by the Bridge Credit Agreement; such resolutions have not
in any way been amended, modified, revoked or rescinded and have been in full
force and effect since their adoption to and including the date hereof and are
now in full force and effect; and such resolutions are the only corporate
proceedings of the [Credit Party] now in force relating to or affecting the
matters referred to therein;
(b)    attached hereto as Exhibit B is a true and complete copy of the
[certificate of incorporation][certificate of formation] of the [Credit Party]
certified by the Secretary of State of the State of Delaware as of a recent
date, as in effect at all times from the date shown on the attached certificate;
(c)    attached hereto as Exhibit C is a true and complete copy of the
[bylaws][operating agreement] of the [Credit Party] as in effect at all times
since the adoption thereof to and including the date hereof;
(d)    set forth on Exhibit D hereto is a list of duly elected and qualified
officers of the [Credit Party] holding the offices indicated next to their
respective names, and the signatures appearing opposite their respective names
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the [Credit Party] the
Bridge Credit Agreement and each Credit Document to which it is a party and any
certificate or other document to be delivered by the [Credit Party] pursuant to
the Bridge Credit Agreement and each Credit Document; and
(e)    attached hereto as Exhibit E is a certificate of good standing for the
[Credit Party] from the Secretary of State of the State of Delaware, the [Credit
Party’s] jurisdiction of [organization][incorporation], dated a recent date
prior to the Closing Date.




[Signature page to follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has hereto set my name as of the date set
forth above.


 
By:
 
 
 
Name:
 
 
Title: Secretary








--------------------------------------------------------------------------------






EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE


This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] [For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]. [For bracketed language here and elsewhere in this
form relating to the Assignor(s), if the assignment is from a single Assignor,
choose the first bracketed language. If the assignment is from multiple
Assignors, choose the second bracketed language.] Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees] [Select as appropriate.]
hereunder are several and not joint.][Include bracketed language if there are
either multiple Assignors or multiple Assignees.] Capitalized terms used but not
defined herein shall have the meanings given to them in the Bridge Credit
Agreement identified below (as amended, the “Bridge Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the] [each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Bridge Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Bridge Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of [the Assignor][the respective
Assignors] under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities), and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Bridge Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by [the][any]
Assignor.


1.
Assignor[s]:    ______________________________

2.
Assignee[s]:    ______________________________

[Assignee is an [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower:    GD Finance Co, Inc.

4.
Administrative Agent: Barclays Bank PLC, as the administrative agent under the
Bridge Credit Agreement

5.
Credit Agreement: The Bridge Credit Agreement dated as of April 3, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Bridge Credit Agreement”), among Desert Newco, LLC, a Delaware limited
liability company (“Holdings”), GD Finance Co, Inc., a Delaware






--------------------------------------------------------------------------------





corporation (the “Borrower”), the lenders or other financial institutions or
entities from time to time party thereto and Barclays Bank PLC, as
Administrative Agent


6.
Assigned Interest:

Assignor[s] (1)
Assignee[s] (2)
Aggregate Amount of Commitment/ Loans
for all Lenders (3)
Amount of Commitment/ Loans
Assigned
Percentage Assigned of Commitment/ Loans (4)










CUSIP Number
 
 
 
 
 
 
 
 
   €[  ]   
   €[  ]   
      %
 
 
 
   €[  ]   
   €[  ]   
      %
 
 
 
   €[  ]   
   €[  ]   
      %
 

(1) List each Assignor, as appropriate.
(2) List each Assignee, as appropriate.
(3) Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
(4) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.








[7.    Trade Date:    __________________] [To be completed if the Assignor and
the Assignee intend that the minimum assignment amount is to be determined as of
the Trade Date.]


C-2

--------------------------------------------------------------------------------





Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Acceptance are hereby agreed to:
 
ASSIGNOR[S]
 
[Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).]
 
[NAME OF ASSIGNOR]
 
 
 
 
 
 
 
By:
 
 
 
Title:

 
[NAME OF ASSIGNOR]
 
 
 
 
 
 
 
By:
 
 
 
Title:

 
ASSIGNOR[S]
 
[Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).]
 
[NAME OF ASSIGNOR]
 
 
 
 
 
 
 
By:
 
 
 
Title:

 
[NAME OF ASSIGNOR]
 
 
 
 
 
 
 
By:
 
 
 
Title:





[Consented to and] [To be added only if the consent of the Administrative Agent
is required by the terms of the Bridge Credit Agreement.] Accepted:
 
Barclays Bank PLC, as
 
 
Administrative Agent
 
 
 
 
By:
 
 
 
Title:
 









C-3

--------------------------------------------------------------------------------







Consented to: GD FINANCE CO, INC.
 
 
 
 
By:
 
 
 
Title:
 









C-4

--------------------------------------------------------------------------------







ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Bridge Credit
Agreement or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Company, the
Borrower, any of their respective Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document, or (iv) the performance or
observance by the Company, the Borrower, any of their respective Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Credit Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Bridge Credit Agreement,
(ii) it meets all the requirements to be an assignee under Section 13.6(b)(i)
[and] [,] (b)(ii) [and (h)] [Include bracketed language if Assignee is an
Affiliated Lender.] and of the Bridge Credit Agreement and it is not a
Disqualified Institution (subject to such consents, if any, as may be required
thereunder), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Bridge Credit Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Bridge Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 9.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest, (vii) it [is][is not] an Affiliated Institutional
Lender [and (ix) as of the Effective Date, after giving effect to the assignment
of the Assigned Interest pursuant to this Assignment and Acceptance, the
aggregate principal amount of Term Loans held by Affiliated Lenders shall not
exceed 30% of the aggregate principal amount of all Term Loans outstanding at
such time] [Include bracketed language if Assignee is an Affiliated Lender.];
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


C-5

--------------------------------------------------------------------------------





3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.






C-6

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF PROMISSORY NOTE
___________, ____
FOR VALUE RECEIVED, the undersigned, GD FINANCE CO, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to _____________________ or registered
assigns (the “Lender”), in accordance with the provisions of the Bridge Credit
Agreement (as hereinafter defined), the principal amount of (a) (€[_______]),
or, if less, (b) the aggregate unpaid principal amount, if any, of the Loan made
by the Lender to the Borrower under that certain Bridge Credit Agreement, dated
as of April 3, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Bridge Credit Agreement”; the terms defined therein
being used herein as therein defined), among Desert Newco, LLC, a Delaware
limited liability company (“Holdings”), the Borrower, the lenders or other
financial institutions or entities from time to time party thereto and Barclays
Bank PLC, as Administrative Agent.


The Borrower promises to pay interest on the unpaid principal amount of the Loan
made by the Lender from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Bridge
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Euros in immediately
available funds at the Administrative Agent’s office or such other place as the
Administrative Agent shall have specified. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Bridge Credit Agreement.
This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in Section 2.5(e) of the Bridge Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. The Loan evidenced hereby is guaranteed and secured
as provided therein and in the other Credit Documents. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Bridge
Credit Agreement, all amounts then remaining unpaid on this Promissory Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Bridge Credit Agreement. The Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Promissory Note and endorse thereon the date, amount and maturity of its Loan
and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waive presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Promissory Note.
[signature page follows]







--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
GD FINANCE CO, Inc.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:








--------------------------------------------------------------------------------







LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      










--------------------------------------------------------------------------------






EXHIBIT E-1
FORM OF
NON-BANK TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Bridge Credit Agreement, dated as of April 3, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Bridge Credit Agreement”), among Desert Newco, LLC, a Delaware limited
liability company, GD Finance Co, Inc., a Delaware corporation (the “Borrower”),
the lenders or other financial institutions or entities from time to time party
thereto and Barclays Bank PLC, as Administrative Agent. Capitalized terms used
but not defined herein shall have the meanings given to them in the Bridge
Credit Agreement.
Pursuant to the provisions of Section 5.4(e) of the Bridge Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of the Company within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Company
as described in Section 881(c)(3)(C) of the Code and (v) no payments in
connection with any Credit Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall furnish the Borrower and the Administrative Agent
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made by the Borrower or the Administrative
Agent to the undersigned, or in either of the two calendar years preceding such
payment.
[Signature Page Follows]







--------------------------------------------------------------------------------









 
 
[Lender]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
[Address]



Dated:    ______________________, 20[ ]






Form of Non-Bank Certificate



--------------------------------------------------------------------------------






EXHIBIT E-2
FORM OF
NON-BANK TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Bridge Credit Agreement, dated as of April 3, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Bridge Credit Agreement”), among Desert Newco, LLC, a Delaware limited
liability company, GD Finance Co, Inc., a Delaware corporation (the “Borrower”),
the lenders or other financial institutions or entities from time to time party
thereto and Barclays Bank PLC, as Administrative Agent. Capitalized terms used
but not defined herein shall have the meanings given to them in the Bridge
Credit Agreement.
Pursuant to the provisions of Section 5.4(e) of the Bridge Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Bridge
Credit Agreement or any other Credit Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of the Company within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to the Company as
described in Section 881(c)(3)(C) of the Code and (vi) no payments in connection
with any Credit Document are effectively connected with the undersigned’s or its
direct or indirect partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Borrower and the Administrative Agent with an
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payment.
[Signature Page Follows]





--------------------------------------------------------------------------------







 
 
[Lender]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
[Address]



Dated:    ______________________, 20[ ]








Form of Non-Bank Certificate



--------------------------------------------------------------------------------






EXHIBIT E-3
FORM OF
NON-BANK TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Bridge Credit Agreement, dated as of April 3, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Bridge Credit Agreement”), among Desert Newco, LLC, a Delaware limited
liability company, GD Finance Co, Inc., a Delaware corporation (the “Borrower’),
the lenders or other financial institutions or entities from time to time party
thereto and Barclays Bank PLC, as Administrative Agent. Capitalized terms used
but not defined herein shall have the meanings given to them in the Bridge
Credit Agreement.
Pursuant to provision of Section 5.4(e) of the Bridge Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Company as described in Section 881(c)(3)(C) of the
Code and (v) no payments in connection with any Credit Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Non-U.S. Lender in writing and (2) the undersigned shall have at all times
furnished such Non-U.S. Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payment.
[Signature Page Follows]







--------------------------------------------------------------------------------





 
 
[Participant]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
[Address]



Dated:    ______________________, 20[ ]








Form of Non-Bank Certificate



--------------------------------------------------------------------------------






EXHIBIT E-4
FORM OF
NON-BANK TAX CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Bridge Credit Agreement, dated as of April 3, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Bridge Credit Agreement”), among Desert Newco, LLC, a Delaware limited
liability company, GD Finance Co, Inc., a Delaware corporation (the “Borrower”),
the lenders or other financial institutions or entities from time to time party
thereto and Barclays Bank PLC, as Administrative Agent. Capitalized terms used
but not defined herein shall have the meanings given to them in the Bridge
Credit Agreement.
Pursuant to the provisions of Section 5.4(e) of the Bridge Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of the Company within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to the Company as
described in Section 881(c)(3)(C) of the Code and (vi) no payments in connection
with any Credit Document are effectively connected with the undersigned’s or its
direct or indirect partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with an Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W‑8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Non-U.S. Lender in writing and (2) the
undersigned shall have at all times furnished such Non-U.S. Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payment.
[Signature Page Follows]







--------------------------------------------------------------------------------





 
 
[Participant]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
[Address]



Dated:    ______________________, 20[ ]








Form of Non-Bank Certificate



--------------------------------------------------------------------------------






EXHIBIT F


NOTICE OF CONTINUATION




Date: ___________ ___, 20__






To:
Barclays Bank PLC, as Administrative Agent
Barclays Bank PLC

Loan Operations
700 Prides Crossing
Newark, Delaware
19713, USA
Attn: FAO David Ross - Agency Services – Go Daddy
Tel: 302- 286- 2351
Facsimile: 917-522-0569
Email: xrausloanops5@barclayscapital.com






Ladies and Gentlemen:
Reference is made to the Bridge Credit Agreement, dated as of April 3, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Bridge Credit Agreement”), among Desert Newco, LLC, a Delaware limited
liability company (“Holdings”), GD Finance Co, Inc., a Delaware corporation (the
“Borrower”), the lenders or other financial institutions or entities from time
to time party thereto and Barclays Bank PLC, as Administrative Agent. Unless
otherwise defined herein, capitalized terms used in this Notice of Continuation
shall have the respective meanings given to them in the Bridge Credit Agreement.
Pursuant to Section 2.6 of the Bridge Credit Agreement, the undersigned Borrower
hereby request the following continuation of the Loans as specified below:
(1)
continue $[____________] of EURIBOR Rate Loans in the name of the Borrower with
an Interest Period duration of ________ month(s) [One, two, three or six or (if
available to all the Lenders making such EURIBOR Rate Loans as determined by
such Lenders in good faith based on prevailing market conditions) a nine or
twelve month or shorter period.] on __________. [Date of continuation (must be a
Business Day).]



[Signature Page Follows]





--------------------------------------------------------------------------------





 
GD FINANCE CO, Inc.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:






